Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MARCH 26, 2020

by and among

JERNIGAN CAPITAL

OPERATING COMPANY, LLC,

AS THE BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

AND

KEYBANK NATIONAL ASSOCIATION,

AS THE AGENT,

KEYBANC CAPITAL MARKETS, INC.

AND

BMO CAPITAL MARKETS CORP.,

AS JOINT LEAD ARRANGERS,

BMO CAPITAL MARKETS CORP.,

AS SYNDICATION AGENT

AND

RAYMOND JAMES BANK, N.A.,

AS DOCUMENTATION AGENT

 

 








Table of Contents

 

 

 

 

 

 

 

 

Page

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION


1

 

 

 

 

§1.1

Definitions


1

 

§1.2

Rules of Interpretation


37

 

 

 

 

§2.

THE CREDIT FACILITY


39

 

 

 

 

 

§2.1

Revolving Credit Loans


39

 

§2.2

[Intentionally Omitted.]


40

 

§2.3

Facility Unused Fee


40

 

§2.4

Reduction and Termination of the Commitments


40

 

§2.5

Swing Loan Commitment


41

 

§2.6

Interest on Loans


43

 

§2.7

Requests for Loans


44

 

§2.8

Funds for Loans


44

 

§2.9

Use of Proceeds


45

 

§2.10

Letters of Credit


45

 

§2.11

Increase in Total Commitment


49

 

§2.12

Extension of Revolving Credit Maturity Date


51

 

§2.13

Defaulting Lenders


54

 

 

 

 

§3.

REPAYMENT OF THE LOANS


57

 

 

 

 

 

§3.1

Stated Maturity


57

 

§3.2

Mandatory Prepayments.


57

 

§3.3

Optional Prepayments


58

 

§3.4

Partial Prepayments


58

 

§3.5

Effect of Prepayments


58

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS


59

 

 

 

 

 

§4.1

Conversion Options


59

 

§4.2

Fees


59

 

§4.3

Funds for Payments


60

 

§4.4

Computations


64

 

§4.5

Suspension of LIBOR Rate Loans


64

 

§4.6

Illegality


65

 

§4.7

Additional Interest


65

 

§4.8

Additional Costs, Etc.


65

 

§4.9

Capital Adequacy


66

 

§4.10

Breakage Costs


67

 

§4.11

Default Interest; Late Charge


67

 

§4.12

Certificate


67

 

§4.13

Limitation on Interest


67

 

§4.14

Certain Provisions Relating to Increased Costs


68

 

§4.15

Effect of Benchmark Transition Event


69

 

 

 

 

§5.

COLLATERAL SECURITY; GUARANTORS


72

 

 

 

 

 

§5.1

Collateral


72

 

§5.2

Appraisal


72

 





-i-




Table of Contents

(continued)

 

 

Page

 

 

 

 

 

Page

 

 

 

 

 

§5.3

Addition of Borrowing Base Assets


73

 

§5.4

Release of Borrowing Base Assets


74

 

§5.5

Additional Guarantors


75

 

§5.6

Release of Certain Guarantors


76

 

§5.7

Release of Collateral


76

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES


76

 

 

 

 

 

§6.1

Corporate Authority, Etc.


76

 

§6.2

Governmental Approvals


77

 

§6.3

Title to Properties


78

 

§6.4

Financial Statements


78

 

§6.5

No Material Changes


78

 

§6.6

Franchises, Patents, Copyrights, Etc.


78

 

§6.7

Litigation


79

 

§6.8

No Material Adverse Contracts, Etc.


79

 

§6.9

Compliance with Other Instruments, Laws, Etc.


79

 

§6.10

Tax Status


79

 

§6.11

No Event of Default


79

 

§6.12

Investment Company Act


80

 

§6.13

Setoff; Absence of UCC Financing Statements.


80

 

§6.14

Certain Transactions


80

 

§6.15

Employee Benefit Plans


80

 

§6.16

Disclosure


81

 

§6.17

Trade Name; Place of Business


81

 

§6.18

Regulations T, U and X


81

 

§6.19

Environmental Compliance


81

 

§6.20

Subsidiaries; Organizational Structure


84

 

§6.21

Leases


84

 

§6.22

Property


84

 

§6.23

Brokers


86

 

§6.24

Other Debt


86

 

§6.25

Solvency


86

 

§6.26

No Bankruptcy Filing


86

 

§6.27

No Fraudulent Intent


86

 

§6.28

Transaction in Best Interests of the Borrower and Guarantors; Consideration


87

 

§6.29

Contribution Agreement


87

 

§6.30

Representations and Warranties of Guarantors


87

 

§6.31

OFAC


87

 

§6.32

EEA Financial Institutions


88

 

§6.33

Borrowing Base Assets


88

 

§6.34

Ground Lease


88

 

§6.35

Beneficial Ownership


89

 

 

 

 

§7.

AFFIRMATIVE COVENANTS


89

 





-ii-




Table of Contents

(continued)

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

§7.1

Punctual Payment


89

 

§7.2

Maintenance of Office


89

 

§7.3

Records and Accounts


89

 

§7.4

Financial Statements, Certificates and Information


89

 

§7.5

Notices


93

 

§7.6

Existence; Maintenance of Properties


95

 

§7.7

Insurance; Condemnation


95

 

§7.8

Taxes; Liens


100

 

§7.9

Inspection of Properties and Books


101

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits


101

 

§7.11

Further Assurances


101

 

§7.12

Management


102

 

§7.13

Leases of the Property


102

 

§7.14

Business Operations


102

 

§7.15

Registered Servicemark


102

 

§7.16

Ownership of Real Estate


103

 

§7.17

Distributions of Income to the Borrower


103

 

§7.18

Plan Assets


103

 

§7.19

Borrowing Base Assets


103

 

§7.20

Assignment of Interest Rate Protection


106

 

§7.21

Sanctions Laws and Regulations


106

 

§7.22

Beneficial Ownership


107

 

 

 

 

§8.

NEGATIVE COVENANTS


107

 

 

 

 

 

§8.1

Restrictions on Indebtedness


107

 

§8.2

Restrictions on Liens, Etc.


108

 

§8.3

Restrictions on Investments


110

 

§8.4

Merger, Consolidation


112

 

§8.5

Sale and Leaseback


113

 

§8.6

Compliance with Environmental Laws


113

 

§8.7

Distributions


115

 

§8.8

Asset Sales


116

 

§8.9

Restriction on Prepayment of Indebtedness


116

 

§8.10

Zoning and Contract Changes and Compliance


116

 

§8.11

Derivatives Contracts


116

 

§8.12

Transactions with Affiliates


117

 

§8.13

Equity Pledges


117

 

§8.14

Management Fees


117

 

§8.15

Burdensome Agreements


117

 

§8.16

Changes to Organizational Documents


118

 

 

 

 

§9.

FINANCIAL COVENANTS


118

 

 

 

 

 

§9.1

Borrowing Base Availability


118

 

§9.2

Consolidated Total Indebtedness to Gross Asset Value


118

 

§9.3

Adjusted Consolidated EBITDA to Consolidated Fixed Charges


118

 





-iii-




Table of Contents

(continued)

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

§9.4

Minimum Consolidated Tangible Net Worth


119

 

§9.5

Unhedged Variable Rate Debt


119

 

§9.6

Liquidity


119

 

§9.7

Adjusted Consolidated EBITDA to Debt Service


119

 

§9.8

Minimum Borrowing Base Requirements


120

 

 

 

 

§10.

CLOSING CONDITIONS


120

 

 

 

 

 

§10.1

Loan Documents


120

 

§10.2

Certified Copies of Organizational Documents


120

 

§10.3

Resolutions


121

 

§10.4

Incumbency Certificate; Authorized Signers


121

 

§10.5

Opinion of Counsel


121

 

§10.6

Payment of Fees


121

 

§10.7

Performance; No Default


121

 

§10.8

Representations and Warranties


121

 

§10.9

Proceedings and Documents


121

 

§10.10

Borrowing Base Qualification Documents


121

 

§10.11

Compliance Certificate and Borrowing Base Certificate


122

 

§10.12

Appraised Values


122

 

§10.13

Consents


122

 

§10.14

Contribution Agreement


122

 

§10.15

KYC


122

 

§10.16

Insurance


122

 

§10.17

Other


122

 

 

 

 

§11.

CONDITIONS TO ALL BORROWINGS


122

 

 

 

 

 

§11.1

Prior Conditions Satisfied


122

 

§11.2

Representations True; No Default


122

 

§11.3

Borrowing Documents


123

 

§11.4

Endorsement to Title Policy


123

 

§11.5

Future Advances Tax Payment


123

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.


123

 

 

 

 

 

§12.1

Events of Default and Acceleration


123

 

§12.2

Certain Cure Periods; Limitation of Cure Periods


127

 

§12.3

Termination of Commitments


127

 

§12.4

Remedies


128

 

§12.5

Distribution of Proceeds


128

 

§12.6

Collateral Account


129

 

 

 

 

§13.

SETOFF


130

 

 

 

 

§14.

THE AGENT


131

 

 

 

 

 

§14.1

Authorization


131

 

§14.2

Employees and Agents


131

 

§14.3

No Liability


131

 





-iv-




Table of Contents

(continued)

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

§14.4

No Representations


131

 

§14.5

Payments


132

 

§14.6

Holders of Notes


132

 

§14.7

Indemnity


133

 

§14.8

The Agent as Lender


133

 

§14.9

Resignation


133

 

§14.10

Duties in the Case of Enforcement


134

 

§14.11

Request for Agent Action


134

 

§14.12

Bankruptcy


134

 

§14.13

Reliance by the Agent


135

 

§14.14

Approvals


135

 

§14.15

The Borrower Not Beneficiary


135

 

§14.16

Reliance on Hedge Provider


135

 

 

 

 

§15.

EXPENSES


136

 

 

 

 

§16.

INDEMNIFICATION


136

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC.


138

 

 

 

 

§18.

ASSIGNMENT AND PARTICIPATION


138

 

 

 

 

 

§18.1

Conditions to Assignment by Lenders


138

 

§18.2

Register


139

 

§18.3

New Notes


139

 

§18.4

Participations


140

 

§18.5

Pledge by Lender


140

 

§18.6

No Assignment by the Borrower


141

 

§18.7

Disclosure


141

 

§18.8

Mandatory Assignment


142

 

§18.9

Amendments to Loan Documents


142

 

§18.10

Titled Agents


142

 

 

 

 

§19.

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS


142

 

 

 

 

§20.

RELATIONSHIP


144

 

 

 

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE


145

 

 

 

 

§22.

HEADINGS


145

 

 

 

 

§23.

COUNTERPARTS


145

 

 

 

 

§24.

ENTIRE AGREEMENT, ETC.


145

 

 

 

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS


146

 

 

 

 

§26.

DEALINGS WITH THE BORROWER


146

 

 

 

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.


147

 

 

 

 

§28.

SEVERABILITY


148

 

 

 

 

§29.

TIME OF THE ESSENCE


148

 





-v-




Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

§30.

NO UNWRITTEN AGREEMENTS


148

 

 

 

§31.

REPLACEMENT NOTES


149

 

 

 

§32.

NO THIRD PARTIES BENEFITED


149

 

 

 

§33.

PATRIOT ACT


149

 

 

 

§34.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS


149

 

 

 

§35.

WAIVER OF CLAIMS


150

 

 

 

§36.

CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT


150

 

 

 

§37.

ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs


151

 





-vi-




EXHIBITS AND SCHEDULES

Exhibit A                     FORM OF JOINDER AGREEMENT

Exhibit B                     FORM OF REVOLVING CREDIT NOTE

Exhibit C                     FORM OF SWING LOAN NOTE

Exhibit D                     FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit E                     FORM OF LETTER OF CREDIT REQUEST

Exhibit F                     FORM OF LETTER OF CREDIT APPLICATION

Exhibit G                     FORM OF BORROWING BASE CERTIFICATE

Exhibit H                     FORM OF COMPLIANCE CERTIFICATE

Exhibit I                      FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit J                      FORM OF MORTGAGE

Exhibit K                     FORM OF ASSIGNMENT OF LEASES AND RENTS

Exhibits L                    FORM OF U.S. TAX COMPLIANCE CERTIFICATES

Exhibit M                    FORM OF ASSIGNMENT OF HEDGE AGREEMENT

Schedule 1.1                LENDERS AND COMMITMENTS

Schedule 1.2                INITIAL BORROWING BASE PROPERTIES AND LOANS

Schedule 4.3                ACCOUNTS

Schedule 5.3                BORROWING BASE QUALIFICATION DOCUMENTS

Schedule 6.3                TITLE TO PROPERTIES

Schedule 6.5                NO MATERIAL CHANGES

Schedule 6.6                TRADEMARKS, TRADENAMES

Schedule 6.7                PENDING LITIGATION

Schedule 6.10              TAX STATUS

Schedule 6.14              CERTAIN TRANSACTIONS

Schedule 6.19              ENVIRONMENTAL MATTERS

Schedule 6.20(a)         SUBSIDIARIES OF REIT

Schedule 6.20(b)         UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

Schedule 6.20(c)         PROFITS PARTICIPATIONS

Schedule 6.21              LEASES

Schedule 6.22              PROPERTY

Schedule 6.24              OTHER DEBT

Schedule 6.34              GROUND LEASES

 

 



-vii-




 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of March 26, 2020, by and among JERNIGAN CAPITAL OPERATING COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto as “Lenders” pursuant to §18, and KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders (the “Agent”).

R E C I T A L S

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
First Amended and Restated Credit Agreement dated as of December 28, 2018, as
amended by that certain First Amendment to Credit Agreement dated as of January
31, 2020 (as amended, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

§1.      DEFINITIONS AND RULES OF INTERPRETATION.

§1.1     Definitions.  The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice.  See §2.11(a).

Additional Guarantor.  Each additional Subsidiary of the Borrower which becomes
a Subsidiary Guarantor pursuant to §5.5.

Adjusted Consolidated EBITDA.  With respect to any period of determination, the
sum of (a) Consolidated EBITDA for the calendar quarter most recently ended,
annualized, less (b) the amount equal to Capital Reserves for such period.

Adjusted Earnings.  With respect to any period of determination, an amount equal
to Net Income (Loss) available for common shareholders (after payment of all
Preferred Distributions) for such period plus the sum of (i) non-cash
compensation, (ii) depreciation on real estate assets, (iii) unreimbursed
transaction expenses, and (iv) one-time charges.

Adjusted Net Operating Income.  On any date of determination the sum of Property
NOI from the Borrowing Base Properties or other Real Estate, as applicable, for
the prior calendar quarter most recently ended, annualized, less the Capital
Reserve applicable to the Borrowing Base Properties or other Real Estate, as
applicable, for such period.





1




 

Advisor.  JCAP Advisors, LLC, a Florida limited liability company.

Advisory Agreement.  That certain Third Amended and Restated Management
Agreement effective as of November 1, 2017 by and among the REIT, the Borrower
and the Advisor.

Affected Lender.  See §4.14.

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.  Notwithstanding the foregoing, the mere
ownership by Borrower of a Profits Participation without more shall not make a
Collateral Borrower, or if there is a Mezzanine Loan, the Person owning an
interest in such Collateral Borrower in whom such Profits Participation is
owned, an Affiliate of Borrower.

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
the Agent.

Agreement.  This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees.  See §4.2.

Applicable Law.  All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin.  (a) The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on whether such Loan or issuance of such
Letter of Credit is considered a Tranche A Loan, a Tranche B Loan or a Tranche C
Loan:

 





2




 

 

 

 

Tranche

LIBOR Rate Loans

Base Rate Loans

Tranche A Loan

3.00%

2.00%

Tranche B Loan

2.50%

1.50%

Tranche C Loan

2.10%

1.10%

 

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” or “as-stabilized” value basis, as applicable, performed by an
independent appraiser, selected by the Agent, who is not an employee of REIT,
the Borrower, any of their respective Subsidiaries, the Agent or a Lender, the
form and substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, the rules and regulations adopted pursuant thereto and all
other regulatory laws and policies (both regulatory and internal) applicable to
the Lenders and otherwise reasonably acceptable to the Agent.

Arrangers.  KBCM, Raymond James Bank, N.A. and BMO Capital Markets Corp., or any
successor of any of them.

As-Is Appraised Value.  The “as-is” value of a parcel of Real Estate determined
by the most recent Appraisal of such Real Estate obtained pursuant to this
Agreement; subject,  however, to such changes or adjustments to the value
determined thereby as may be required by the appraisal department of the Agent
in its good faith business judgment.

As-Stabilized Appraised Value.  The “as-stabilized” value of a parcel of Real
Estate determined by the most recent Appraisal of such Real Estate obtained
pursuant to this Agreement; subject,  however, to such changes or adjustments to
the value determined thereby as may be required by the appraisal department of
the Agent in its good faith business judgment.

Assignment and Acceptance Agreement.  See §18.1.

Assignment of Documents.  Collectively, each Collateral Assignment of Documents
executed by the Borrower and/or a Subsidiary Guarantor, respectively, in favor
of the Agent, such assignments delivered on or after the date of this Agreement
to be in substantially the form of the Assignment of Documents delivered as of
the date of the Existing Credit Agreement with such changes as Agent may
reasonably require as a result of state law or factors relating to the
applicable Borrowing Base Loan or Mezzanine Loan.

Assignment of Hedge.  An Assignment of Hedge Agreement by the Borrower to the
Agent for the benefit of the Lenders, as the same may be modified and amended,
pursuant to which the Interest Hedge described in §7.20 is pledged as security
for the Obligations and the Hedge Obligations, and any financing statements that
may be delivered in connection therewith, such assignment to be in the form of
Exhibit M attached hereto, with such changes thereto as Agent may reasonably
require after reviewing the Interest Hedge.





3




 

Assignment of Leases and Rents.  Each of the assignments of leases and rents
from a Subsidiary Guarantor that is an owner of a Borrowing Base Property to the
Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of such Subsidiary Guarantor as lessor with respect to all Leases of
all or any part of each Borrowing Base Property, each such assignment to be
substantially in the form of Exhibit K attached hereto, with such changes
thereto as Agent may reasonably require as a result of state law or practice.

Authorized Officer.  Any of the following Persons:  John A. Good, Jonathan L.
Perry, Kelly P. Luttrell, and such other Persons as the Borrower shall designate
in a written notice to the Agent.

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date.  December 31, 2019.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
and (b) one half of one percent (0.5%) above the Federal Funds Effective Rate,
and (c) LIBOR for an Interest Period of one (1) month plus one percent
(1.0%).  The Base Rate is a reference rate used by the lender acting as Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged by the lender acting as the Agent or any other lender
on any extension of credit to any debtor.  Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of 12:01 a.m. on the Business Day on which such change in the Base
Rate becomes effective, without notice or demand of any kind.

Base Rate Loans.  Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.

Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Administrative Agent or any
Lender requesting the same.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

BHC Act Affiliate.  With respect to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.

Borrower.  As defined in the preamble hereto.





4




 

Borrowing Base Assets.  Collectively, (a) the Borrowing Base Properties and
(b) the Borrowing Base Loans.  The initial Borrowing Base Loans (the “Initial
Borrowing Base Loans”) are identified on Schedule 1.2 attached hereto, and are
hereby approved by the Agent and the Lenders.

Borrowing Base Availability.  The sum of:

(a)        for Tranche A Loans: Borrowing Base Availability for Borrowing Base
Loans, as calculated for each individual Borrowing Base Loan, shall be the
amount which is the lesser of:

(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche A Loans to be greater
than sixty percent (60%) of the Mortgage Loan Collateral Value; and

(ii)       The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche A Loans to be greater
than fifty percent (50%) of the underlying Real Estate Asset Fair Value.

The aggregate Borrowing Base Availability for Tranche A Loans shall be the sum
of the amount determined under this clause (a) for each Borrowing Base Loan.

(b)        for Tranche B Loans: Borrowing Base Availability for Non-Stabilized
Real Estate Collateral, as calculated for each individual applicable Borrowing
Base Property, shall be the amount which is the lesser of:

(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche B Loan to be greater
than sixty percent (60%) of the Real Estate As-Stabilized Value of such
Borrowing Base Property;

(ii)       The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche B Loan to be greater
than seventy-five percent (75%) of the Property Development Cost of such
Borrowing Base Property; and

(iii)      Whichever of clause (A), (B) or (C) is then applicable:

(A)       The maximum principal amount which would not cause the ratio of (1)
Stabilized Adjusted Net Operating Income from such Borrowing Base Property
divided by (2) the Implied Debt Service Coverage Amount to be less than 1.35 to
1.00.  For purposes of this calculation, the outstanding balance of Loans and
Letter of Credit Liabilities for  the Implied Debt Service Coverage Amount will
be the maximum principal amount that such Borrowing Base Property would support
in compliance with the terms of this subsection.

(B)       For any Non-Stabilized Real Estate Collateral that has been included
as a Borrowing Base Asset under Tranche B for greater than eighteen (18) months,
the maximum principal amount which would not cause the ratio of (1) Actual
Adjusted Net Operating Income for the applicable Non-Stabilized Real Estate
Collateral divided by (2) the





5




 

Implied Debt Service Coverage Amount to be less than 0.50 to 1.00.  For purposes
of this calculation, the oustanding balance of Loans and Letter of Credit
Liabilities for the Implied Debt Service Coverage Amount will be the maximum
principal amount that such Borrowing Base Property would support in compliance
with the terms of this subsection.

(C)       For any Non-Stabilized Real Estate Collateral that has been included
as a Borrowing Base Asset under Tranche B for greater than thirty (30) months,
the maximum principal amount which would not cause the ratio of (1) Actual
Adjusted Net Operating Income for the applicable Non-Stabilized Real Estate
Collateral divided by (2) the Implied Debt Service Coverage Amount to be less
than 1.00 to 1.00.  For purposes of this calculation, the outstanding balance of
the Loans and Letter of Credit Liabilities for the Implied Debt Service Coverage
Amount will be the maximum principal amount that such Borrowing Base Property
would support in compliance with the terms of this subsection.

The aggregate Borrowing Base Availability for Tranche B Loans shall be the sum
of the amount determined under this clause (b) for each applicable Borrowing
Base Property.

(c)        for Tranche C Loans: Borrowing Base Availability for Stabilized Real
Estate Collateral, as calculated for each individual applicable Borrowing Base
Property, shall be the lesser of:

(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche C Loan to be greater
than sixty-five percent (65%) of the Real Estate As-Is Value; and

(ii)       The maximum principal amount which would not cause the ratio of (i)
Adjusted Net Operating Income from such Borrowing Base Property divided by (ii)
the Implied Debt Service Coverage Amount to be less than 1.30 to 1.00.  For
purposes of this calculation, the outstanding balance of the Loans and Letter of
Credit Liabilities for the Implied Debt Service Coverage Amount will be the
maximum principal amount that such Borrowing Base Property would support in
compliance with the terms of this subsection.

The aggregate Borrowing Base Availability for Tranche C Loans shall be the sum
of the amount determined under this clause (c) for each applicable Borrowing
Base Property.

(d)        Notwithstanding the foregoing, the Borrowing Base Availability shall
be reduced by the amount of the Operating and Interest Holdback.

Notwithstanding the foregoing, (x) if the Borrowing Base Availability
attributable to a Borrowing Base Property that is encumbered by a Mortgage
increases after such property first becomes a Borrowing Base Property, such
increased value shall not be included in the calculation of Borrowing Base
Availability until Borrower increases the coverage under the Title Policy for
such Borrowing Base Property (and any tie-in endorsements included in the Title
Policies for the other Borrowing Base Properties) to 110% of such increased
Borrowing Base Availability, and (y) the Borrowing Base Availability
attributable to a Borrowing Base Property shall not exceed the principal amount
to which recovery under the applicable Mortgage is limited provided that such
Mortgage may be amended to increase such limit.





6




 

Borrowing Base Certificate.  See §7.4(c).

Borrowing Base Loan.  Each of the loans which has been approved by the Agent and
the Required Lenders for inclusion in the calculation of Tranche A Availability
within the Borrowing Base Availability in accordance with the terms of this
Agreement, and which is secured by a first priority mortgage loan on a
Self-Storage Property which constitutes Eligible Real Estate and satisfies the
conditions of §7.19, and which such mortgage loans are made pursuant to the
forms of loan documents previously approved by Agent, and is pledged to Agent as
Collateral pursuant to the Assignment of Documents.

Borrowing Base Loan Documents.  Originals of all documents, instruments,
agreements, assignments and certificates, including without limitation, any and
all loan or credit agreements, notes, allonges or endorsements, mortgages,
assignments of leases and rents, security agreements, pledge agreements,
assignments of contracts, environmental indemnities, guaranties, mortgagee’s
title insurance policies, opinions of counsel, evidences of authorization or
incumbency, escrow instructions and UCC-1 financing statements, that are or may
be executed by (and acknowledged where applicable) and recorded and filed
against a Collateral Borrower or guarantor in connection with a Borrowing Base
Loan, as the same may be amended or otherwise modified from time to time in
accordance with this Agreement.

Borrowing Base Property or Borrowing Base Properties.  At the time of
determination, the Eligible Real Estate owned by a Subsidiary Guarantor and
which satisfies the provisions of this Agreement to be included in the
calculation of Tranche B Availability or Tranche C Availability within the
Borrowing Base Availability, and has actually been included in the calculation
of Borrowing Base Availability, and that is security for the Obligations
pursuant to the Mortgages and Assignments of Leases and Rents.

Borrowing Base Qualification Documents.  See Schedule 5.3 attached hereto.

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

Building.  With respect to each Borrowing Base Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Event.  A Capital Event shall be deemed to have occurred at such time as
one or more Equity Offerings of common or preferred shares of the REIT after the
date of this Agreement shall have resulted in REIT receiving not less than
$60,000,000.00 in net equity proceeds.





7




 

Capitalization Rate.  The Capitalization Rate shall be six and three-fourths
percent (6.75%).

Capital Reserve.  For any period, an amount equal to $0.10 multiplied by the Net
Rentable Area of the Buildings on the Real Estate.

Capitalized Lease Obligation.  For any person, Capitalized Lease Obligation
means the monetary obligation of such Person under any lease of any real or
personal property, or a combination thereof by such Person as lessee which
would, in accordance with GAAP, be required to be accounted for as a financing
lease on the balance sheet of such Person, and the amount of such obligations
shall be the capitalized amount thereof.

Capitalized Value.  As of any date of determination with respect to Real Estate,
the amount equal to (a) the Adjusted Net Operating Income from such Real Estate
for the immediately preceding calendar quarter, annualized, divided by (b) the
Capitalization Rate.

CERCLA.  The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

(a)        any Person (including a Person’s Affiliates and associates) or group
(as that term is understood under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or interests shall have different voting
powers) of the voting stock or voting interests of REIT equal to at least thirty
percent (30%);

(b)        as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected, nominated or approved
to become directors or trustees by the Board of REIT or the Borrower of which a
majority consisted of individuals described in clause (i) above, or
(iii) selected or nominated to become directors or trustees by the Board of REIT
or the Borrower, which majority consisted of individuals described in clause
(i) above and individuals described in clause (ii) above;

(c)        Any increase to the size of the Board of REIT as a result of the
application of the terms of the Series A Preferred Stock Private Placement;

(d)        REIT or the Borrower consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4);

(e)        REIT fails to (i) be the sole managing member of Borrower, (ii) own,
directly or indirectly, free of any lien, encumbrance or other adverse claim, at
least seventy-five percent (75%) of the economic, voting and beneficial interest
of the Borrower, or (iii) control the Borrower;





8




 

(f)         the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than any Lien of the Agent granted
pursuant to the Loan Documents), at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor (subject
to § 5.6); or

(g)        any three (3) of John Good, Kelly Luttrell, Jonathan Perry and David
Corak shall cease to be in senior management of the REIT and actively involved
in the daily activities and operations of the REIT and a competent and
experienced officer shall not be approved by the Required Lenders within ninety
(90) days of such event, which approval the Required Lenders shall not
unreasonably withhold, condition or delay.

Closing Date.  The date of this Agreement.

Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title and
liens created by the Security Documents.

Collateral Account.  A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Collateral Borrower.  The borrower of a Borrowing Base Loan approved by Agent.

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Revolving
Credit Loans or to participate in Swing Loans to the Borrower and to participate
in Letters of Credit for the account of the Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Commitment Increase.  See §2.11(a).

Commitment Increase Date.  See §2.11(a).

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment Percentage of each Lender
shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Communications.  See §7.4.





9




 

Compliance Certificate.  See §7.4(c).

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly-Owned Subsidiaries for such period.

Consolidated Fixed Charges.  With respect to any period, the sum of (a) Debt
Service and (b) the aggregate of all Preferred Distributions.  Notwithstanding
the foregoing, the amount used in (b) above will only represent the actual
Preferred Distributions payable in cash.  Such Person’s Equity Percentage in the
fixed charges referred to above of its Unconsolidated Affiliates and
Subsidiaries of Borrower that are not Wholly-Owned Subsidiaries shall be
included (without duplication) in the determination of Consolidated Fixed
Charges.

Consolidated Tangible Net Worth.  As of any date of determination, for the REIT
and its Subsidiaries on a consolidated basis, an amount equal to (a) Gross Asset
Value minus (b) Consolidated Total Indebtedness.

Consolidated Total Indebtedness.  All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication), such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates
and Subsidiaries of Borrower that are not Wholly-Owned Subsidiaries.

Contractual Obligation.  As to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

Contribution Agreement.  The Contribution Agreement dated as of even date
herewith among the Borrower, REIT and each Additional Guarantor which may
hereafter become a party thereto, as the same may be modified, amended or
ratified from time to time.

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.





10




 

Covered Entity.  Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. Section 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 382.2(b).

Covered Party.  See §37.

Debt Service.  With respect to any period, the sum of (a) Interest Expense and
(b) the aggregate of all scheduled principal payments on Indebtedness (but
excluding (i) balloon payments of principal due upon the stated maturity of any
Indebtedness, and (ii) payments of principal outstanding under this Agreement)
of REIT, Borrower and their respective Subsidiaries according to GAAP made or
required to be made during such fiscal period, measured on a consolidated basis.

Default.  See §12.1.

Default Rate.  See §4.11.

Default Right.  Default Right shall have the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. Sections 252.81, 47.2 or
382.1, as applicable.

Defaulted Loan.  A Borrowing Base Loan with respect to which a default (other
than a payment default) occurs, under such Borrowing Base Loan that continues
unremedied for the applicable grace or cure period under the terms of such
Borrowing Base Loan but in any event not more than sixty (60) days (or, if no
grace period is specified, for sixty (60) days).

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent,
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded by it hereunder
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent, any Issuing Lender, any Swing Loan Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its Loans or participation in Letters of Credit or
Swing Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
unless with respect to this clause (b), such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of confirmation that such Defaulting Lender will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors,





11




 

moratorium, receivership, rearrangement or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect,
including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) is the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person).  Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.

Delinquent Loan.  A Borrowing Base Loan for which (a) any related loan payment
(other than any payment due at maturity) has not been received on or before the
date that is sixty (60) days after the date on which such payment is due
pursuant to the related Borrowing Base Loan Document; provided, that a
Delinquent Loan shall remain a Delinquent Loan until the related Collateral
Borrower cures such delinquency and makes two (2) successive monthly payments on
a timely basis, without regard to any related grace or cure period, or (b) any
payment due on the scheduled maturity date of such Borrowing Base Loan has not
been received on or before the date on which such payment is due.

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Designated Person.  See §6.31.





12




 

Development Property.  Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which such Person is pursuing construction of one or more
buildings for use as a Self-Storage Property and for which construction is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of the
Borrower or its Subsidiaries.

Directions.  See §14.14.

Disqualifying Environmental Event.  Any actual release of Hazardous Substances
or any violation of Environmental Laws or any other environmental event with
respect to any Borrowing Base Property or real estate securing a Borrowing Base
Loan that could reasonably be expected to cost in excess of $500,000 to
remediate or, which, with respect to all of the Borrowing Base Assets, could
reasonably be expected to cost in excess of $5,000,000 in the aggregate to
remediate.

Disqualifying Structural Event.  Any structural issue which, with respect to any
Borrowing Base Property or real estate securing a Borrowing Base Loan, could
reasonably be expected to cost in excess of $500,000 to remediate or repair or,
which, with respect to all of the Borrowing Base Assets, could reasonably be
expected to cost in excess of $2,000,000 in the aggregate to remediate or
repair.

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests to
the holders of that class; (b) redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT or any of its Subsidiaries now or hereafter
outstanding.  Distributions from any Subsidiary of the Borrower and from any
Unconsolidated Affiliates to, directly or indirectly, the Borrower or REIT shall
be excluded from this definition.

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
is converted in accordance with §4.1.

EBITDA.  With respect to the REIT and its Subsidiaries for any applicable
period, an amount equal to, without double-counting, the consolidated Net Income
(Loss) of the Borrower, the Guarantor and their respective Subsidiaries
determined in accordance with GAAP (before preferred stock distributions,
minority interests and excluding the adjustment of rent to straight-line rent)
for such period, calculated without regard to gains or losses on early
retirement of debt or debt restructuring, debt modification charges, and
prepayment premiums, plus (x) the following





13




 

to the extent deducted in computing such Net Income (Loss) for such period: (i)
Interest Expense for such period, (ii) amortization of financing costs, (iii)
losses or gains attributable to the sale or other disposition of assets or debt
restructurings in such period, (iv) real estate depreciation and amortization
for such period, (v) acquisition costs related to the acquisition of Real Estate
that were capitalized prior to FAS 141-R which do not represent a recurring cash
item in such period or in any future period, (vi) unreimbursed transaction
expenses, (vii) other non-cash charges, expenses or losses for such period,
(viii) charges related to the Internalization (including the partial period
management fees accrued between December 31, 2019 and March 31, 2020), and (ix)
any negative change in fair value of investments; and minus (y) the following to
the extent added in computing such Net Income (Loss) for such period: (i) all
gains attributable to the sale or other disposition of assets in such period,
and (ii) any positive change in fair value of investments.  The Borrower’s, the
Guarantor’s, and any Subsidiary’s Equity Percentage of the items comprising
EBITDA of any Unconsolidated Affiliate and non-Wholly-Owned Subsidiary will be
included in EBITDA, calculated in a manner consistent with the above described
treatment for the Borrower, the REIT and their respective Subsidiaries.

EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System.  See §7.4.

Eligible Real Estate.  Real Estate or real estate securing a Borrowing Base Loan
which at all times satisfies the following requirements (unless as to any
specific requirements as otherwise waived or approved by the Required Lenders):

 (a)        which (except with respect to a Borrowing Base Loan) is wholly-owned
in fee or leased under a Ground Lease as to which no default or event of default
exists by a direct or indirect Wholly-Owned Subsidiary of Borrower that is a
Subsidiary Guarantor, and with respect to a Borrowing Base Loan, is wholly-owned
in fee by the Collateral Borrower;

(b)        which is located within the fifty (50) States of the United States or
the District of Columbia;

(c)        which is improved by a completed, open and operating Self-Storage
Property, as to which a certificate of occupancy or a temporary certificate





14




 

of occupancy or equivalent has been issued to the extent that the same are
issued in that jurisdiction;

(d)        as to which all of the representations set forth in §6 of this
Agreement and in the other Loan Documents concerning such Borrowing Base Asset
are materially true and correct;

(e)        [reserved];

(f)         [reserved];

(g)        which Real Estate or real estate securing a Borrowing Base Loan is
not the subject of a Disqualifying Environmental Event or Disqualifying
Structural Event and is free of title defects or other adverse matters which
would materially, adversely impact the property’s value or cash flow;

(h)        if such Real Estate is located in a special or high hazard flood
zone, as to which the flood determination, flood insurance, and all other
special or high hazard flood requirements of any Lender for any Real Estate
located in a special or high hazard flood zone have been approved by each
Lender;

(i)         as to which the Agent has received and approved all Borrowing Base
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate in the calculation of the Borrowing Base
Availability; and

(j)         as to which, notwithstanding anything to the contrary contained
herein, the Agent and the Required Lenders have approved for inclusion in the
calculation of the Borrowing Base Availability, provided the approval of each
Lender as to flood insurance matters shall be required as provided in (h) above.

Employee Benefit Plan.  Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws.  As defined in the Indemnity Agreement.

Environmental Reports.  See §6.19.

EPA.  See §6.19(b).





15




 

Equity Interests.  With respect to any Person, (a) any share of capital stock,
membership interests or partnership interests of (or other ownership or profit
interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of (i) any share of capital stock
of, membership interest or partnership interests (or other ownership or profit
interests in) such Person, or (ii) any security convertible into or exchangeable
for any share of capital stock of (or other ownership or profit interests in)
such Person or warrant, right or option for the purchase or other acquisition
from such Person of such shares (or such other interests) and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination, and (c) any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting.

Equity Offering.  The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries) and the contribution of additional equity capital to
Borrower.

Equity Percentage.  The aggregate ownership percentage of REIT or its
Subsidiaries in each Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, which shall be calculated as the greater of (a) such
Person’s direct or indirect nominal capital ownership interest in the
Unconsolidated Affiliate or such Subsidiary as set forth in the Unconsolidated
Affiliate’s or such Subsidiary’s organizational documents, and (b) such Person’s
direct or indirect economic ownership interest in the Unconsolidated Affiliate
or such Subsidiary reflecting such Person’s current allocable share of income
and expenses of the Unconsolidated Affiliate or such Subsidiary.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate.  Any Person which for purposes of Title IV of ERISA or Section
412 of the Code is treated as a single employer with REIT or its Subsidiaries
under Section 414(b) or (c) of the Code (and, for purposes of Section 302 of
ERISA and each “applicable section” under Section 414(t)(2) of the Code, under
Section 414(b), (c), (m) or (o) of the Code) or Section 4001 of ERISA and any
predecessor entity of any of them.

ERISA Reportable Event.  A reportable event with respect to a Pension Plan
within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could reasonably be expected to have liability under Section 4062(e)
or Section 4063 of ERISA.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default.  See §12.1.

Excluded Hedge Obligation.  With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such





16




 

Guarantor of a security interest to secure, such Hedge Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Hedge Obligation.  If a
Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Existing Credit Agreement.  As defined in the recitals.

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any applicable intergovernmental agreement
entered into thereunder (and any foreign legislation implemented to give effect
to such intergovernmental agreements) and any agreements entered into pursuant
to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.





17




 

Foreign Lender.  If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fee Owner.  The applicable owner of the fee interest in a Borrowing Base
Property that is subject to a Ground Lease.

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

Funds from Operations.  With respect to a Person and for a given period, (a) Net
Income (or Loss) of such Person computed in accordance with GAAP, calculated
without regard to (i) gains (or losses) from debt restructuring and sales of
property during such period, and (ii) charges for impairment of real estate,
plus (b) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses, plus (f) non-recurring
expenses which for the avoidance of doubt would include costs associated with
the Internalization.  Adjustments for Unconsolidated Affiliates will be
calculated to reflect funds from operations on the same basis.  Notwithstanding
the foregoing, the impact of fair market changes of investments will be excluded
from the calculation of Funds From Operations.

Future Funding Commitments.  All of the Borrower, Guarantors and their
Subsidiaries unfunded loan commitments and other contractual obligations paid or
to be paid in the form of cash.  Notwithstanding the foregoing, unfunded loan
commitments shall mean the projection of future cash fundings related to
existing unfunded loan commitments for the applicable time period, as approved
by the Agent.

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority.  Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central





18




 

bank or any comparable authority) or any arbitrator with authority to bind a
party at law, and including any supra-national bodies such as the European Union
or the European Central Bank.

Gross Asset Value.  On a Consolidated basis for REIT and its Subsidiaries as of
any date of determination, the sum of (without duplication):

(a)        Real Estate Value; plus

(b)        Mortgage Loan Value; plus

(c)        book value determined in accordance with GAAP of Other Loans; plus

(d)        the amount of Unrestricted Cash.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  Additionally, without limiting
or affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated (or Mortgage Loan or Other Loan that is not secured by real estate
which is operated or intended to be operated) principally as a Self-Storage
Property.  All income, expense and value associated with assets included in
Gross Asset Value disposed of during the calendar quarter period most recently
ended prior to a date of determination will be eliminated from
calculations.  Gross Asset Value will be adjusted to include an amount equal to
REIT’s or any of its Subsidiaries’ pro rata share (based upon the greater of
such Person’s Equity Percentage in such Unconsolidated Affiliate or such
Subsidiary that is not a Wholly-Owned Subsidiary or such Person’s pro rata
liability for the Indebtedness of such Unconsolidated Affiliate or such
Subsidiary that is not a Wholly-Owned Subsidiary) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate or such Subsidiary that is not a Wholly-Owned
Subsidiary.

Ground Lease.  Any ground lease reasonably approved by the Agent pursuant to
which a Subsidiary Guarantor leases a Borrowing Base Property.

Ground Lease Default.  See §6.34(d).

Guarantor.  Collectively, REIT and each Subsidiary Guarantor, and individually
any one of them.

Guaranty.  The Second Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by REIT and each Subsidiary
Guarantor in favor of the Agent and the Lenders, as the same may be modified,
amended, restated or ratified, such Guaranty to be in form and substance
satisfactory to the Agent.

Hazardous Substances.  As defined in the Indemnity Agreement.

Hedge Obligations.  All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure





19




 

relating to the Obligations, and any confirming letter executed pursuant to such
hedging agreement, and which shall include, without limitation, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, all
as amended, restated or otherwise modified.  Under no circumstances shall any of
the Hedge Obligations secured or guaranteed by any Loan Document as to a
Guarantor include any obligation that constitutes an Excluded Hedge Obligation
of such Guarantor.  Notwithstanding the foregoing, Hedge Obligations shall not
be secured by the Collateral or be a liability of the Borrower or Guarantors
pursuant to the Loan Documents unless Borrower’s rights under the agreement
described in this definition have been pledged to Agent for the benefit of the
Lenders pursuant to §7.20.

Implied Debt Service Coverage Amount.  At any time reasonably determined by
Agent, an amount equal to the annual principal and interest payment sufficient
to amortize in full over a thirty (30) year period a loan amount equal to the
aggregate principal balance of all Loans and Letter of Credit Liabilities
calculated using a per annum interest rate equal to the greatest of (i) the
then-current annual yield on ten (10) year obligations issued by the United
States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.50%), (ii) six percent (6.0%), and (iii) the
actual blended interest rate then in effect under this Agreement as of the last
day of the most recently ended calendar quarter.  For the purposes of the
initial calculation of the amount pursuant to clause (iii), the actual blended
interest rate under this Agreement shall be deemed to be 4.85%.  The
determination of the Implied Debt Service Coverage Amount and the components
thereof by the Agent shall be based on Borrower’s Compliance Certificate as
required by §7.4(c) as reasonably approved by Agent (or if such certificate has
not been submitted pursuant to such section or otherwise, the same shall be
determined by Agent in good faith, which determination shall be conclusive and
binding absent demonstrable error until such time as Borrower delivers the
Compliance Certificate as required by §7.4(c)).

Increase Notice.  See §2.11(a).

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all indebtedness of such Person for
borrowed money including, without limitation, any repurchase obligation or
liability of such Person with respect to securities, accounts or notes
receivable sold by such Person that becomes a liability on the balance sheet of
such Person, (b) all obligations of such Person for the deferred purchase price
of property or services (other than current trade liabilities and accounts
payable incurred in the ordinary course of business and payable in accordance
with customary practices which is not more than sixty (60) days past due), to
the extent such obligations constitutes indebtedness for the purposes of GAAP,
(c) any other indebtedness of such Person which is evidenced by a note, bond,
debenture, or similar instrument, (d) all Capitalized Lease Obligations, (e) all
indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
waste, fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, unpermitted transfers and encumbrances, and
other similar exceptions to recourse liability until a written claim is made
with respect thereto, and then shall be included only to the extent of the
amount of such claim), including liability of a general partner in respect of
liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to





20




 

maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise (excluding
in any calculation of Consolidated Total Indebtedness of Borrower, any Guarantor
and their Subsidiaries, guaranty obligations of Borrower, any Guarantor or their
Subsidiaries in respect of primary obligations of any of Borrower, any Guarantor
or their Subsidiaries which are already included in Indebtedness), (f) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (g) any net mark-to-market exposure under a Derivatives
Contract to the extent speculative in nature, (h) all liabilities secured by any
lien (other than liens for taxes not yet due and payable) on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, and (i) such Person’s pro rata share of the
Indebtedness (based upon its Equity Percentage) of any Unconsolidated Affiliate
of such Person.  For the avoidance of doubt, Senior Participations will count as
Indebtedness.

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement.  The Second Amended and Restated Indemnity Agreement
Regarding Hazardous Materials made by the Borrower and Guarantors, in favor of
the Agent and the Lenders, as the same may be modified, amended or ratified,
pursuant to which each of the Borrower and the Guarantors agrees to indemnify
the Agent and the Lenders with respect to Hazardous Substances and Environmental
Laws.

Information.  See §18.7.

Information Materials.  See §7.4.

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

Interest Expense.  With respect to any period, with respect to REIT and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of REIT and its Subsidiaries, on a consolidated basis, during such
period (including capitalized interest, interest expense attributable to
Capitalized Lease Obligations and amounts attributable to interest incurred
under Derivatives Contracts) (whether direct, indirect or contingent, and
including without limitation, interest on all convertible debt but excluding
amortization of financing costs), determined in accordance with GAAP, and
including (without duplication) the Equity Percentage of Interest Expense for
the Unconsolidated Affiliates of REIT and its Subsidiaries.  Interest Expense
shall not include non-cash interest expense or capitalized interest funded under
a construction loan by an interest reserve.





21




 

Interest Hedge.  See §7.20.

Interest Payment Date.  As to each Loan, the first day of each calendar month
during the term of such Loan.

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2) or three (3) months thereafter, and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one (1) of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)         if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

(ii)       if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan on the last day of the then current Interest
Period with respect thereto as provided in and subject to the terms of §4.1(c);

(iii)      any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)       no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date.

Internalization.  The transaction contemplated by that certain Asset Purchase
Agreement dated December 16, 2019 among Borrower, REIT, Advisor, Dean Jernigan,
John A. Good and Jonathan L. Perry whereby (1) the Borrower will acquire the
business assets of the Advisor and the Advisor shall cease its services
accompanied by an elimination of the amount of the fees payable to the Advisor
under the Advisory Agreement, (2) REIT or any of its Subsidiaries shall employ
persons previously employed by the Advisor and (3) REIT or any of its wholly
owned Subsidiaries subsequently shall perform all or substantially all of the
duties previously performed by the Advisor.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided,  however, that the term “Investment” shall not include
(x) equipment,





22




 

inventory and other tangible personal property acquired in the ordinary course
of business, or (y) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms.  In determining the aggregate amount of Investments
outstanding at any particular time:  (a) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit A hereto.

KBCM.  KeyBanc Capital Markets, Inc. or any successor.

KeyBank.  As defined in the preamble hereto.

Land Assets.  Land to be developed as a Self-Storage Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders.  KeyBank, the other lenders which are party hereto and any other Person
which becomes an assignee of any rights of a Lender pursuant to this Agreement
(but not including any participant as described in §18).  The Issuing Lender
shall be a Lender, as applicable.  The Swing Loan Lender shall be a Lender.

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Commitment.  An amount equal to Thirty-Seven Million Five
Hundred Thousand and No/100 Dollars ($37,500,000.00), as the same may be changed
from time to time in accordance with the terms of this Agreement.





23




 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the Lender acting as the Issuing Lender shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders other than the Lender acting as the Issuing Lender of their
participation interests under §2.10.

Letter of Credit Request.  See §2.10(a).

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.  Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to
LIBOR.

Lien.  See §8.2.

Liquidity.  As of any date of determination, the sum of (i) Unrestricted Cash of
the REIT and its Subsidiaries and (ii) the amount of Revolving Credit Loans
which may be borrowed under this Agreement by Borrower.





24




 

LLC Division.  In the event Borrower or any Guarantor is a limited liability
company, (i) the division of Borrower or any such Guarantor into two or more
newly formed limited liability companies (whether or not Borrower or any such
Guarantor is a surviving entity following any such division) pursuant to, in the
event Borrower or any such Guarantor is organized under the laws of the State of
Delaware, Section 18-217 of the Delaware Limited Liability Company Act or, in
the event Borrower or any such Guarantor is organized under the laws of a State
or Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.

Loan Documents.  This Agreement, the Notes, the Guaranty, the Joinder
Agreements, each Letter of Credit Request, the Security Documents, the
Subordination of Management Agreement and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.

Loan Request.  See §2.7(a).

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan and a Swing Loan (or Loans)), as the case may be, in the
maximum aggregate principal amount of the Total Commitment.  All Loans shall be
made in Dollars.  Amounts drawn under a Letter of Credit shall also be
considered Revolving Credit Loans as provided in §2.10.

Management Agreements.  Agreements to which any Person that owns a Borrowing
Base Property is a party, whether written or oral, providing for the management
of the Borrowing Base Property or any of them.

Material Acquisition.  The completed acquisition by Borrower or any of its
Subsidiaries in one or more transactions of Real Estate with respect to which
the net cash outlay (including debt and equity) is greater than $20,000,000 in
the aggregate during the calendar year 2020.

Manager.  Any management company that manages and operates a Borrowing Base
Property pursuant to the Management Agreement for such Borrowing Base Property.

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT and its Subsidiaries, taken as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the creation, perfection and priority of any Liens of the Agent in
the Collateral; or (d) the rights or remedies of the Agent or the Lenders under
any of the Loan Documents.

Mezzanine Loan.  Each of the loans which is owned by and has been made by
Borrower to the owner of the Equity Interests in a Collateral Borrower, and
which is secured by a first priority pledge of the Equity Interests in such
Collateral Borrower.





25




 

Mezzanine Loan Documents.  Originals of all documents, instruments, agreements,
assignments and certificates, including without limitation, any and all loan or
credit agreements, notes, allonges or endorsements, security agreements, pledge
agreements, assignments of contracts, environmental indemnities, guaranties,
certificates evidencing ownership of equity interests, powers, title insurance
policies, opinions of counsel, evidences of authorization or incumbency, escrow
instructions and UCC-1 financing statements, that are or may be executed by (and
acknowledged where applicable) and recorded and filed against a borrower or
guarantor in connection with a Mezzanine Loan, as the same may be amended or
otherwise modified from time to time in accordance with this
Agreement.  Mezzanine Loan Documents shall also include all agreements and other
instruments that may be delivered to Borrower by the borrower or guarantor under
such Mezzanine Loan pursuant to the Mezzanine Loan Documents.

Moody’s.  Moody’s Investor Service, Inc. and any successor thereto.

Mortgage Loan.  A loan or note, held by the Borrower or a Subsidiary of the
Borrower, secured by or serves as a first mortgage on a Self-Storage Property
including land properly zoned for the construction of a Self-Storage
Property.  For the avoidance of doubt, this includes the loans categorized as
“Development Property Investments”, “Bridge Loan Investments”, “Construction
Loan Investments”, and “Operating Property Loans” in the REIT’s form 10-Q dated
September 30, 2018.

Mortgage Loan Collateral Value.  As of any date of determination, the aggregate
Mortgage Loan Value for all Mortgage Loans included in the Borrowing Base
Assets.

Mortgage Loan Value.  As of any date of determination, for each Mortgage Loan
the lesser of (i) face value of the note relating to the applicable Mortgage
Loan, or (ii) the outstanding balance of such note for each Mortgage Loan.

Mortgages.  The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from a
Subsidiary Guarantor to the Agent for the benefit of the Lenders (or to trustees
named therein acting on behalf of the Agent for the benefit of the Lenders), as
the same may be modified or amended, pursuant to which a Subsidiary Guarantor
has conveyed or granted a mortgage lien upon or a conveyance in fee simple of a
Borrowing Base Property as security for the Obligations, each such instrument to
be substantially in the form of Exhibit J attached hereto, with such changes
thereto as Agent may reasonably require as a result of state law or practice.

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA, which is contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

Net Offering Proceeds.  The sum of (a) the gross cash proceeds received by REIT
or any of its Subsidiaries as a result of an Equity Offering or as a result of
any contribution of capital less the customary and reasonable costs, expenses
and discounts paid by REIT or such Subsidiary in connection therewith (including
underwriting discounts and commissions), and





26




 

(b) the value of assets received by Borrower in exchange for the issuance of
equity interests in Borrower.

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise reasonably
approved by the Agent.  With respect to any real estate securing a Borrowing
Base Loan, the Net Rentable Area of such real estate shall be calculated in a
manner consistent with the method for Borrowing Base Properties.

Non-Consenting Lender.  See §18.8.

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on waste, misappropriation of funds, unpermitted
transfers or encumbrances, violations of “special purpose entity” covenants,
fraud, intentional misrepresentation, intentional misapplication of funds, gross
negligence or willful misconduct, (b) result from intentional mismanagement of
the Real Estate securing such Non-Recourse Indebtedness, (c) arise from the
presence of a breach of Environmental Laws regarding the discharge of Hazardous
Substances on the Real Estate securing such Non-Recourse Indebtedness, (d) are
the result of any unpaid real estate taxes and assessments (whether contained in
a loan agreement, promissory note, indemnity agreement or other document),
(e) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding, or
(f) any other customary “recourse carve-outs” required by institutional
commercial real estate lenders in the market.

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for Non‑Recourse
Exclusions until a claim is made with respect thereto, and then such
Indebtedness shall not constitute Non‑Recourse Indebtedness only to the extent
of the amount of such claim) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness or (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person.

Non-Stabilized Real Estate Collateral.  The Borrowing Base Properties included
in the determination of Tranche B Availability.

Notes.  Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the





27




 

date of this Agreement or arising or incurred hereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise (including interest and other amounts accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding).

Occupancy Rate.  On any date of determination, for any Borrowing Base Property,
the quotient of (a) the aggregate net rentable square footage of individual
storage units for such Borrowing Base Property subject to Leases as to which (i)
tenants or occupants are not in default of any of their payment or other
material obligations under their respective Lease or other occupancy agreement,
(ii) are an arm’s length Lease or occupancy agreement entered into in the
ordinary course of business with a party that is not an Affiliate of the REIT,
the Borrower or the Advisor, and (iii) the tenant is not subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding, divided by
(b) aggregate net rentable square footage of storage units on such Borrowing
Base Property.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Operating and Interest Holdback.  The aggregate operating and interest holdbacks
for Borrowing Base Properties as calculated by the Borrower, as demonstrated by
the Borrower’s Borrowing Base Property budget, and approved by Agent. The amount
of such holdbacks can be updated by Borrower on a monthly basis as leasing at
the Borrowing Base Property progresses, which frequency is at the discretion of
the Borrower, but shall be updated on a quarterly basis, and which amounts shall
be approved by the Agent.

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Loan.  Loans to individuals or limited liability companies generally used
to fund expenses for pursuit costs to contract for and perform due diligence on
additional sites to be developed as Self-Storage Properties, otherwise referred
to as “Other Loans” in the REIT’s Form 10-Q dated September 30, 2018.

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).





28




 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register.  See §18.4.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Pension Plan.  Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Permits.  With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets.  Assets of any Employee Benefit Plan within the meaning of
Department of Labor regulation 29 C.F.R. 2510.3-101, Title I or ERISA as
modified by Section 3(42) of ERISA.

Potential Borrowing Base Asset.  Any (a) (i) Eligible Real Estate, or (ii) Real
Estate which is capable of becoming Eligible Real Estate through the approval of
the Required Lenders, and the completion and delivery of Borrowing Base
Qualification Documents as required by the Agent, or (b) Mortgage Loan.

Preferred Distributions.  With respect to any period and without duplication,
all Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries.  Preferred Distributions shall not include dividends or
distributions:  (a) paid or payable solely in Equity Interests to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Securities, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.





29




 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Prepayment.  Any voluntary or involuntary payment or prepayment of principal of
a Borrowing Base Loan or any other event (including, without limitation, a
casualty to or condemnation of a property subject to a Borrowing Base Loan)
resulting in a prepayment of a Borrowing Base Loan, or any other recovery or
monetary return by or for Borrower or a Subsidiary Guarantor, whether directly
or otherwise, with respect to a Borrowing Base Loan.

Profits Participation.  An Equity Interest held by Borrower, directly or
indirectly, in a Collateral Borrower, which Equity Interest is a non-voting
interest and is limited to a not more than 49.9% interest in the profits (but
not losses), residual cash flows and residual capital proceeds of the Collateral
Borrower or, if there is a Mezzanine Loan, the Person holding 100% of the Equity
Interests in the Collateral Borrower.

Project Approvals.  See §6.22.

Property Development Cost.  The actual hard and soft costs (including land
acquisition costs) incurred prior to acceptance of Real Estate as a Borrowing
Base Property to develop such Borrowing Base Property.

Property NOI.  With respect to any Real Estate or real estate securing a
Mortgage Loan for any period, property rental and other income (excluding rents
from any tenants that are over sixty (60) days past due, and after adjusting for
straight-lining of rents) attributable to such Real Estate or real estate
securing a Mortgage Loan accruing for such period minus the amount of all
expenses incurred in connection with and directly attributable to the ownership
and operation of such Real Estate or real estate securing a Mortgage Loan for
such period, including, without limitation, property management fees and amounts
accrued for the payment of real estate taxes and insurance premiums, but
excluding interest expense or other debt service charges and any non-cash
charges such as depreciation or amortization of financing costs and acquisition
costs for consummated acquisitions.  As used herein “property management fees”
means, with respect to each item of Real Estate or real estate securing a
Mortgage Loan for any period, an assumed amount equal to the greater of (i) five
percent (5%) of the rent due and payable under leases with tenants at such Real
Estate or real estate securing a Mortgage Loan and (ii) actual management fees,
excluding amounts that will be reclassified as Regional, Executive Management,
or General & Administrative expenses.

Public Lender.  See §7.4.

QFC.  QFC shall have the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

QFC Credit Support.  See §37.

Real Estate.  All real property, including, without limitation, the Borrowing
Base Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or





30




 

in part or operated by REIT or any of its Subsidiaries, or an Unconsolidated
Affiliate of the Borrower and which is located in the United States of America
or the District of Columbia.

Real Estate Asset Fair Value.  For the first eighteen (18) months after a
Mortgage Loan is added to the Borrowing Base Assets, Real Estate Asset Fair
Value shall be the fair value of the underlying real estate securing such
Mortgage Loan as concluded in the REIT’s quarterly GAAP fair value
process.  Thereafter, for any Mortgage Loan whose underlying real estate has an
Occupancy Rate less than fifty percent (50%), Agent shall have the right to, or
at the request of the Required Lenders shall, engage an Appraisal to determine
the As-Is Appraised Value and to determine Real Estate Asset Fair Value, and
thereafter, the Real Estate Fair Value shall be the As-Is Appraised Value of
such real estate as most recently determined under this Agreement, or if no such
request is made, the Real Estate Asset Fair Value shall be determined as
provided in the first sentence of this definition.

Real Estate As-Is Value.  With respect to any Real Estate that is a Borrowing
Base Property included in the calculation of Tranche C Availability, the current
As-Is Appraised Value for such Real Estate.

Real Estate As-Stabilized Value.  With respect to any Real Estate that is a
Borrowing Base Property included in the calculation of Tranche B Availability,
the current As-Stabilized Appraised Value for such Real Estate.

Real Estate Collateral Value.  As of any date of determination, the sum of the
Real Estate As-Stabilized Value of the Non-Stabilized Real Estate Collateral and
the Real Estate As-Is Value of the Stabilized Real Estate Collateral.

Real Estate Value.  As of any date of determination, the sum of (i) the Real
Estate Collateral Value for Real Estate that are Borrowing Base Properties, and
(ii) the Capitalized Value for all Real Estate that are operating Self-Storage
Properties that are not Borrowing Base Assets.  Notwithstanding the foregoing
clause (ii), Real Estate Assets that are not Borrowing Base Properties owned for
less than eighteen (18) months may be included in Real Estate Value at the
greater of (i) acquisition cost determined in accordance with GAAP and
(ii) Capitalized Value.

Recipient.  The Agent and any Lender.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non‑Recourse
Indebtedness, but shall include any Non-Recourse Exclusions at such time a
written claim is made with respect thereto, but only to the extent of such
claim, to the extent applicable.  Recourse Indebtedness shall include
Indebtedness in respect of Senior Participations.

Register.  See §18.2.





31




 

REIT.  Jernigan Capital, Inc., a Maryland corporation.

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing or use of materials in reasonable quantities to the extent necessary for
the operation of property in the ordinary course of business, and in any event
in compliance with all Environmental Laws) of Hazardous Substances.

Rent Roll.  A report prepared by the Borrower, or by a Manager at the direction
of the Borrower, showing for all Real Estate, including, without limitation,
each Borrowing Base Asset, owned or leased by the Borrower or its Subsidiaries,
its occupancy, lease expiration dates, lease rent and other information,
including, without limitation, identification of vacant units, in substantially
the form presented to the Agent prior to the date hereof or in such other form
as may be reasonably acceptable to the Agent.

Representative.  See §14.16.

Required Lenders.  As of any date, Lenders having at least 66 2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66 2/3% of the principal amount
Outstanding of the Loan(s) and participations in Swing Loans and Letters of
Credit, provided that (a) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be re-determined, for voting
purposes only, to exclude the Commitment Percentage of such Defaulting Lenders,
and (b) at all times when two (2) or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two (2)
Non-Defaulting Lenders.

Requirements.  See §6.22.

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Responsible Officer.  Any of the president, the chief executive officer, the
chief operating officer, the chief investment officer, the chief financial
officer, the treasurer, or any vice president of the applicable Person.





32




 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Commitment to be made by the Lenders hereunder as more
particularly described in §2.  Without limiting the foregoing, Revolving Credit
Loans shall also include Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Maturity Date.  March 24, 2023, as the same may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes.  See §2.1(b).

S&P.  S&P Global Inc. or any successor thereto.

Sanctions Laws and Regulations.  Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

SEC.  The federal Securities and Exchange Commission.

Secured Indebtedness.  With respect to REIT and its Subsidiaries as of any given
date, the aggregate principal amount of all Indebtedness of such Persons on a
Consolidated basis outstanding at such date and that is secured in any manner by
any Lien.

Security Documents.  Collectively, the Joinder Agreements, the Assignments of
Documents, the Mortgages, the Assignments of Leases and Rents, the Assignment of
Hedge, the Indemnity Agreement, the Subordination of Management Agreement, any
other security documents executed and delivered pursuant to §5.3, the UCC-1
financing statements and any further collateral assignments to the Agent for the
benefit of the Lenders.

Self-Storage Property.  Real Estate which is used by the lessees thereof to
self-store property of such lessees, provided leasing to other types of users to
be consistent with zoning and land use requirements, so long as the principal
use of the Real Estate is self-storage, shall not disqualify such Real Estate as
a “Self-Storage Property” hereunder.

Senior Participations.  Senior participations in loans sold to financial
institutions which are guaranteed by the REIT or one of its Wholly-Owned
Subsidiaries.  The financial institution would participate with the REIT or one
of its Wholly-Owned Subsidiaries in the funding of the loan.

Series A Preferred Stock Private Placement.  That certain Stock Purchase
Agreement dated as of July 27, 2016 by and between the REIT and the Buyers
defined therein (comprised of certain funds managed by Highland Capital
Management, L.P. or its controlled Affiliates) pursuant to which the REIT is
entitled to issue up to $125,000,000 of its Series A Preferred Stock, subject to
certain conditions set forth therein.





33




 

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an owner
of a direct or indirect interest in a Subsidiary Guaranty which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non‑Recourse Indebtedness (except for
Non‑Recourse Exclusions).

Stabilized Adjusted Net Operating Income.  For any Non-Stabilized Real Estate
Collateral, the lesser of (a) the year 3 net operating income or (b) stabilized
net operating income, as shown in the Appraisal for such Real Estate as of the
first date of inclusion in the calculation of Borrowing Base Availability.

Stabilized Real Estate Collateral.  The Borrowing Base Properties included in
the determination of Tranche C Availability.

State.  A state of the United States of America and the District of Columbia.

Subordination and Standstill Agreement.  Collectively, each Subordination and
Standstill Agreement between Borrower and Agent relating to a Mezzanine Loan,
such agreements delivered after the date of this Agreement to be substantially
in the form delivered as of the date of the Existing Credit Agreement, with such
changes as Agent may reasonably require as a result of factors relating to such
Mezzanine Loan.

Subordination of Management Agreement.  An agreement pursuant to which a manager
of a Borrowing Base Asset subordinates its rights under a Management Agreement
to the Loan Documents, such agreement to be in the form and substance
satisfactory to Agent.

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of
REIT.  Notwithstanding the foregoing, the mere ownership by Borrower of a
Profits Participation without more shall not make a Collateral Borrower, or if
there is a Mezzanine Loan, the Person owning an interest in such Collateral
Borrower in whom such Profits Participation is owned, a Subsidiary of Borrower.

Subsidiary Guarantor.  Each Person, other than REIT, that is a party to the
Guaranty, and each Additional Guarantor.

Supported QFC.  See §37.

Survey.  An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor, certified to Agent (if required by Agent), which shall
show the location of all





34




 

buildings, structures, easements and utility lines on such property, shall be
sufficient to remove the standard survey exception from the relevant Title
Policy, shall show that all buildings and structures are within the lot lines of
such Real Estate and shall not show any encroachments by others (or to the
extent any encroachments are shown, such encroachments shall be acceptable to
the Agent in its reasonable discretion), shall show rights of way, adjoining
sites, establish building lines, street lines and such other details as the
Agent may reasonably require; and shall show whether or not such Real Estate is
located in a flood hazard district as established by the Federal Emergency
Management Agency or any successor agency or is located in any flood plain,
flood hazard or wetland protection district established under federal, state or
local law and shall otherwise be in form and substance reasonably satisfactory
to the Agent.

Swing Loan.  See §2.5(a).

Swing Loan Commitment.  An amount equal to Thirty-Seven Million Five Hundred
Thousand and No/100 Dollars ($37,500,000.00), as the same may be changed from
time to time in accordance with the terms of this Agreement.

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note.  See §2.5(b).

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Asset, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Title Insurance Company.  Any title insurance company or companies approved by
the Agent and the Borrower.

Title Policy.  With respect to each of the Borrowing Base Properties, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under Applicable Law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Borrowing Base Property insuring the priority of the Mortgage
thereon and that the Subsidiary Guarantor holds marketable or indefeasible (with
respect to Texas) fee simple or leasehold (for the avoidance of doubt,
leaseholds shall only be permitted with respect to Borrowing Base Properties)
title to such parcel, subject only to the encumbrances acceptable to Agent in
its reasonable discretion and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown





35




 

by a survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain (a) a revolving credit endorsement and (b) such other
endorsements and affirmative insurance as the Agent may reasonably require and
is available in the State in which the Borrowing Base Property is located,
including but not limited to (i) a comprehensive endorsement, (ii) a variable
rate of interest endorsement, (iii) a usury endorsement if available at a
reasonable cost, (iv) a doing business endorsement, (v) if required by Agent to
the extent Borrower has not otherwise delivered satisfactory evidence of
compliance with zoning of the applicable Borrowing Base Property, an ALTA form
3.1 zoning endorsement, (vi) a “tie-in” endorsement relating to all Title
Policies issued by such Title Insurance Company in respect of other Borrowing
Base Properties, (vii) “first loss” and “last dollar” endorsements, and (viii) a
utility location endorsement.

Titled Agents.  The Arrangers or any syndication or documentation agent.

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Three
Hundred Seventy-Five Million and No/100 Dollars ($375,000,000.00), and is
subject to increase as provided in §2.11.

Tranche A Availability.  The Borrowing Base Availability attributable to
Borrowing Base Loans.

Tranche A Loans.  Loans made and Letters of Credit issued pursuant to this
Agreement, the Borrowing Base Availability for which is provided by Tranche A
Availability.

Tranche B Availability.  The Borrowing Base Availability attributable to
Borrowing Base Properties that is Non-Stabilized Real Estate Collateral.

Tranche B Loans.  Loans made and Letters of Credit issued pursuant to this
Agreement, the Borrowing Base Availability for which is provided by Tranche B
Availability.

Tranche C Availability.  The Borrowing Base Availability attributable to
Borrowing Base Properties that are Stabilized Real Estate Collateral.

Tranche C Loans.  Loans made and Letters of Credit issued pursuant to this
Agreement, the Borrowing Base Availability for which is provided by Tranche C
Availability.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.  Notwithstanding the
foregoing, the mere ownership by Borrower of a Profits Participation without
more shall not make a Collateral Borrower, or if there is a Mezzanine Loan, the
Person owning an interest in such Collateral Borrower in whom such Profits
Participation is owned, an Unconsolidated Affiliate of Borrower.





36




 

Unhedged Variable Rate Debt.  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Unrestricted Cash.  As of any date of determination, the aggregate amount of
Unrestricted cash.  As used in this definition, “Unrestricted” means the
specified asset is readily available for the satisfaction of any and all
obligations of such Person and is not subject to any Lien, claim, cash trap,
restriction, escrow or reserve.  For the avoidance of doubt, Unrestricted Cash
shall not include any tenant security deposits or other restricted deposits.

Unused Fee Percentage.  With respect to any day during a calendar quarter, (a)
0.25% per annum, if the sum of the Revolving Credit Loans and Letter of Credit
Liabilities outstanding on such day is more than 50% of the Total Commitment, or
(b) 0.30% per annum if the sum of the Revolving Credit Loans and Letter of
Credit Liabilities outstanding on such day is less than or equal to 50% of the
Total Commitment.

U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Special Resolution Regimes.  See §37.

U.S. Tax Compliance Certificate.  See §4.3(g)(ii)(B)(iii).

Wholly-Owned Subsidiary.  As to the Borrower or REIT, any Subsidiary of the
Borrower or REIT that is directly or indirectly owned one hundred percent (100%)
by the Borrower or REIT, as applicable.

Withholding Agent.  The REIT, the Borrower, any other Guarantor and the Agent,
as applicable.

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2     Rules of Interpretation.

(a)        A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)        The singular includes the plural and the plural includes the
singular.

(c)        A reference to any law includes any amendment or modification of such
law.

(d)        A reference to any Person includes its permitted successors and
permitted assigns, and in the event Borrower or a Guarantor is a limited
liability company and shall undertake





37




 

an LLC Division (any such LLC Division being a violation of this Agreement),
shall be deemed to include each limited liability company resulting from any
such LLC Division.

(e)        Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

(f)        The words “include”, “includes” and “including” are not limiting.

(g)        The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h)        All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i)         Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

(j)         The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)        In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Required Lenders in their good faith judgment.  Until such
time as such amendment shall have been executed and delivered by the Borrower,
the Guarantors, the Agent and the Required Lenders, such financial covenants,
ratio and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

(l)         Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.





38




 

(m)       To the extent that any of the representations and warranties contained
in this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

(n)        Agent does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the London interbank offered rate or other rates in the
definition of “LIBOR” or with respect to any alternative or successor rate
thereto, or replacement rate therefor or thereof, including, without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to §4.15,
will be similar to, or produce the same value or economic equivalence of, LIBOR
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

§2.       THE CREDIT FACILITY.

§2.1     Revolving Credit Loans.

(a)        Subject to the terms and conditions set forth in this Agreement, each
of the Lenders severally agrees to lend to the Borrower, and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the Revolving Credit Maturity Date upon notice by the Borrower to the Agent
given in accordance with §2.7, such sums as are requested by the Borrower for
the purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) the sum of such Lender’s Commitment and (ii) such Lender’s
Commitment Percentage of the sum of (A) the Borrowing Base Availability minus
(B) the sum of (1) the amount of all outstanding Revolving Credit Loans and
Swing Loans, plus (2) the aggregate amount of Letter of Credit Liabilities;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided,  further, that the outstanding principal amount
of the Revolving Credit Loans (after giving effect to all amounts requested),
Swing Loans and Letter of Credit Liabilities shall not at any time (i) exceed
the lesser of (A) Borrowing Base Availability and (B) the Total Commitment or
(ii) cause a violation of the covenant set forth in §9.1.  The Revolving Credit
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of the Borrower set forth in §§10 and 11 have been satisfied on the
date of such request.  The Agent may assume that the conditions in §§10 and 11
have been satisfied unless it receives prior written notice from a Lender that
such conditions have not been satisfied.  No Lender shall have any obligation to
make Revolving Credit Loans to the Borrower or participate in Letter of Credit
Liabilities in the maximum aggregate principal outstanding balance of more than
the lesser of the amount equal to its Commitment Percentage of the Commitments
and the principal face amount of its Revolving Credit Note.

(b)        The Revolving Credit Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit B hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Revolving Credit Note shall be payable to each





39




 

Lender in the principal amount equal to such Lender’s Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below.  The Borrower irrevocably
authorizes the Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or the time of receipt of any payment
of principal thereof, an appropriate notation on the Agent’s Record reflecting
the making of such Revolving Credit Loan or (as the case may be) the receipt of
such payment.  The outstanding amount of the Revolving Credit Loans set forth on
the Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due.  There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment in full, satisfaction or novation of the
indebtedness evidenced by the “Revolving Credit Notes”, as defined in the
Existing Credit Agreement, which indebtedness is instead allocated among the
Lenders as of the date hereof, as applicable, in accordance with their
respective Commitment Percentages.  On the Closing Date, the Lenders shall make
adjustments among themselves so that the outstanding Revolving Credit Loans are
consistent with their Commitment Percentages.

§2.2      [Intentionally Omitted.]

§2.3     Facility Unused Fee.  The Borrower agrees to pay to the Agent for the
account of the Lenders (other than a Defaulting Lender for such period of time
as such Lender is a Defaulting Lender) in accordance with their respective
Commitment Percentages a facility unused fee (the “Unused Fee”) calculated by
multiplying the Unused Fee Percentage, calculated as a per diem rate, times the
excess of the Total Commitment over the outstanding principal amount of
Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans, during
each calendar quarter or portion thereof commencing on the date hereof and
ending on the Revolving Credit Maturity Date.  The Unused Fee shall be payable
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Commitments shall be reduced or shall terminate as provided in
§2.4, with a final payment on the Revolving Credit Maturity Date.

§2.4     Reduction and Termination of the Commitments.  The Borrower shall have
the right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $1,000,000.00 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than fifty percent
(50.0%) of the highest Total Commitment at any time existing under this
Agreement) or to terminate entirely the Commitments, whereupon the Commitments
of the Lenders shall be reduced pro rata in accordance with their respective
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.7; provided,  however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced.  Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof.  Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount





40




 

of Swing Loans and Letters of Credit.  Within five (5) days of the effective
date of any such reduction or termination, upon receipt of an invoice from
Agent, the Borrower shall pay to the Agent for the respective accounts of the
Lenders the full amount of any facility fee under §2.3 then accrued on the
amount of the reduction.  No reduction or termination of the Commitments may be
reinstated.

§2.5     Swing Loan Commitment.

(a)        Subject to the terms and conditions set forth in this Agreement, the
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; and
(ii) the outstanding principal amount of the Revolving Credit Loans and Swing
Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities shall not at any time exceed the lesser of (a) the Total Commitment
and (b) the Borrowing Base Availability, or cause a violation of the covenant
set forth in §9.1.  Notwithstanding anything to the contrary contained in this
§2.5, the Swing Loan Lender shall not be obligated to make any Swing Loan at a
time when any other Lender is a Defaulting Lender, unless the Swing Loan Lender
is reasonably satisfied that the participation therein will otherwise be fully
allocated to the Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall not participate therein, except to the
extent the Swing Loan Lender has entered into arrangements with the Borrower or
such Defaulting Lender that are satisfactory to the Swing Loan Lender in its
good faith determination to eliminate the Swing Loan Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral.  Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §§10 and 11 have been satisfied on the date of such funding.  The Swing Loan
Lender may assume that the conditions in §§10 and 11 have been satisfied unless
the Swing Loan Lender has received written notice from a Lender that such
conditions have not been satisfied.  Each Swing Loan shall be due and payable
within one (1) Business Day of demand by Agent but in any event no later than
five (5) Business Days of the date such Swing Loan was provided and the Borrower
hereby agrees (to the extent not repaid as contemplated by §2.5(d)) to repay
each Swing Loan on or before the date that is five (5) Business Days from the
date such Swing Loan was provided.  A Swing Loan may not be refinanced with
another Swing Loan.

(b)        The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit C hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Loan Note shall be payable to the Swing Loan Lender in
the principal face amount equal to the Swing Loan Commitment and shall be
payable as set forth below.  The Borrower irrevocably authorizes the Swing Loan
Lender to make or cause to be made, at or about the time of the Drawdown Date of
any Swing Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s





41




 

Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.  There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the indebtedness,
if any, evidenced by the “Swing Loan Note,” as defined in the Existing Credit
Agreement, which indebtedness is instead evidenced by the Swing Loan Note.

(c)        The Borrower may request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 1:00 p.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00 or
an integral multiple of $250,000.00 in excess thereof) and providing the wire
instructions for the delivery of the Swing Loan proceeds.  The Loan Request
shall also contain the statements and certifications required by §2.7.  Each
such Loan Request shall be irrevocable and binding on the Borrower and shall
obligate the Borrower to accept such Swing Loan on the Drawdown
Date.  Notwithstanding anything herein to the contrary, a Swing Loan shall be a
Base Rate Loan and shall bear interest at the Base Rate plus the Applicable
Margin for Tranche A Loans.  The proceeds of the Swing Loan will be disbursed by
wire by the Swing Loan Lender to the Borrower no later than 4:00 p.m. (Cleveland
time).

(d)        The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Lender to make a
Revolving Credit Loan pursuant to §2.1 in an amount equal to such Lender’s
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given.  In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) on the Business Day of
the Drawdown Date with respect to such Swing Loan, the Agent shall notify the
Lenders that such Revolving Credit Loan shall be a LIBOR Rate Loan that is a
Tranche A Loan with an Interest Period of one (1) month, provided that the
making of such LIBOR Rate Loan will not be in contravention of any other
provision of this Agreement, or if the making of a LIBOR Rate Loan would be in
contravention of this Agreement, then such notice shall indicate that such loan
shall be a Base Rate Loan.  The Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1.  Unless any of the events described in §§12.1(g), 12.1(h) or 12.1(i) shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately available no
later than one (1) Business Day after the date such request was made by the
Swing Loan Lender just as if the Lenders were funding directly to the Borrower,
so that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes.  The proceeds of such Revolving Credit Loan shall be immediately applied
to repay the Swing Loans.

(e)        If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Lender will, on the date such Revolving
Credit Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan.  Each Lender will





42




 

immediately transfer to the Swing Loan Lender in immediately available funds the
amount of its participation and upon receipt thereof the Swing Loan Lender will
deliver to such Lender a Swing Loan participation certificate dated the date of
receipt of such funds and in such amount.

(f)         Whenever at any time after the Swing Loan Lender has received from
any Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided,  however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g)        Each Lender’s obligation to fund a Loan as provided in §2.5(d) or to
purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of REIT or any of its Subsidiaries; (d) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Lender as a Revolving Credit Loan which was
not funded by the non‑purchasing Lender, thereby making such Lender a Defaulting
Lender.  Each Swing Loan, once so sold or converted, shall cease to be a Swing
Loan for the purposes of this Agreement, but shall be a Revolving Credit Loan
made by each Lender under its Commitment.

§2.6     Interest on Loans.

(a)        Each Base Rate Loan that is a Tranche A Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the
rate per annum equal to the sum of the Base Rate plus the Applicable Margin
(Base Rate) for Tranche A Loans.

(b)        Each LIBOR Rate Loan that is a Tranche A Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of each Interest Period with respect thereto at the rate per annum equal to the
sum of LIBOR determined for such Interest Period plus the Applicable Margin
(LIBOR Rate) for Tranche A Loans.

(c)        Each Base Rate Loan that is a Tranche B Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the
rate per annum equal to the sum of the Base Rate plus the Applicable Margin
(Base Rate) for Tranche B Loans.

(d)        Each LIBOR Rate Loan that is a Tranche B Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of each Interest





43




 

Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin (LIBOR Rate) for
Tranche B Loans.

(e)        Each Base Rate Loan that is a Tranche C Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the
rate per annum equal to the sum of the Base Rate plus the Applicable Margin
(Base Rate) for Tranche C Loans.

(f)        Each LIBOR Rate Loan that is a Tranche C Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of each Interest Period with respect thereto at the rate per annum equal to the
sum of LIBOR determined for such Interest Period plus the Applicable Margin
(LIBOR Rate) for Tranche C Loans.

(g)        The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(h)        Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.

§2.7     Requests for Loans.  The Borrower shall give to the Agent written
notice executed by an Authorized Officer in the form of Exhibit D hereto (or
telephonic notice confirmed in writing in the form of Exhibit D hereto) of each
Revolving Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans.  Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan, whether
such Revolving Credit Loan shall be a Tranche A Loan, a Tranche B Loan or a
Tranche C Loan, and the Drawdown Date.  Each such notice shall also contain a
general statement as to the purpose for which such advance shall be used (which
purpose shall be in accordance with the terms of §2.9).  Promptly upon receipt
of any such notice, the Agent shall notify each of the Lenders thereof.  Each
such Loan Request shall be irrevocable and binding on the Borrower and shall
obligate the Borrower to accept the Revolving Credit Loan requested from the
Lenders on the proposed Drawdown Date.  Nothing herein shall prevent the
Borrower from seeking recourse against any Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement.  Each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $500,000.00 or an integral multiple of $100,000.00 in excess
thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$500,000.00 or an integral multiple of $100,000.00 in excess thereof; provided,
 however, that there shall be no more than eight (8) LIBOR Rate Loans relating
to Revolving Credit Loans outstanding at any one time.

§2.8     Funds for Loans.

(a)        Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Loans, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the





44




 

amount of the requested Loans which may be disbursed pursuant to §2.1.  Upon
receipt from each such Lender of such amount, and upon receipt of the documents
required by §§10 and 11, §2.11 (if applicable) and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Loans made available to
the Agent by the Lenders, as applicable, by crediting such amount to the account
of the Borrower maintained at the Agent’s Head Office.  The failure or refusal
of any Lender to make available to the Agent at the aforesaid time and place on
any Drawdown Date the amount of its applicable Commitment Percentage of the
requested Loans shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
applicable Commitment Percentage of any requested Loans, including any
additional Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing.

(b)        Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s Commitment Percentage of a proposed Loan, the Agent may in its
discretion assume that such Lender has made such Loan available to the Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.9     Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely for (a) payment of closing costs in connection with this Agreement,
(b) repayment of Indebtedness, (c) making Investments permitted by §8.3, and (d)
general corporate and working capital purposes.

§2.10   Letters of Credit.

(a)        Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
thirty (30) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit as the Borrower may request upon the delivery
of a written request in the form of Exhibit E hereto (a “Letter of Credit
Request”) to the Issuing Lender, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed the Letter of
Credit Commitment, (iii) in no event shall the sum of the outstanding principal
amount of the Revolving Credit Loans, Swing Loans and Letter of Credit
Liabilities (after giving effect to any requested Letters of Credit) exceed the
lesser of (x) the Total Commitment and (y) the Borrowing Base Availability, or
cause a violation of the covenant set forth in §9.1, (iv) the conditions set
forth in §§10 and 11 shall have been satisfied, and (v) in no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit.  Notwithstanding anything to the
contrary





45




 

contained in this §2.10, the Issuing Lender shall not be obligated to issue,
amend, extend, renew or increase any Letter of Credit at a time when any other
Lender is a Defaulting Lender, unless the Issuing Lender is satisfied that the
participation therein will otherwise be fully allocated to the Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral.  The Issuing Lender may
assume that the conditions in §§10 and 11 have been satisfied unless it receives
written notice from a Lender that such conditions have not been satisfied.  Each
Letter of Credit Request shall be executed by an Authorized Officer of the
Borrower.  The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower.  The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request.  The Borrower assumes all risks with
respect to the use of the Letters of Credit.  Unless the Issuing Lender and the
Agent otherwise consent, the term of any Letter of Credit shall not exceed a
period of time commencing on the issuance of the Letter of Credit and ending one
year after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause acceptable to the Agent and the Issuing Lender (but in any
event the term shall not extend beyond five (5) Business Days prior to the
Revolving Credit Maturity Date).  The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Commitment as a Revolving Credit Loan.  Issuing
Lender shall honor drawings in accordance with the terms of the applicable
Letter of Credit if strictly presented in accordance with the terms of the
applicable Letter of Credit, and subject to the terms and conditions of this
Agreement, Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly Borrower may, during the foregoing period but subject
to the terms of this Agreement, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed by Borrower
and terminated.

(b)        Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued.  Each such Letter of Credit Request shall contain a statement
as to the purpose for which such Letter of Credit shall be used (which purpose
shall be in accordance with the terms of this Agreement) and shall state whether
such Letter of Credit is being issued under availability with respect to a
Tranche A Loan, a Tranche B Loan or a Tranche C Loan.  The Borrower shall
further deliver to the Issuing Lender such additional applications (which
application as of the date hereof is in the form of Exhibit F attached hereto)
and documents as the Issuing Lender may require, in conformity with the then
standard practices of its letter of credit department, in connection with the
issuance of such Letter of Credit; provided that in the event of any conflict,
the terms of this Agreement shall control.

(c)        The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b).  Each Letter
of Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d)        Upon the issuance of a Letter of Credit, each Lender shall be deemed
to have purchased a participation therein from the Issuing Lender in an amount
equal to its respective





46




 

Commitment Percentage of the amount of such Letter of Credit.  No Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Lender’s failure to perform as required herein with respect to such Letter of
Credit or any other Letter of Credit.

(e)        Upon the issuance of each Letter of Credit, the Borrower shall pay to
the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) per annum of
the face amount of such Letter of Credit (which fee shall not be less than
$1,500 in any event) and an administrative charge of $250, and (ii) for the
accounts of the Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee calculated at the rate per annum equal to the Applicable Margin
then applicable to LIBOR Rate Loans for Tranche A Loans on the face amount of
such Letter of Credit.  Such fees shall be payable in quarterly installments in
arrears with respect to each Letter of Credit within five (5) days of receipt of
an invoice from the Agent delivered each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Commitments shall terminate and
on the expiration or return of any Letter of Credit.  In addition, the Borrower
shall pay to the Issuing Lender for its own account within five (5) days of
demand of the Issuing Lender the standard issuance, documentation and service
charges for Letters of Credit issued from time to time by the Issuing Lender.

(f)        In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(the Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telecopy, email, telephone (confirmed in
writing) or other similar means of transmission, and each Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Lender’s Commitment Percentage of such Letter of Credit (to
the extent of the amount drawn).  If and to the extent any Lender shall not make
such amount available on the Business Day on which such draw is funded, such
Lender agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1%) for each day thereafter.  Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Lender was required to fund pursuant to
this §2.10(f) until such amount has been funded (as a result of such assignment
or otherwise).  In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5.  The failure of any Lender to make funds available
to the Agent in such amount shall not relieve any other Lender of its obligation
hereunder to make funds available to the Agent pursuant to this §2.10(f).

(g)        If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a Lender,
for any reason a drawing under





47




 

a Letter of Credit cannot be refinanced as a Revolving Credit Loan, each Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Commitment Percentage of the amount of such Letter of
Credit.  Each Lender will immediately transfer to the Issuing Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Issuing Lender will deliver to such Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

(h)        Whenever at any time after the Issuing Lender has received from any
Lender any such Lender’s payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participation interest was outstanding
and funded); provided,  however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

(i)         The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j)         The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof.  Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Lender.  None of the
foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to the Agent, the Issuing Lender or the Lenders hereunder.  In
furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by the Agent, the Issuing Lender
or the other Lenders in good faith will be binding on the Borrower and will not
put the Agent, the Issuing Lender or the other Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve the
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.





48




 

(k)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the Issuing Lender shall also
deliver to Borrower an electronic copy of such Letter of Credit or amendment.

§2.11   Increase in Total Commitment(a)      .  (a) Provided that no Default or
Event of Default has occurred and is continuing, subject to the terms and
conditions set forth in this §2.11, the Borrower shall have the option at any
time and from time to time, before the Revolving Credit Maturity Date to request
one or more increases in the Total Commitment to an aggregate amount of not more
than $750,000,000.00 by giving written notice to the Agent (each, an “Increase
Notice”; and the amount of such requested increase is a “Commitment Increase”);
provided that any such individual increase to the Commitments must be in a
minimum amount of $10,000,000.00 and increments of $5,000,000.00 in excess
thereof unless otherwise approved by the Agent in its sole discretion.  Upon
receipt of any Increase Notice, the Agent shall consult with KBCM and shall
notify the Borrower of the amount of the facility fees to be paid to any Lenders
who increase their respective Commitment in connection with such increase in the
Total Commitment (which shall be in addition to the fees to be paid to KBCM
pursuant to the Agreement Regarding Fees).  If the Borrower agrees to pay the
facility fees so determined, the Agent shall send a notice to all Lenders (each,
an “Additional Commitment Request Notice”) informing them of the Borrower’s
request to increase the Total Commitment and of the facility fees to be paid
with respect thereto.  Each Lender who desires to increase its Commitment upon
such terms shall provide the Agent with a written commitment letter specifying
the amount of such increase which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice.  If
the requested increase is oversubscribed then the Agent and KBCM, in
consultation with the Borrower, shall allocate the Commitment Increase among the
Lenders who provide such commitment letters on such basis as the Agent and KBCM
shall determine in their sole discretion.  If the increases to the Commitments
so provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, KBCM or the Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to the
Agent, KBCM and the Borrower) to become a Lender and provide an additional
Commitment.  The Agent shall provide all Lenders with a notice setting forth the
amount, if any, of the additional Commitment to be provided by each Lender and
the revised Commitment Percentages which shall be applicable after the effective
date of the Commitment Increase specified therein (each, a “Commitment Increase
Date”).  In no event shall any Lender be obligated to increase any portion of
its Commitment.

(b)        On any Commitment Increase Date, the outstanding principal balance of
the Revolving Credit Loans shall be reallocated among the Lenders such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans.  The
participation interests of the Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted.  On any Commitment Increase Date, each of those
Lenders whose Commitment Percentage is increasing shall advance the funds to the
Agent and the funds so advanced shall be distributed among the Lenders whose
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans.  The funds so advanced
shall be Base Rate Loans until converted to LIBOR Rate Loans which are allocated
among all Lenders based on their Commitment Percentages.





49




 

(c)        Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, (i) the Agent shall unilaterally revise Schedule 1.1 in
its own records to reflect the name and address, Commitment and Commitment
Percentage of each Lender following such increase and the Borrower shall execute
and deliver to the Agent a new Revolving Credit Note for each Lender whose
Commitment has changed so that the principal amount of such Lender’s Revolving
Credit Note shall equal its Commitment and (ii) the Swing Loan Commitment shall
automatically increase to the lesser of (A) an amount equal to ten percent (10%)
of the new Total Commitment and (B) the Commitment of the Swing Loan Lender, and
the Borrower shall execute and deliver to the Agent a new Swing Loan Note for
the Swing Loan Lender so that the principal amount of the Swing Loan Note shall
equal the Swing Loan Commitment.  The Agent shall deliver such replacement
Revolving Credit Notes and Swing Loan Note to the respective Lenders in exchange
for the Revolving Credit Notes and Swing Loan Note replaced thereby which shall
be surrendered by such Lenders and delivered to the Borrower.  Such new
Revolving Credit Notes and Swing Loan Note shall provide that they are
replacements for the surrendered Revolving Credit Notes and Swing Loan Note and
that they do not constitute a novation, shall be dated as of the applicable
Commitment Increase Date and shall otherwise be in substantially the form of the
replaced Revolving Credit Notes or Swing Loan Note, as
applicable.  Simultaneously with such increase, the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement.  The surrendered
Revolving Credit Notes and Swing Loan Notes (as applicable) shall be canceled
and returned to the Borrower.

(d)        Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

(i)         Payment of Activation Fee.  The Borrower shall pay (A) to the Agent
and KBCM those fees described in and contemplated by the Agreement Regarding
Fees with respect to the applicable Commitment Increase, and (B) to KBCM such
facility fees as the Lenders who are providing an additional Commitment or
increasing their respective Commitment may require to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances.  KBCM shall pay to the Lenders acquiring the applicable
Commitment Increase certain fees pursuant to their separate agreement; and

(ii)        No Default.  On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and

(iii)      Representations True.  The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and





50




 

(iv)       Beneficial Ownership Certification.  If requested by the Agent or any
Lender, Borrower shall have delivered, at least two (2) Business Days prior to
the Commitment Increase Date, to the Agent (and any such Lender) a completed and
executed Beneficial Ownership Certification; and

(v)        Additional Documents and Expenses.  The Borrower and the Guarantors
shall execute and deliver to the Agent and the Lenders such additional documents
(including, without limitation, amendments to the Loan Documents to provide that
the Collateral secures the same and the Guaranty guarantees the same),
instruments, certifications and opinions as the Agent may reasonably require
(including, without limitation, in the case of the Borrower, a Compliance
Certificate and Borrowing Base Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any title
searches, updated UCC searches, title endorsements, all recording costs and
fees, and any and all intangible taxes or other documentary or mortgage taxes,
assessments or charges or any similar fees, taxes or expenses which are incurred
by the Agent, KBCM or the Lenders in connection with such increase.

§2.12   Extension of Revolving Credit Maturity Date.

(a)        The Borrower shall have the one-time right and option to extend the
Revolving Credit Maturity Date to March 26, 2024 upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Revolving Credit Maturity Date:

(i)         Extension Request.  The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is ninety (90) days and not later than the date which is thirty (30) days
prior to the Revolving Credit Maturity Date (as determined without regard to
such extension).  Borrower shall have the right to revoke the Extension Request
at any time and for any reason prior to the then-current Revolving Credit
Maturity Date (provided, that Borrower reimburses Agent for any actual
out-of-pocket costs incurred in connection with any such extension request or
revocation).

(ii)        Payment of Extension Fee.  Prior to the commencement of the
extension term, the Borrower shall pay to the Agent for the pro rata accounts of
the Lenders in accordance with their respective Commitments an extension fee in
an amount equal to fifteen (15) basis points on the Total Commitment in effect
on the Revolving Credit Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(iii)      No Default.  On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.

(iv)       Representations.  The representations and warranties made by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall have
been true and correct in all material respects both as





51




 

of the date as of which they were made and shall also be true and correct in all
material respects as of the time of the date such Extension Request is given and
on the Revolving Credit Maturity Date (as determined without regard to such
Extension), except to the extent of changes resulting from transactions or other
events permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

(v)        Pro Forma Covenant Compliance.  Borrower shall have delivered to
Agent evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the Borrowing Base Availability and the covenants set
forth in §9 immediately after giving effect to the extension.

(vi)       Appraisals.  At Agent’s option, with respect to any real estate
included in the calculation of Borrowing Base Availability where the most recent
Appraisal for such real estate was obtained more than nine (9) months prior to
the then effective Revolving Credit Maturity Date, Agent shall have obtained at
Borrower’s expense new Appraisals or an update to the existing Appraisals of
such real estate and determined the current As-Is Appraised Value and
As-Stabilized Appraised Value thereof, as applicable, and the Borrowing Base
Availability.

(vii)      Additional Documents and Expenses.  The Borrower and the Guarantors
shall execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title endorsement or update thereto or any update of
UCC searches, recordings costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
extension.

(viii)    Beneficial Ownership Certification.  If requested by the Agent or any
Lender, Borrower shall have delivered, at least two (2) Business Days prior to
the Revolving Credit Maturity Date (as determined without regard to such
extension), to the Agent (and any such Lender) a completed and executed
Beneficial Ownership Certification.

(b)        In the event that the Revolving Credit Maturity Date has been
extended as provided in §2.12(a), the Borrower shall have the one-time right and
option to extend the Revolving Credit Maturity Date to March 26, 2025 upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Revolving Credit Maturity
Date:

(i)         Extension Request.  The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is ninety (90) days and not later than the date which is thirty (30) days
prior to the Revolving Credit Maturity Date (as determined without regard to
such extension).  Borrower shall have the right to revoke the Extension Request
at any time and for any reason prior to the then-current Revolving Credit
Maturity Date (provided, that Borrower reimburses Agent for any actual
out-of-pocket costs incurred in connection with any such extension request or
revocation).





52




 

(ii)        Payment of Extension Fee.  Prior to the commencement of the
extension term, the Borrower shall pay to the Agent for the pro rata accounts of
the Lenders in accordance with their respective Commitments an extension fee in
an amount equal to fifteen (15) basis points on the Total Commitment in effect
on the Revolving Credit Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(iii)      No Default.  On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.

(iv)       Representations.  The representations and warranties made by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall have
been true and correct in all material respects both as of the date as of which
they were made and shall also be true and correct in all material respects as of
the time of the date such Extension Request is given and on the Revolving Credit
Maturity Date (as determined without regard to such Extension), except to the
extent of changes resulting from transactions or other events permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

(v)        Pro Forma Covenant Compliance.  Borrower shall have delivered to
Agent evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the Borrowing Base Availability and the covenants set
forth in §9 immediately after giving effect to the extension.

(vi)       Appraisals.  At Agent’s option, with respect to any real estate
included in the calculation of Borrowing Base Availability where the most recent
Appraisal for such real estate was obtained more than nine (9) months prior to
the then effective Revolving Credit Maturity Date, Agent shall have obtained at
Borrower’s expense new Appraisals or an update to the existing Appraisals of
such real estate and determined the current As-Is Appraised Value and
As-Stabilized Appraised Value thereof, as applicable, and the Borrowing Base
Availability.

(vii)      Additional Documents and Expenses.  The Borrower and the Guarantors
shall execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title endorsement or update thereto or any update of
UCC searches, recordings costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
extension.

(viii)    Beneficial Ownership Certification.  If requested by the Agent or any
Lender, Borrower shall have delivered, at least two (2) Business Days prior to
the Revolving Credit Maturity Date (as determined without regard to such
extension), to the Agent (and any such Lender) a completed and executed
Beneficial Ownership Certification.





53




 

§2.13   Defaulting Lenders.

(a)        If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, all of the Lenders or
affected Lenders, shall, except as specifically provided in §27, be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

(b)        Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right.  If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Required
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an approved assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below.  No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee.  Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees.  Prior to payment of such purchase price to a Defaulting Lender,
the Agent shall apply against such purchase price any amounts retained by the
Agent pursuant to §2.13(d).





54




 

(c)        During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Lenders that are Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (computed
without giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the conditions set forth in §§10 and 11 are satisfied at the time
of such reallocation (and, unless the Borrower shall have notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at the time), (iii) the representations and
warranties in the Loan Documents shall be true and correct in all material
respects on and as of the date of such reallocation with the same effect as
though made on and as of such date, and (iv) the aggregate obligation of each
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (a) the Commitment of that Non-Defaulting Lender
minus (b) the sum of (1) the aggregate outstanding principal amount of the
Revolving Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans.  Subject to §34, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(d)        Any payment of principal, interest, fees or other amounts received by
the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Agent (other than with respect to Letter of Credit Liabilities)
hereunder; second, to the payment of any amounts owing by such Defaulting Lender
to the Issuing Lender (with respect to Letter of Credit Liabilities) and/or the
Swing Loan Lender hereunder; third, if so determined by the Agent or requested
by the Issuing Lender or the Swing Loan Lender, to be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit or Swing Loan; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as reasonably determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
such Defaulting Lender to fund Loans or participations under this Agreement and
(y) be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Letter of Credit or Swing Loan; sixth, to the
payment of any amounts owing to the Agent or the Lenders (including the Issuing
Lender and the Swing Loan Lender) as a result of any judgment of a court of
competent jurisdiction obtained by the Agent or any Lender (including the
Issuing Lender and the Swing Loan Lender) against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or





55




 

as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Credit
Loans or funded participations in Letters of Credit or Swing Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Credit Loans or funded participations in Letters of Credit
or Swing Loans were made at a time when the conditions set forth in §§10 and 11,
to the extent required by this Agreement, were satisfied or waived, such payment
shall be applied solely to pay the Revolving Credit Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans of,
and funded and unfunded participations in Letters of Credit and Swing Loans are
held by the Lenders pro rata in accordance with their Commitment Percentages,
without regard to §2.13(c), prior to being applied to the payment of any
Revolving Credit Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

(e)        Within five (5) Business Days of written demand by the Issuing Lender
or the Swing Loan Lender from time to time, the Borrower shall deliver to the
Agent for the benefit of the Issuing Lender and the Swing Loan Lender cash
collateral in an amount sufficient to cover all Fronting Exposure with respect
to the Issuing Lender and the Swing Loan Lender (after giving effect to
§§2.5(a), 2.10(a) and 2.13(c)) on terms satisfactory to the Issuing Lender
and/or the Swing Loan Lender in its good faith determination (and such cash
collateral shall be in Dollars).  Any such cash collateral shall be deposited in
the Collateral Account as collateral (solely for the benefit of the Issuing
Lender and/or the Swing Loan Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Commitment Percentages of outstanding Letter of Credit Liabilities and Swing
Loans.  Moneys in the Collateral Account deposited pursuant to this
§2.13(e) shall be applied by the Agent to reimburse the Issuing Lender and/or
the Swing Loan Lender immediately for each Defaulting Lender’s pro rata portion
in accordance with their respective Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

(f)         (i)        Each Lender that is a Defaulting Lender shall not be
entitled to receive any Unused Fee pursuant to §2.3 for any period during which
that Lender is a Defaulting Lender.

(ii)        Each Lender that is a Defaulting Lender shall not be entitled to
receive Letter of Credit fees pursuant to §2.10(e) for any period during which
that Lender is a Defaulting Lender.

(iii)       With respect to any facility Unused Fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender





56




 

pursuant to §2.13(c), (y) pay to the Issuing Lender and the Swing Loan Lender
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Lender’s or the Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay any remaining
amount of any such fee.

(g)        If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of the outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

§3.       REPAYMENT OF THE LOANS.

§3.1     Stated Maturity.  The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities Outstanding on such date, together with any and all
accrued and unpaid interest thereon.

§3.2      Mandatory Prepayments.

(a)        If at any time the sum of the aggregate outstanding principal amount
of the Revolving Credit Loans, the Swing Loan and the Letter of Credit
Liabilities exceeds the lesser of (A) Total Commitment or (B) the Borrowing Base
Availability, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.7, except that the
amount of any Swing Loans shall be paid solely to the Swing Loan Lender.

(b)        If at any time (i) the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the Swing Loans and the Letter of Credit
Liabilities that are Tranche A Loans, Tranche B Loans or Tranche C Loans,
respectively, exceeds the Tranche A Availability, the Tranche B Availability or
the Tranche C Availability, respectively, then the Borrower shall, within five
(5) Business Days of such occurrence, pay the amount of such excess to the Agent
for the respective accounts of the Lenders for application to the Loans and
specifically, to the Tranche A Loans, the Tranche B Loans or Tranche C Loans,
respectively as provided in §3.4, together with any additional amounts payable
pursuant to §4.7, except that the amount of any Swing Loans shall be paid solely
to the Swing Loan Lender.





57




 

(c)        In the event there shall have occurred any Prepayment, Borrower
shall, within two (2) Business Days of receipt of such payment, provide written
notice thereof to the Agent together with an updated Borrowing Base Certificate
which gives effect to such Prepayment, and if a prepayment of the Loans is
required for Borrower to remain in compliance with §9.1, such notice shall be
accompanied by a principal prepayment of the Loans to Agent for the account of
the Lenders for application to the Loans as provided in §3.4 in an amount so
that no violation of the covenants in §3.2 or §9.1 shall occur, together with
any additional amounts payable pursuant to §4.7.

(d)        In the event there shall have occurred a casualty or Taking with
respect to any Borrowing Base Property and the Borrower or any Subsidiary
Guarantor is required to repay the Loans pursuant to §7.7, the Borrower shall
prepay the Loans concurrently with the date of receipt by Borrower, such
Subsidiary Guarantor or the Agent of any Insurance Proceeds or Condemnation
Proceeds in respect of such casualty or Taking, as applicable, in the amount
required pursuant to the relevant provisions of §7.7.

§3.3     Optional Prepayments.

(a)        The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.7.

(b)        The Borrower shall give the Agent, no later than 12:00 noon
(Cleveland time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid and whether such prepayment
is a prepayment of a Tranche A Loan, a Tranche B Loan or a Tranche C Loan
(provided that any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent).  Notwithstanding the foregoing, no prior notice
shall be required for the prepayment of any Swing Loan.

§3.4     Partial Prepayments.  Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment.  Each partial payment
under §§3.2 and 3.3 shall be applied first to the principal of any Outstanding
Swing Loans, then, to the principal of Revolving Credit Loans (and with respect
to each category of Loans, first to the principal of Base Rate Loans, and then
to the principal of LIBOR Rate Loans).  Each partial prepayment under §3.2 and
§3.3 shall, unless otherwise specifically provided in this §3 be applied first
to Tranche A Loans, then to Tranche B Loans and then to Tranche C Loans.

§3.5     Effect of Prepayments.  Amounts of the Revolving Credit Loans prepaid
under §§3.2 and 3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in (but subject to the terms of) §2.





58




 

§4.       CERTAIN GENERAL PROVISIONS.

§4.1     Conversion Options.

(a)        The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $250,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than eight (8) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Revolving Credit Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00.  On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Revolving Credit Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion/Continuation Request relating to
the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
the Borrower.

(b)        Any LIBOR Rate Loan may be continued as such Type upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the terms of §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)        In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall, subject
to compliance with the other terms of this Agreement, be automatically converted
at the end of the applicable Interest Period to a LIBOR Rate Loan with an
Interest Period of one (1) month.

§4.2     Fees.  The Borrower agrees to pay to KeyBank, the Agent and KBCM for
their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to a separate fee letter among
the REIT, KeyBank and KBCM (the “Agreement Regarding Fees”).  Borrower hereby
assumes all obligations of REIT under the Agreement Regarding Fees.  All such
fees shall be fully earned when paid and nonrefundable under any circumstances.





59




 

§4.3     Funds for Payments.

(a)        All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds.  The Agent is hereby
authorized to charge the accounts of the Borrower with KeyBank set forth on
Schedule 4.3, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents.  Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

(b)        All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim, and free and clear
of and without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)        The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d)        The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e)        Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any





60




 

Taxes attributable to such Lender’s failure to comply with the provisions of
§18.4 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error.  Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this subsection.

(f)        As soon as practicable after any payment of Taxes by the Borrower or
any Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)        (i)        Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this





61




 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), whichever of the following is applicable:

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)       an electronic copy (or an original if requested by the Borrower or
the Agent) of an executed IRS Form W-8ECI;

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV)      to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower





62




 

and the Agent at the time or times prescribed by Applicable Law and at such time
or times reasonably requested by the Borrower or the Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Agent and Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.  For purposes of this Section (g),
the term “Lender” shall include Agent.

(h)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.3 (including by the payment of additional
amounts pursuant to this §4.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

(i)         Each party’s obligations under this §4.3 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j)         The obligations of the Borrower to the Lenders under this Agreement
with respect to Letters of Credit (and of the Lenders to make payments to the
Issuing Lender with respect to Letters of Credit and to the Swing Loan Lender
with respect to Swing Loans) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances:  (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or





63




 

transferee of any Letter of Credit in connection therewith; (iii) the existence
of any claim, set-off, defense or any right which the Borrower or any of its
Subsidiaries or Affiliates may have at any time against any beneficiary or any
transferee of any Letter of Credit (or persons or entities for whom any such
beneficiary or any such transferee may be acting) or the Lenders (other than the
defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between the Borrower or any of its
Subsidiaries or Affiliates and any beneficiary or transferee of any Letter of
Credit; (vi) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by the Issuing Lender to conform to the terms of a Letter of Credit
(if, in the Issuing Lender’s good faith judgment, such payment is determined to
be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

(k)        For the purposes of this §4.3, the term “Lender” includes Issuing
Lender and the term “Applicable Law” includes FATCA.

§4.4     Computations.  All computations of interest on the Base Rate Loans to
the extent applicable shall be based on a three hundred sixty-five (365) or
three hundred sixty-six (366)-day year, as applicable, and paid for the actual
number of days elapsed.  All other computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

§4.5     Suspension of LIBOR Rate Loans.  Subject to §4.15, in the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the





64




 

Borrower and the Lenders absent manifest error) to the Borrower and the
Lenders.  In such event (a) any Loan Request with respect to a LIBOR Rate Loan
shall be automatically withdrawn and shall be deemed a request for a Base Rate
Loan and (b) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period applicable thereto, become a Base Rate Loan, and
the obligations of the Lenders to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Lenders.

§4.6     Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.  Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

§4.7     Additional Interest.  If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs.  The Borrower
understands, agrees and acknowledges the following:  (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs.  The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8     Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if a change in Applicable Law shall occur after the date hereof, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time (or from time to time) hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), which change affects
similarly situated banks or financial institutions generally and is not
applicable to a Lender or Agent primarily by reason of such Lender’s or Agent’s
particular conduct or condition, and such change in Applicable Law shall:





65




 

(a)        subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than for Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or

(b)        impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein,
or

(c)        impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by the Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender,

and the result of any of the foregoing is:

(i)         to increase the cost to any Lender, of making, continuing,
converting to, funding, issuing, renewing, extending or maintaining any of the
Loans, the Letters of Credit or such Lender’s Commitment, or

(ii)        to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

(iii)       to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
written demand made by such Lender or (as the case may be) the Agent at any time
and from time to time and as often as the occasion therefor may arise, pay to
such Lender or the Agent such additional amounts as such Lender or the Agent
shall determine in good faith to be sufficient to compensate such Lender or the
Agent for such additional cost, reduction, payment or foregone interest or other
sum.  Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods generally applied by such Lender or
the Agent.

§4.9     Capital Adequacy.  If after the date hereof any Lender determines that
(a) the adoption of or change in any Applicable Law regarding liquidity or
capital ratios or requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, which change affects similarly situated
banks or financial institutions generally and is not applicable to a Lender
primarily by reason of such Lender’s particular conduct or condition, or
(b) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding liquidity or
capital ratios or adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a





66




 

consequence of such Lender’s commitment to make Loans or participate in Letters
of Credit hereunder to a level below that which such Lender or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify the Borrower thereof.  The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by such Lender of a statement of the
amount setting forth the Lender’s calculation thereof.  In determining such
amount, such Lender may use any reasonable averaging and attribution methods
generally applied by such Lender.  For purposes of §4.8 and this §4.9, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

§4.10   Breakage Costs.  The Borrower shall pay all Breakage Costs required to
be paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
the Agent, or such earlier date as may be required by this Agreement.

§4.11   Default Interest; Late Charge.  Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus four percent (4%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to four percent (4%) above the Letter of Credit fee that would otherwise
be applicable to such time, or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.  In addition,
the Borrower shall pay a late charge equal to four percent (4%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date within fifteen (15) Business Days of such date).

§4.12   Certificate.  A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error, and shall be
promptly provided to the Agent and the Borrower upon their written request.

§4.13   Limitation on Interest.  Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the





67




 

Lenders exceed the maximum amount permissible under Applicable Law.  If, from
any circumstance whatsoever, interest would otherwise be payable to the Lenders
in excess of the maximum lawful amount, the interest payable to the Lenders
shall be reduced to the maximum amount permitted under Applicable Law; and if
from any circumstance the Lenders shall ever receive anything of value deemed
interest by Applicable Law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower.  All interest paid or agreed to
be paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by Applicable Law.  This §4.13
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.14   Certain Provisions Relating to Increased Costs.  If a Lender gives
notice of the existence of the circumstances set forth in §4.8 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.3 (as a result of the imposition of Taxes on
amounts paid to such Lender under this Agreement), §4.8 or §4.9, then, upon
request of the Borrower, such Lender, as applicable, shall use reasonable
efforts in a manner consistent with such institution’s practice in connection
with loans like the Loan of such Lender to eliminate, mitigate or reduce amounts
that would otherwise be payable by the Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonably incurred
costs and expenses incurred by such Lender in connection with any such
action.  Notwithstanding anything to the contrary contained herein, if no
Default or Event of Default shall have occurred and be continuing, and if any
Lender has given notice of the existence of the circumstances set forth in §4.8
or has requested payment or compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.3 (as a result of
the imposition of Taxes on amounts paid to such Lender under this Agreement),
§4.8 or §4.9 and following the request of the Borrower has been unable to take
the steps described above to mitigate such amounts (each, an “Affected Lender”),
then, within thirty (30) days after such notice or request for payment or
compensation, the Borrower shall have the one-time right as to such Affected
Lender, to be exercised by delivery of written notice delivered to the Agent and
the Affected Lender within thirty (30) days of receipt of such notice, to elect
to cause the Affected Lender to transfer its Commitment, provided that the
Borrower shall pay to the Agent the assignment fee (if any) specified in §18.2,
such assignment will result in a reduction in such compensation or payments
thereafter, and such assignment does not conflict with Applicable Law.  The
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender (or if any of such Lenders does not elect to purchase its pro
rata share, then to such remaining Lenders in such proportion as approved by the
Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s Commitment, then the Agent shall endeavor to obtain a new
Lender to acquire such remaining Commitment.  Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute





68




 

all documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s Commitment shall equal any and all
amounts outstanding and owed by the Borrower to the Affected Lender including
principal, prepayment premium or fee, and all accrued and unpaid interest or
fees.

§4.15   Effect of Benchmark Transition Event.

(a)        Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement, by a written document executed by the Borrower and
the Agent, subject to the requirements of this §4.15.  Notwithstanding the
requirements of §27 or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Agent, the Borrower and the Lenders at
5:00 p.m. on the fifth (5th) Business Day after the Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders, and any such amendment with respect to
an Early Opt-in Election will become effective and binding upon the Agent, the
Borrower and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this §4.15 will occur prior to the applicable Benchmark Transition
Start Date.

(b)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
the other Loan Documents.

(c)        Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Borrower and the Lenders in writing of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this §4.15, including,
without limitation, any determination with respect to a tenor, comparable
replacement rate or adjustment, or implementation of any Benchmark Replacement
Rate Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto or to the other Loan
Documents absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this §4.15 and shall not be a basis of any claim
of liability of any





69




 

kind or nature by any party hereto or thereto, all such claims being hereby
waived individually by each party hereto and thereto.

(d)        Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a borrowing of Loans that is to be a LIBOR Rate Loan,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the components of Base Rate based upon LIBOR will not be
used in any determination of Base Rate.

(e)        Certain Defined Terms. As used in this §4.15:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).





70




 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR or a Relevant Governmental Body
announcing that LIBOR is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in





71




 

accordance with this §4.15 and (y) ending at the time that a Benchmark
Replacement has replaced LIBOR for all purposes hereunder pursuant to this
§4.15.

“Early Opt-in Election” means the occurrence of:

(1) a determination by the Agent that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this §4.15 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(2) the election by the Agent to declare that an Early Opt-in Election has
occurred and the provision by the Agent of written notice of such election to
the Borrower and the Lenders.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

§5.       COLLATERAL SECURITY; GUARANTORS.

§5.1     Collateral.  The Obligations shall be secured by a perfected first
priority lien and security interest to be held by the Agent for the benefit of
the Lenders on the Collateral, pursuant to the terms of the Security Documents.

§5.2     Appraisal.

(a)        The Agent may obtain new Appraisals or an update to existing
Appraisals with respect to the Borrowing Base Properties, or any of them, as the
Agent shall determine (i) at any time that the regulatory requirements of any
Lender generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, (ii) at any time following a Default or an Event of Default,
(iii) if the Agent reasonably believes that there has been a casualty, Taking or
material diminution in the market value of any Borrowing Base Property, (iv) at
any time that the Agent or the Required Lenders determine that a more updated
Appraisal is required by Applicable Law, (v) in connection with Borrower’s
exercise of the option to extend the Revolving Credit Maturity Date as provided
in §2.12, (vi) at any time requested by the Agent or the Required Lenders in
accordance with the





72




 

definition of Real Estate Asset Fair Value, or (vii) at any time as requested by
Agent or the Required Lenders (but not, pursuant to this clause (vii), more
frequently than once every twelve months for any Borrowing Base Property).  The
expense of such Appraisals and/or updates performed pursuant to this
§5.2(a) shall be borne by the Borrower and payable to the Agent within ten (10)
days of demand; provided the Borrower shall not be obligated to pay for an
Appraisal of a Borrowing Base Property obtained pursuant to this §5.2(a) more
often than once in any period of twelve (12) months if no Event of Default
exists.

(b)        In the event that the Agent determines that a Borrowing Base Loan has
been or is likely to be included in the calculation of Borrowing Base
Availability for more than eighteen (18) months, the Agent may obtain an
Appraisal with respect to the underlying real estate securing such Borrowing
Base Loan for those properties described in the definition of Real Estate Asset
Fair Value.  The expense of such Appraisals performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to the Agent within ten (10) days of
demand.

(c)        The Borrower shall have the option from time to time to request that
the Agent obtain current Appraisals of the Borrowing Base Properties (or some of
them); provided that no such request may be made with respect to a Borrowing
Base Property within six (6) months of the date of the most recent Appraisal of
such Borrowing Base Property, and Borrower shall only have the right to request
an updated Appraisal once per year.  Upon such request, the Agent shall, at the
Borrower’s expense, order such Appraisals and such Appraisals shall be subject
to the review and approval by the Agent, in order to determine the current As-Is
Appraised Value or As-Stabilized Appraised Value, as applicable, of the
Borrowing Base Properties, and the Borrower shall pay to Agent within ten (10)
days of demand all reasonable costs of such Appraisals.

(d)        The Borrower acknowledges that the Agent has the right to reasonably
approve any Appraisal performed pursuant to this Agreement.  The Borrower
further agrees that the Lenders and the Agent do not make any representations or
warranties with respect to any such Appraisal and shall have no liability as a
result of or in connection with any such Appraisal for statements contained in
such Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or the
Borrower’s idea of the value of such property.

§5.3     Addition of Borrowing Base Assets.  Provided no Event of Default
exists, the Borrower shall have the right, subject to the consent of the Agent
and the Required Lenders (which consent may be withheld in their reasonable
discretion) and the satisfaction by the Borrower of the conditions set forth in
this §5.3, to add Potential Borrowing Base Assets to the Borrowing Base
Availability.  In the event the Borrower desires to add an additional Potential
Borrowing Base Asset to the Borrowing Base Availability as aforesaid, the
Borrower shall provide written notice to the Agent of such request.  The Agent
and the Required Lenders shall have ten (10) Business Days following receipt of
all items required under this Agreement to add such Eligible Real Estate as a
Borrowing Base Property or a Mortgage Loan as a Borrowing Base Loan to grant or
deny approval for such proposed Potential Borrowing Base Asset.  If a Lender
shall fail to respond to Agent within such ten (10) Business Day period, such
Lender shall be deemed to have approved such proposed potential Borrowing Base
Asset as Collateral.  Notwithstanding the foregoing, no Potential Borrowing Base
Asset shall be included in the calculation of the Borrowing Base





73




 

Availability unless and until the following conditions precedent shall have been
satisfied as determined by Agent (and as required by this Agreement, the
Required Lenders):

(a)        if such Potential Borrowing Base Asset is to be a Borrowing Base
Property, such Potential Borrowing Base Property shall be Eligible Real Estate;

(b)        if such Potential Borrowing Base Asset is to be a Borrowing Base
Loan, such Borrowing Base Loan shall be secured by Eligible Real Estate and
Borrower or a Wholly-Owned Subsidiary of Borrower shall own all right, title and
interest in such loan, and no interest in such loan shall be subject to a
participation;

(c)        if such Potential Borrowing Base Asset is owned by a Wholly-Owned
Subsidiary of the Borrower, said Wholly-Owned Subsidiary shall have executed a
Joinder Agreement and satisfied the conditions of §5.5;

(d)        prior to or contemporaneously with such addition, the Borrower shall
have submitted to the Agent a Compliance Certificate prepared using the
financial statements of the Borrower most recently provided or required to be
provided to the Agent under §6.4 or §7.4 and a Borrowing Base Certificate, both
prepared on a pro forma basis and adjusted to give effect to such addition, and
shall certify that after giving effect to such addition, no Default or Event of
Default shall exist;

(e)        the Borrower or the Wholly-Owned Subsidiary which is the owner of the
Potential Borrowing Base Asset shall have executed and delivered to the Agent
all applicable Borrowing Base Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent; and

(f)         after giving effect to the inclusion of such Potential Borrowing
Base Asset, each of the representations and warranties made by or on behalf of
the Borrower or the Guarantors or any of their respective Subsidiaries contained
in this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which it was made and shall also be
true as of the time of the addition of a Borrowing Base Asset in the calculation
of the Borrowing Base Availability, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing, and the Agent shall have received
a certificate of the Borrower to such effect;

(g)        the terms and conditions of §7.19 shall be satisfied; and

(h)        the Agent and the Required Lenders, shall have consented to the
inclusion of such Real Estate or Mortgage Loan as a Borrowing Base Asset, which
consent may be granted in the Agent’s and the Required Lenders’ reasonable
discretion.

§5.4     Release of Borrowing Base Assets.  Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the





74




 

transactions contemplated by this §5.4 other than an Event of Default that would
be cured by effectuating such release as provided in §12.2(b)), the Agent shall
release a Borrowing Base Asset from the lien or security title of the Security
Documents encumbering the same upon the request of the Borrower subject to and
upon the following terms and conditions:

(a)        the Borrower shall deliver to the Agent written notice of its desire
to obtain such release no later than ten (10) days prior to the date on which
such release is to be effected;

(b)        the Borrower shall submit to the Agent with such request a Compliance
Certificate and Borrowing Base Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of the
Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

(c)        all release documents to be executed by the Agent shall be in form
and substance reasonably satisfactory to the Agent;

(d)        the Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with such release, including without
limitation, reasonable attorney’s fees;

(e)        the Borrower shall pay to the Agent for the account of the Lenders a
release price, if applicable, which payment shall be applied to reduce the
outstanding principal balance of the Loans as provided in §3.4, in an amount
equal to the amount necessary to reduce the outstanding principal balance of the
Loans so that no violation of the covenants set forth in §§3.2 or 9.1 shall
occur without regard to any cure or grace period (it being understood that a
paydown may not be necessary if the aforesaid covenants are not violated
following such release); and

(f)        without limiting or affecting any other provision hereof, any release
of a Borrowing Base Asset will not cause the Borrower to be in violation of the
restrictions set forth in the definition of Borrowing Base Availability or the
covenants set forth in this Agreement.

Notwithstanding the foregoing, in the event that any Borrowing Base Property is
to be released from a Mortgage, Agent may condition such release upon (x) the
increase of the coverages under the Title Policies for the remaining Borrowing
Base Properties subject to Mortgages to 110% of the Borrowing Base Availability
attributed to such remaining Borrowing Base Properties, and (y) the Borrower
paying to the Agent or the Person entitled thereto any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable with respect to the remaining Borrowing Base
Properties subject to Mortgages as a result of such release to any state or any
county or municipality thereof in which any of the Borrowing Base Properties
subject to a Mortgage is located, and the Borrower delivering to the Agent such
affidavits or other information which the Agent reasonably determines to be
necessary in connection with such payment in order to insure that the Mortgages
on the Borrowing Base Properties located in such state secure the Borrower’s
obligation with respect to the Obligations.

§5.5     Additional Guarantors.  In the event that the Borrower shall request
that certain Real Estate or a Borrowing Base Loan of a Wholly-Owned Subsidiary
of the Borrower be included





75




 

as a Borrowing Base Asset as contemplated by §5.3 and such Real Estate or a
Borrowing Base Loan is included as a Borrowing Base Asset in accordance with the
terms hereof, the Borrower shall, as a condition to such Real Estate or a
Borrowing Base Loan being included as a Borrowing Base Asset, cause each such
Wholly-Owned Subsidiary, and any other Subsidiary of Borrower which owns an
interest in such Wholly-Owned Subsidiary, to execute and deliver to the Agent a
Joinder Agreement, and such Subsidiary or Subsidiaries, as applicable, shall
become a Guarantor hereunder and thereunder.  Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement, the Guaranty, the Indemnity Agreement and such Security
Documents as the Agent may require.  The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Guarantors to be true and correct with respect to each such Subsidiary.  In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

§5.6     Release of Certain Guarantors.  Provided no Default or Event of Default
shall have occurred and be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.6(a)), in the event that all
Borrowing Base Assets owned directly or indirectly by a Subsidiary Guarantor
have been removed from the calculation of Borrowing Base Availability in
accordance with this Agreement and shall have been released as Collateral for
the Obligations and Hedge Obligations in accordance with the terms of this
Agreement, then such Subsidiary Guarantor shall be released by Agent from
liability under this Agreement and the Guaranty.  The provisions of this §5.6
shall not apply to Borrower or REIT.

§5.7     Release of Collateral.  Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or issue Letters of Credit to Borrower, then the Agent shall release the
Collateral from the lien and security interest of the Security Documents and to
release the Borrower and Guarantors (other than with respect to obligations that
survive termination of this Agreement), provided that Agent has not received a
written notice from the Representative or the holder of the Hedge Obligations
that any Hedge Obligation is then due and payable to the holder thereof.

§6.       REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1     Corporate Authority, Etc.

(a)        Incorporation; Good Standing.  REIT is a Maryland corporation duly
organized pursuant to articles of incorporation (as amended and restated) filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland.  REIT conducts its business in a manner
which enables it to qualify as a real estate investment trust under, and to be
entitled to the benefits of, Section 856 of the Code, and has elected to be
treated as and is entitled to the benefits of taxation as a real estate
investment trust thereunder.  The Borrower is a Delaware limited liability
company duly organized pursuant to its certificate of limited liability company
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware.  The Borrower (i) has all requisite power
to own its property and





76




 

conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdiction of
its organization and where a Borrowing Base Property owned by it or the property
subject to a Borrowing Base Loan owned by it is located (to the extent required
by Applicable Law) and in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could have a Material Adverse Effect.

(b)        Subsidiaries.  Each of the Guarantors and each of the Subsidiaries of
the Borrower and the Guarantors (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
where it is organized and where a Borrowing Base Property owned by it or the
property subject to a Borrowing Base Loan owned by it is located (to the extent
required by Applicable Law) and in each other jurisdiction where a failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

(c)        Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Person other than the liens and encumbrances in favor of the
Agent contemplated by this Agreement and the other Loan Documents, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to the Agent.

(d)        Enforceability.  This Agreement and the other Loan Documents to which
any of the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

§6.2     Governmental Approvals.  The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained, the filing of the Security
Documents in the appropriate records office with respect thereto, and filings
after the date hereof of disclosures with the SEC.





77




 

§6.3     Title to Properties.  Except as indicated on Schedule 6.3 hereto, REIT
and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the REIT as of the Balance Sheet Date or acquired
or leased since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date) subject to no rights of
others, including any mortgages, leases pursuant to which REIT or any of its
Subsidiaries or any of their respective Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

§6.4     Financial Statements.  The Borrower has furnished to the
Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow as of the Balance Sheet Date certified by the chief financial officer of
REIT, (b) an unaudited statement of Property NOI for the period ending December
31, 2019, reasonably satisfactory in form to the Agent and certified by the
chief financial officer of REIT as fairly presenting the Property NOI for such
periods, and (c) certain other financial information relating to the Borrower,
the Guarantors and the Borrowing Base Assets.  The balance sheet and statements
referred to in clause (a)  above have been prepared in accordance with GAAP and
fairly present the consolidated financial condition of REIT and its Subsidiaries
as of such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods, except as otherwise expressly noted therein.  The
statements of Property NOI are accurate in all material respects.  There are no
liabilities, contingent or otherwise, of REIT or any of its Subsidiaries
involving material amounts not disclosed in said financial statements and the
related notes thereto.

§6.5     No Material Changes.  Since the Balance Sheet Date, there has occurred
no materially adverse change in the financial condition, prospects, operations,
assets or business of REIT and its Subsidiaries taken as a whole as shown on or
reflected in the consolidated balance sheet of REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows as of the Balance
Sheet Date, other than changes in the ordinary course of business that have not
and could not reasonably be expected to have a Material Adverse Effect.  As of
Closing Date, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations,
assets or business activities of REIT, its Subsidiaries or any of the Borrowing
Base Assets from the condition shown on the financial statements delivered to
the Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any Material Adverse Effect either individually or in the
aggregate on the business, prospects, operations, assets or financial condition
of REIT and its Subsidiaries, considered as a whole, or of any of the Borrowing
Base Assets.

§6.6     Franchises, Patents, Copyrights, Etc..  The Borrower, the Guarantors
and their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except for any defects of title or infringement that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 6.6 hereto, none of the Borrowing Base
Assets is owned or operated by the Borrower or its Subsidiaries under or by
reference to any trademark, trade name, service mark or logo, and none of the
trademarks, tradenames, service marks or logos are registered or subject to any
license or provision of law limiting their assignability or use except as
specifically set forth on Schedule 6.6.





78




 

§6.7     Litigation.  Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, the Collateral or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto, or as to which
there is a reasonable possibility of an adverse determination, and that if
adversely determined could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7, as of the Closing Date there are
no judgments, final orders or awards outstanding against or affecting the
Borrower, any Guarantor, any of their respective Subsidiaries or any
Collateral.  No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

§6.8     No Material Adverse Contracts, Etc..  None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

§6.9     Compliance with Other Instruments, Laws, Etc..  None of the Borrower,
any Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10   Tax Status.  Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
which are being contested in good faith and by appropriate proceedings as
permitted by this Agreement, and (c) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  Except as set
forth on Schedule 6.10, there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers or
partners of such Person know of no basis for any such claim.  Except as set
forth on Schedule 6.10, there are no audits pending or to the knowledge of the
Borrower threatened with respect to any tax returns filed by the Borrower, any
Guarantor or their respective Subsidiaries.  The taxpayer identification number
for REIT is 47-1978772, and the taxpayer identification number for the Borrower
is 47-3530766.

§6.11   No Event of Default.  No Default or Event of Default has occurred and is
continuing under this Agreement, or, as of the date of this Agreement, the
Existing Credit Agreement.





79




 

§6.12   Investment Company Act.  None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13   Setoff; Absence of UCC Financing Statements.

(a)        The Collateral and the rights of the Agent and the Lenders with
respect to the Collateral are not subject to any setoff, claims (except for
Liens with respect thereto permitted by §8.2), withholdings or other defenses by
REIT, the Borrower or any of their Subsidiaries or, to the actual knowledge of
the Borrower, any other Person.

(b)        Except with respect to Liens with respect to such Person permitted by
§8.2 or as disclosed on the lien search reports delivered to and approved by the
Agent, there is no financing statement (but excluding any financing statements
that may be filed against Borrower or any Guarantor without either of their
consent or agreement of such Persons), security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any applicable
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any property of Borrower or any Guarantor or rights
thereunder.

§6.14   Certain Transactions.  Except as disclosed on Schedule 6.14 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any material transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any material agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, a Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.

§6.15   Employee Benefit Plans.  The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Multiemployer Plan or
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Pension Plan.  Neither the Borrower, any
Guarantor nor any ERISA Affiliate has (a) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Pension Plan,
(b) failed to make any contribution or payment to any Employee Benefit Plan,
Multiemployer Plan or Pension Plan, or made any amendment to any Employee
Benefit Plan or Pension Plan, which has resulted or could reasonably be expected
to result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any material liability under Title IV
of ERISA to the PBGC or as a result of the violation of any provision of Title
IV of ERISA, other than a liability to the PBGC for premiums under Section 4007
of ERISA.  Provided that none of the Lenders use Plan Assets





80




 

in connection with the Loan(s) to the Borrower under this Agreement, none of the
assets of REIT or any of its Subsidiaries, including, without limitation, any
Borrowing Base Asset, constitutes Plan Assets of any Employee Plan,
Multiemployer Plan or Pension Plan.

§6.16   Disclosure.  All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading.  All
information contained in this Agreement, the other Loan Documents or prepared by
or on behalf of the Borrower, any Subsidiary or any Guarantor and otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading.  The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor, the Collateral and the Borrowing Base Assets (other than
projections and estimates) prepared by or on behalf of the Borrower, a
Subsidiary or a Guarantor and furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or the Guarantors’ counsel (although the Borrower and
the Guarantors have no reason to believe that the Agent and the Lenders may not
rely on the accuracy thereof) or (b) budgets, projections and other
forward-looking speculative information prepared in good faith by the Borrower
(except to the extent the related assumptions were when made manifestly
unreasonable).

§6.17   Trade Name; Place of Business.  Neither the Borrower nor any Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents.  The principal place of business of the
Borrower is 6410 Poplar Avenue Suite 650, Memphis, Tennessee 38119.

§6.18   Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.19   Environmental Compliance.  Except as set forth in the written
environmental site assessment reports delivered to and approved by the Agent in
connection with the addition of each





81




 

Borrowing Base Property (the “Environmental Reports”) or as disclosed on
Schedule 6.19 attached hereto, the Borrower makes the following representations
and warranties:

(a)        None of the Borrower, the Guarantors or their respective
Subsidiaries, any Manager of the Real Estate, nor any tenant or operations
thereon, is in violation, or alleged violation, of any judgment, decree, order,
law, license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Borrowing Base Properties) and has had
or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Borrowing Base Property included in the calculation of Borrowing
Base Availability and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to
Borrower or any Guarantor individually in excess of $500,000.00 or in the
aggregate with other Borrowing Base Properties in excess of $2,000,000.00, or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.

(b)        None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R.  Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (A) involves Real Estate (other than the Borrowing Base Properties) and has
had or could reasonably be expected to have a Material Adverse Effect or
(B) involves a Borrowing Base Property included in the calculation of Borrowing
Base Availability and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to
Borrower or any Guarantor individually in excess of $500,000.00 or in the
aggregate with other Borrowing Base Properties in excess of $2,000,000.00, or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.

(c)        (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of the
Borrower’s, the Guarantors’ and their respective Subsidiaries’ respective
businesses and in accordance with applicable Environmental Laws; (iii) there has
been





82




 

no past or present Release or threatened Release of Hazardous Substances on,
upon, into or from the Real Estate; (iv) there have been no Releases on, upon,
from or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off‑site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.19(c) as to
(A) any Real Estate (other than the Borrowing Base Properties) where the
foregoing has not had or could not reasonably be expected to have a Material
Adverse Effect) and (B) any Borrowing Base Property included in the calculation
of Borrowing Base Availability where the foregoing has not had or could not
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower or any Guarantor individually in excess
$500,000.00 or in the aggregate with other Borrowing Base Properties in excess
of $2,000,000.000, or could reasonably be expected to materially adversely
affect the operation of or ability to use such property.

(d)        None of the Borrower, the Guarantors, their respective Subsidiaries
nor the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby,
except for such matters with which the Borrower, the Guarantors, their
respective Subsidiaries shall have complied with as of the Closing Date.

(e)        There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities
(i) on or affecting the Real Estate (other than the Borrowing Base Properties)
except where such existence has not had or could not be reasonably be expected
to have a Material Adverse Effect, or (ii) on or affecting a Borrowing Base
Property.

(f)        There has been no written claim against the Borrower, the Guarantors
or their respective Subsidiaries or to the knowledge of Borrower, against any
other Person, by any party that any use, operation, or condition of the Real
Estate has caused any liability or material adverse condition on any other
property which (A) as to any Real Estate other than a Borrowing Base Property
included in the calculation of Borrowing Base Availability has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any
actual knowledge of any basis for such a claim and (B) as to any Borrowing Base
Property included in the calculation of Borrowing Base Availability, has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower or any Guarantor individually in excess of
$500,000.00 or in the aggregate with other Borrowing Base Properties in excess
of $2,000,000.00, or could reasonably be expected to materially adversely the
operation of or ability to use such property, nor is there any actual knowledge
of any basis for such a claim.

(g)        Except as disclosed in a report of an Environmental Engineer
delivered to Agent in connection with the inclusion of Real Estate or Mortgage
Loan as a Borrowing Base





83




 

Asset, no asbestos is located in or on any Building, except for nonfriable
asbestos or contained friable asbestos which is being monitored and/or
remediated in accordance with the recommendations of an Environmental Engineer.

§6.20   Subsidiaries; Organizational Structure.  Schedule 6.20(a) sets forth, as
of the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction
of organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein.  Schedule 6.20(b) sets forth, as of the date
hereof, all of the Unconsolidated Affiliates of the REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate.  No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on
Schedules 6.20(a) and 6.20(b) except as set forth on such Schedules.  Each
Subsidiary Guarantor is a Wholly-Owned Subsidiary of Borrower.  Schedule 6.20(c)
sets forth, as of the date hereof, all of the Profits Participations of Borrower
and its Subsidiaries.

§6.21   Leases.  An accurate and complete Rent Roll as of the date of inclusion
of each Borrowing Base Property in Borrowing Base Availability with respect to
all Leases of any portion of the Borrowing Base Property has been provided to
the Agent.  The Leases reflected on such Rent Roll constitute as of the date
thereof the sole agreements relating to leasing or licensing of space at such
Borrowing Base Property and in the Building relating thereto.  Except as
reflected on such Rent Roll or on Schedule 6.21 no tenant under any Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments,
lease buy-outs or abatements or credits.  Except as set forth in Schedule 6.21,
the Leases reflected therein are, as of the date of inclusion of the applicable
Borrowing Base Property in Borrowing Base Availability in full force and effect
in accordance with their respective terms, without any payment default or any
other material default thereunder, nor are there any defenses, counterclaims,
offsets, concessions or rebates available to any tenant thereunder, and, except
as reflected in Schedule 6.21, neither the Borrower nor any Guarantor has given
or made, any notice of any payment or other material default, or any claim,
which remains uncured or unsatisfied, with respect to any of the Leases, and to
the knowledge and belief of the Borrower, there is no basis for any such claim
or notice of default by any tenant.

§6.22   Property. Except as set forth on Schedule 6.22, (i) all of the
Borrowing Base Properties, and all major building systems located thereon are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, (ii) all of the other Real Estate of
the Borrower, the Guarantors and their respective Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect, (iii) the Real Estate, and the use and operation
thereof, is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, parking, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands
and flood control, including without limitation, the American With Disabilities
Act or any state laws regarding disability requirements, and any agreement,
declaration, covenant or instrument to which Borrower, any Subsidiary Guarantor
or its respective Borrowing Base Property may be subject (hereinafter referred to collectively as the “Requirements”) (but excluding for purposes of
this §6.22, Environmental Laws)  except  where a





84




 

failure to so comply as to Real Estate other than Borrowing Base Properties has
not and could not reasonably be expected to have a Material Adverse Effect, and
no Building located on a Borrowing Base Property is a so-called non-conforming
use in violation of applicable zoning regulations (other than a legally
non-conforming use), (iv) except as shown on Schedule 6.22 or the Survey for
such Borrowing Base Property, such Borrowing Base Property is not located in a
flood hazard area as defined by the Federal Insurance Administration, and such
Borrowing Base Property is not located in Zone 3 or Zone 4 of the “Seismic Zone
Map of the U.S.,” (v) neither Borrower nor any Subsidiary Guarantor has received
any written notice of, and none of them has any knowledge of, any approvals,
consents, licenses, permits, utility installations and connections (including,
without limitation, drainage facilities), curb cuts and street openings,
required by Applicable Laws or any agreement affecting such Borrowing Base
Property for the maintenance, operation, servicing and use of such Borrowing
Base Property or any Building for its current use (hereinafter referred to as
the “Project Approvals”) which have not been granted, effected, or performed and
completed (as the case may be), in accordance with the timeline required
thereunder, or any fees or charges therefor which have not been fully paid
before becoming delinquent, or which are no longer in full force and effect, and
no Project Approvals will terminate, or become void or voidable or terminable on
any foreclosure sale of such Borrowing Base Property pursuant to the applicable
Mortgage, (vi) there are no outstanding notices, suits, orders, decrees or
judgments relating to zoning, building use and occupancy, fire, health,
sanitation or other violations affecting, against, or with respect to, such
Borrowing Base Property or any part thereof for any material matter (including
any matter that could affect the use or operation of the Property for its
intended purposes), (vii) neither Borrower nor any Subsidiary Guarantor has
received any written notice of, nor has any knowledge of, any material violation
of any applicable Requirements or Project Approvals or any other material
violation of restrictions or agreements by which Borrower, such Subsidiary
Guarantor or such Borrowing Base Property is bound; (viii) all utilities
necessary for the use and operation of the Borrowing Base Properties are
installed to the property lines of the Borrowing Base Properties through
dedicated public rights of way or through perpetual private easements approved
by the Agent with respect to which the applicable Mortgage creates a valid and
enforceable first lien and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in compliance with Applicable Law, (ix) the streets
abutting the Borrowing Base Properties are dedicated and accepted public roads,
to which the Borrowing Base Properties in each case have direct access or are
perpetual private ways (with direct access to public roads) to which the
Borrowing Base Properties have direct access approved by the Agent and with
respect to which the applicable Mortgage creates a valid and enforceable first
lien (subject to Liens permitted by §8.2(ix)), (x) there are no unpaid or
outstanding real estate or other taxes (including payments in lieu of taxes) or
assessments on or against any of the Borrowing Base Properties which are payable
by the Borrower, any Guarantor or any of their respective Subsidiaries (except
only real estate or other taxes or assessments, that are not yet delinquent or
are being protested as permitted by this Agreement), (xi) there are no unpaid or
outstanding gross receipts, rent or sales taxes payable by Borrower or any
Subsidiary Guarantor, with respect to the use and operation of such Borrowing
Base Property which are not yet delinquent or are being protested, (xii)
Borrower has delivered to Agent a true, correct and complete copy of the
Management Agreement relating to such Borrowing Base Property, (xiii) neither
the improvements located on such Borrowing Base Property nor any operations
therein, is now or has been damaged, impacted, or otherwise affected in any
material respect by or subject to the growth or existence of a Mold Condition
(as defined in the Indemnity Agreement) unless such Mold





85




 

Condition has been fully remediated; (xiv) [reserved], (xv) each Borrowing Base
Property is separately assessed for purposes of real estate tax assessment and
payment, (xvi) there are no pending, or to the knowledge of the Borrower,
threatened or contemplated, eminent domain proceedings against any Borrowing
Base Property except as disclosed to Agent pursuant to §7.7, (xvii) none of the
Borrowing Base Property is now damaged in any material respect as a result of
any fire, explosion, accident, flood or other casualty except (i) as disclosed
to Agent pursuant to §7.7 or (ii) to the extent such property has been fully
repaired, (xviii) none of the Borrower, the Guarantors or any of their
respective Subsidiaries has received any outstanding notice from any insurer or
its agent requiring performance of any work with respect to any of the Borrowing
Base Properties, or canceling or threatening to cancel any policy of insurance,
and each of the Borrowing Base Properties complies with the material
requirements of all of the Borrower’s, Guarantors’ and their respective
Subsidiaries’ insurance carriers, and (xix) no person or entity has any right or
option to acquire any Borrowing Base Property or any portion thereof or interest
therein.

§6.23   Brokers.  None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

§6.24   Other Debt.  As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party, and (b) no Indebtedness of the Borrower, any
Guarantor or any of their respective Subsidiaries has been accelerated.  Neither
the Borrower nor any Guarantor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or any Guarantor.  Schedule 6.24 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon the Borrower and each Guarantor or their respective properties and
entered into by the Borrower and/or such Guarantor as of the date of this
Agreement with respect to any Indebtedness of the Borrower or any Guarantor in
an amount greater than $1,000,000.00, and the Borrower has provided the Agent
with such true, correct and complete copies thereof.

§6.25   Solvency.  After giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, including all Loans made or to be made
hereunder, neither the Borrower nor any Guarantor is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, the Borrower and each Guarantor is able to pay its debts
as they become due, and the Borrower and each Guarantor has sufficient capital
to carry on its business.

§6.26   No Bankruptcy Filing.  Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

§6.27   No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder





86




 

is being undertaken by the Borrower, any Guarantor or any of their respective
Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

§6.28   Transaction in Best Interests of the Borrower and Guarantors;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries.  The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement.  The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

§6.29   Contribution Agreement.  The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

§6.30   Representations and Warranties of Guarantors.  The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

§6.31   OFAC.  None of the Borrower, the Guarantors, any of their Subsidiaries
or any of their respective officers or, to the knowledge of any Borrower, their
respective directors, employees, agents, advisors or Affiliates (a) is (or will
be) a Person: (i) that is, or is owned or controlled by Persons that are:  (x)
the subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, which includes, as of the Closing
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) listed in any
list related to or otherwise designated under any Sanctions Laws and Regulations
maintained under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list), the U.S. Department of State or by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or under the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (any such Person described in clauses (i) or (ii),
a “Designated Person”) and (b) is not and shall not engage in any dealings or
transactions or otherwise be associated with a Designated Person.  In addition,





87




 

the Borrower hereby agrees to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with Sanctions Laws and Regulations and all Applicable Laws
concerning money laundering and similar activities.  Neither Borrower, any
Guarantor, nor any Subsidiary, director or officer of Borrower or Guarantor or,
to the knowledge of Borrower, any Affiliate, agent or employee of Borrower or
any Guarantor, has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations.

§6.32   EEA Financial Institutions.  None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.

§6.33   Borrowing Base Assets.  Each of the Borrowing Base Assets included in
the calculation of Borrowing Base Availability satisfies each condition and
requirement of this Agreement to be included in the calculation of Borrowing
Base Availability.

§6.34   Ground Lease.

(a)        Each Ground Lease contains the entire agreement of the applicable
Subsidiary Guarantor and the applicable owner of the fee interest in such
Borrowing Base Property (the “Fee Owner”), pertaining to the Borrowing Base
Property covered thereby.  The applicable Subsidiary Guarantor has no estate,
right, title or interest in or to the Borrowing Base Property except under and
pursuant to the Ground Lease.  The Borrower has delivered a true and correct
copy of the Ground Lease to the Agent and the Ground Lease has not been
modified, amended or assigned, with the exception of written instruments that
have been recorded in the applicable real estate records and referenced in the
Title Policy for such Borrowing Base Property.

(b)        The applicable Fee Owner is the exclusive fee simple owner of the
Borrowing Base Property, subject only to the Ground Lease and all Liens and
other matters disclosed in the applicable Title Policy for such Borrowing Base
Property subject to the Ground Lease, and the applicable Fee Owner is the sole
owner of the lessor’s interest in the Ground Lease.

(c)        Except as set forth on Schedule 6.34, there are no rights to
terminate the Ground Lease other than the applicable Fee Owner’s right to
terminate by reason of default, casualty, condemnation or other reasons, in each
case as expressly set forth in the Ground Lease.

(d)        Each Ground Lease is in full force and effect and no breach or
default or event that with the giving of notice or passage of time would
constitute to breach or default under any Ground Lease (a “Ground Lease
Default”) exists or has occurred on the part of a Subsidiary Guarantor or, to
the knowledge of Borrower, on the part of a Fee Owner under any Ground
Lease.  All base rent and additional rent, if any, due and payable under each
Ground Lease has been paid through the date of acceptance of such Real Estate as
a Borrowing Base Property and, except as set forth on Schedule 6.34, no
Subsidiary Guarantor is required to pay any deferred or accrued rent after the
date of acceptance of such Real Estate as a Borrowing Base Property under any
Ground Lease.  Neither Borrower nor a Subsidiary Guarantor has received any
written notice that a Ground Lease Default has occurred or exists, or that any
Fee Owner or any third party alleges the same to have occurred or exist.





88




 

(e)        The applicable Subsidiary Guarantor is the exclusive owner of the
ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except for the Mortgage in favor of Agent.

§6.35   Beneficial Ownership.  The Borrower is in compliance in all material
respects with any applicable requirements of the Beneficial Ownership
Regulation.  The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects.

§7.       AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1     Punctual Payment.  The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

§7.2      Maintenance of Office.  The Borrower and each Guarantor will maintain
their respective chief executive office at 6410 Poplar Avenue, Suite 650,
Memphis, Tennessee 38119, or at such other place in the United States of America
as the Borrower or any Guarantor shall designate upon thirty (30) days prior
written notice to the Agent and the Lenders, where notices, presentations and
demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

§7.3     Records and Accounts.  The Borrower and each Guarantor will (a) keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes, depreciation and amortization of its properties and the properties of
their respective Subsidiaries, contingencies and other reserves.  Neither the
Borrower, any Guarantor nor any of their respective Subsidiaries shall, without
the prior written consent of the Agent which shall not be unreasonably withheld,
conditioned or delayed, (x) except as mandated by GAAP make any material change
to the accounting policies/principles used by such Person in preparing the
financial statements and other information described in §6.4 or §7.4 or
(y) change its fiscal year.  The Agent and the Lenders acknowledge that REIT’s
fiscal year is a calendar year.

§7.4     Financial Statements, Certificates and Information.  The Borrower will
deliver or cause to be delivered to the Agent, in form and substance
satisfactory to the Agent:

(a)        within fifteen (15) days of the filing of REIT’s Form 10-K with the
SEC, if applicable, but in any event not later than ninety (90) days after the
end of each calendar year, the audited consolidated balance sheet of REIT and
its Subsidiaries at the end of such year, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a





89




 

certification by the chief financial officer of the REIT, that the information
contained in such financial statements fairly presents the financial position of
REIT and its Subsidiaries, and accompanied by an auditor’s report prepared
without qualification as to the scope of the audit by a nationally recognized
accounting firm reasonably approved by the Agent and who shall have authorized
REIT to deliver such financial statements and certifications thereof to the
Agent; provided, however, that the Form 10-K filed with or furnished to the SEC
by the Borrower (and which is available online at the website of the SEC at
http://www.sec.gov) shall be deemed to have been provided by the Borrower under
this reporting requirement;

(b)        within fifteen (15) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of
income, stockholders’ equity and cash flows for the portion of REIT’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the chief financial officer of REIT that
the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries on the date thereof (subject to
year-end adjustments); provided, however, that the Form 10-Q filed with or
furnished to the SEC by the Borrower (and which is available online at the
website of the SEC at http://www.sec.gov) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(c)        simultaneously with the delivery of the financial statements referred
to in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer of REIT in the form of Exhibit H hereto
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date, (ii) a
statement of Adjusted Earnings for the relevant period, and (iii) set forth the
amount of the Future Funding Commitments for the applicable period for §9.6
(with supporting detail).  The Borrower shall submit with the Compliance
Certificate a Borrowing Base Certificate in the form of Exhibit G attached
hereto (a “Borrowing Base Certificate”) pursuant to which the Borrower shall
list the Tranche A Loans, the Tranche B Loans and the Tranche C Loans, the
Non-Stabilized Real Estate Collateral, the Stabilized Real Estate Collateral,
set forth the amount of the Operating and Interest Holdback (with supporting
detail), and calculate the amount of the Borrowing Base Availability and the
components thereof as of the end of the immediately preceding calendar quarter,
and (iii) a calculation of the components of Adjusted Net Operating Income,
together with such supporting information as Agent may reasonably request.  Such
Borrowing Base Certificate shall specify whether any Borrowing Base Loan is a
Defaulted Loan or a Delinquent Loan.  All income, expense and value associated
with Real Estate or other Investments acquired or disposed of during any quarter
will be adjusted, where applicable;

(d)        simultaneously with the delivery of the financial statements referred
to in §§7.4(a) and 7.4(b), (i) a Rent Roll for each of the Borrowing Base
Properties as of the end of each calendar quarter (including the fourth calendar
quarter in each year), (ii) an operating statement for each of the Borrowing
Base Properties for each such calendar quarter and year to date and a
consolidated operating statement for the Borrowing Base Properties for each such
calendar quarter and year to date (such statements and reports to be in form
reasonably satisfactory to the Agent),





90




 

(iii) [reserved], (iv) an operating statement and calculation of Property NOI
for the real estate securing each Borrowing Base Loan, and (v) other evidence
reasonably required by the Agent to determine compliance with the covenants
contained in §9 and the other covenants described in such certificate;

(e)        simultaneously with the delivery of the financial statements referred
to in §§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned
by REIT and its Subsidiaries (or in which REIT or any of its Subsidiaries owns
an interest) and stating the location thereof, the date acquired and the
acquisition cost and the Property NOI generated by such Real Estate, (ii)
listing the Mortgage Loans and Other Loans owned by REIT and its Subsidiaries,
the collateral securing such Mortgage Loans and Other Loans, the date such
Mortgage Loan or Other Loan was made and its maturity date, the outstanding
principal balance, whether any payment or other defaults exists under such
Mortgage Loan or Other Loan, the number of units and the current occupancy
within the collateral therefor, the status of completion and the amount of any
interest or operating reserve remaining under such loan, (iii) listing the
Indebtedness of REIT and its Subsidiaries (excluding Indebtedness of the type
described in §§8.1(a), 8.1(c), 8.1(d) and 8.1(f)), which statement shall
include, without limitation, a statement of the original principal amount of
such Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is Recourse
Indebtedness, Secured Indebtedness, Unsecured Indebtedness or Non-Recourse
Indebtedness, (iv) listing performance data with respect to the Borrowing Base
Loans and associated collateral, including, without limitation, outstanding
principal balances, any outstanding delinquencies or defaults, and prepayments
in whole or in part, and status of leasing or occupancy, and (v) listing the
Profits Participations of Borrower and its Subsidiaries;

(f)         contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports, proxy statements and all other
information sent to the owners of the Borrower or REIT; provided, however, that
the reports and other information filed with or furnished to the SEC by the
Borrower (and which are available online at the website of the SEC at
http://www.sec.gov) shall be deemed to have been provided by the Borrower under
this reporting requirement;

(g)        promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and REIT;

(h)        promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly, monthly, special (8-K) or
other reports or information that REIT or any of its Subsidiaries shall file
with the SEC; provided, however, that the reports and statements filed with or
furnished to the SEC by the Borrower (and which is available online at the
website of the SEC at http://www.sec.gov) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(i)         notice of any audits pending or threatened in writing with respect
to any tax returns filed by REIT or any of its Subsidiaries promptly following
notice of such audit;





91




 

(j)         upon the Agent’s request, evidence reasonably satisfactory to the
Agent of the timely payment of all real estate taxes for the Borrowing Base
Assets which may take the form of a real estate tax search from the applicable
Title Company;

(k)        within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion;

(l)         Without limiting the terms of §2.11 and §2.12, a completed and
executed Beneficial Ownership Certification if requested by the Agent or any
Lender at any time Agent or such Lender determines that it is required by law to
obtain such certification; and

(m)       from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting REIT or any of its Subsidiaries) as the
Agent may reasonably request.

The Agent shall promptly distribute to the Lenders materials received under
§7.4(a)-(e).  The Borrower shall cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower or REIT.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the Agent and
the Lenders (collectively, “Information Materials”) pursuant to this Section and
the Borrower shall designate Information Materials (a) that are either available
to the public or not material with respect to the REIT and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.”  Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to the Agent and the Lenders
provided that such material is in a format reasonably acceptable to the Agent,
and such material shall be deemed to have been delivered to the Agent and the
Lenders upon the Agent’s receipt thereof.  Upon the request of the Agent, the
Borrower shall deliver paper copies thereof to the Agent.  The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an “Electronic System”).  Any such Electronic System is provided “as is” and
“as available.”  The Agent and the Arrangers do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arrangers in connection
with the Communications or the Electronic System.  In no event shall the Agent,
the Arrangers or any of their directors, officers, employees, agents or
attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or Arrangers’ transmission of Communications through
the Electronic System, and the Borrower and the





92




 

Guarantors release Agent, the Arrangers and the Lenders from any liability in
connection therewith.  Certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the REIT, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arrangers to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arrangers shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.  For the avoidance of doubt, any Information Materials not marked
“PUBLIC” shall be deemed to be “Private Information”

§7.5     Notices.

(a)        Defaults.  The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”.  If any Person shall
give any notice of the existence of a claimed default or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
any Guarantor or any of their respective Subsidiaries is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would either cause a Default or have a Material
Adverse Effect, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

(b)        Environmental Events.  The Borrower will give notice to the Agent
within ten (10) Business Days of receiving actual notice or having actual
knowledge of (i) any potential or known Release, or threat of Release, of any
Hazardous Substances in violation of any applicable Environmental Law; (ii) any
violation of any Environmental Law that the Borrower, any Guarantor or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) a Borrowing Base
Asset, (B) any other Real Estate and could reasonably be expected to have a
Material Adverse Effect or (C) the Agent’s liens or security title on the
Collateral pursuant to the Security Documents.





93




 

(c)        Notification of Claims Against Collateral.  The Borrower will give
notice to the Agent in writing within ten (10) Business Days of receiving actual
notice or having actual knowledge of any material setoff, claims (including,
with respect to any Borrowing Base Asset, environmental claims), withholdings or
other defenses to which any of the Collateral, or the rights of the Agent or the
Lenders with respect to the Collateral, are subject.

(d)        Notice of Litigation and Judgments.  The Borrower will give notice to
the Agent in writing within ten (10) Business Days of receiving actual notice or
having actual knowledge of any litigation, government investigation or
proceedings threatened in writing or any pending litigation, government
investigation and proceedings affecting the Borrower, any Guarantor or any of
their respective Subsidiaries or to which the Borrower, any Guarantor or any of
their respective Subsidiaries is or is to become a party involving an uninsured
claim against the Borrower, any Guarantor or any of their respective
Subsidiaries that could either reasonably be expected to cause a Default or
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation, government investigation or
proceedings.  The Borrower will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) Business Days of any judgment not covered by insurance, whether final
or otherwise, against the REIT or any of its Subsidiaries in an amount in excess
of $1,000,000.00.

(e)        Ground Lease.  The Borrower will give notice to the Agent in writing
within ten (10) Business Days of any default by a Fee Owner in the performance
or observance of any of the terms, covenants and conditions on the part of a Fee
Owner to be performed or observed under a Ground Lease.  The Borrower will
deliver to the Agent within five (5) Business Days copies of all material
notices, certificates, requests, demands and other instruments received from or
given by a Fee Owner to the Borrower or a Subsidiary Guarantor under a Ground
Lease.

(f)        ERISA.  The Borrower will give notice to the Agent within ten (10)
Business Days after REIT or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Pension Plan, or knows that the plan administrator of
any such plan has given or is required to give notice of any such reportable
event; (ii) receives a copy of any notice of complete or partial withdrawal
liability to a Multiemployer Plan under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any such plan.

(g)        Notices of Default Under Leases.  The Borrower will give notice to
the Agent in writing within ten (10) Business Days after the Borrower or any
Guarantor receives written notices from tenants under Leases at a Borrowing Base
Asset representing 15% or more aggregate units at such properties at any one
time of a default by the landlord under such Lease.

(h)        [Intentionally Omitted.]

(i)         Notification of Lenders.  Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.





94




 

§7.6     Existence; Maintenance of Properties.

(a)        Except as permitted under §§8.4 and 8.8, the Borrower and each
Guarantor (i) will preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation, (ii) will cause
each of their respective Subsidiaries that are not Guarantors to preserve and
keep in full force and effect their legal existence in the jurisdiction of its
incorporation or formation except where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect, and (iii) in the event
the Borrower or any Guarantor is a limited liability company, shall not, nor
shall any of its members or managers, take any action in furtherance of, or
consummate, an LLC Division.  The Borrower and each Guarantor will preserve and
keep in full force all of their rights and franchises and those of their
respective Subsidiaries, the preservation of which is necessary to the conduct
of their business (except with respect to Subsidiaries of the Borrower that are
not Guarantors, where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect).  The Borrower shall cause REIT to
at all times comply with all requirements and Applicable Laws and regulations
necessary to maintain REIT Status and continue to receive REIT Status.  The
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors (subject to §5.6).  The common stock of REIT shall
at all times during the term of this Agreement be listed for trading and be
traded on the New York Stock Exchange or another nationally recognized exchange.

(b)        The Borrower and each Guarantor (i) will cause all of its properties
and those of its Subsidiaries used or useful in the conduct of its business or
the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all repairs, renewals,
replacements and improvements thereof reasonably necessary to maintain such good
condition, repair and working order, in each case the failure of which involving
a property that is not a Borrowing Base Property would result in a Material
Adverse Effect.

§7.7     Insurance; Condemnation.

(a)        The Borrower and each Subsidiary Guarantor will, at its expense,
procure and maintain, or cause to be procured and maintained, for the benefit of
the Borrower, each such Subsidiary Guarantor and the Agent, insurance policies
issued by such insurance companies, in such amounts, in such form and substance,
and with such coverages, endorsements, deductibles and expiration dates as are
required by this §7.7, providing the following types of insurance covering each
Borrowing Base Property:

(i)         “Cause of Loss - Special Form” property insurance (including broad
form flood, broad form earthquake, windstorm (if reasonably required by Agent),
coverage from loss or damage arising from acts of terrorism and comprehensive
boiler and machinery coverage) on each Building and the contents therein of the
Borrower and each Subsidiary Guarantor in an amount not less than one hundred
percent (100%) of the full replacement cost of each Building and the contents
therein of the Borrower and each Subsidiary Guarantor or such other amount as
the Agent may approve, with deductibles not to exceed $50,000.00 for any one
occurrence (or not to exceed five percent (5%) of the insured value per location
for windstorm), with, if not included within the policy itself, a replacement
cost coverage endorsement, an agreed amount endorsement, and, if requested by
the Agent, a contingent liability from operation of building law endorsement





95




 

in such amounts as the Agent may reasonably require.  Full replacement cost as
used herein means the cost of replacing the Building (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) and the
contents therein of the Borrower and each Subsidiary Guarantor without deduction
for physical depreciation thereof;

(ii)        During the course of construction or repair of any Building, the
insurance required by clause (i) above shall be written on a builders risk,
completed value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Borrowing Base Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii)      Flood insurance if at any time any Building is located in any
federally designated “special hazard area” (including any area having special
flood, mudslide and/or flood-related erosion hazards, and shown on a Flood
Hazard Boundary Map or a Flood Insurance Rate Map published by the Federal
Emergency Management Agency) or if flood insurance is otherwise required under
any laws, policies or procedures placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994, and the broad form flood coverage
required by clause (i) above is not available, in an amount equal to the full
replacement cost or the maximum amount then available under the National Flood
Insurance Program;

(iv)       Rent loss insurance in an amount sufficient to recover at least the
total estimated gross receipts from all sources of income, including without
limitation, rental income, for the Borrowing Base Property for a twelve (12)
month period;

(v)        Commercial general liability insurance against claims for personal
injury (to include bodily injury and personal and advertising injury) and
property damage liability, all on an occurrence basis, if commercially
available, with such coverages as the Agent may reasonably request (including,
without limitation, contractual liability coverage, completed operations
coverage for a period of two years following completion of construction of any
improvements on the Borrowing Base Property, and coverages equivalent to an ISO
broad form), with a general aggregate limit of not less than $2,000,000.00, a
completed operations aggregate limit of not less than $2,000,000.00, and a
combined single “per occurrence” limit of not less than $1,000,000.00 for bodily
injury and property damage.

(vi)       During the course of construction or repair of any improvements on
the Borrowing Base Property, the general contractor selected to oversee such
improvements shall provide commercial general liability insurance (including
completed operations coverage) naming Borrower as an additional insured, or in
lieu thereof, may provide for such coverage by way of an owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance required by clause (v) above;

(vii)      Employer’s liability insurance with respect to the Borrower’s
employees;





96




 

(viii)    Umbrella or excess liability insurance with limits of not less than
$5,000,000.00 to be in excess of the limits of the insurance required by clauses
(v), (vi) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v), (vi) and (vii) above, with
any excess liability insurance to be at least as broad as the coverages of the
lead umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;

(ix)       Workers’ compensation insurance for all employees of the Borrower or
each Subsidiary Guarantor engaged on or with respect to the Borrowing Base
Property with limits as required by Applicable Law; and

(x)        Such other insurance in such form and in such amounts as may from
time to time be reasonably required by the Agent against other insurable hazards
and casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Borrowing Base Properties.

The Borrower shall pay, or cause to be paid, all premiums on insurance
policies.  The insurance policies with respect to all Borrowing Base Properties
provided for in clauses (v), (vi) and (viii) above shall name the Agent and each
Lender as an additional insured and shall contain a cross liability/severability
endorsement.  The insurance policies provided for in clauses (i), (ii), (iii),
(iv) and (vi) above shall name the Agent as mortgagee (with respect to each
Borrowing Base Property) and loss payee, shall be first payable in case of loss
to the Agent, and shall contain mortgage clauses (with respect to each Borrowing
Base Property) and lender’s loss payable endorsements in form and substance
acceptable to the Agent.  The Borrower shall deliver certificates of insurance
evidencing all such policies to the Agent, and the Borrower shall promptly
furnish to the Agent all renewal notices and evidence that all premiums or
portions thereof then due and payable have been paid.  Borrower shall upon the
request of Agent provide to Agent a duplicate original or certified copy of the
insurance policies required hereunder promptly after the original policy is
received by Borrower.  Not less than five (5) Business Days prior to the
expiration date of the policies, as the same may be reduced by Agent, the
Borrower shall deliver to the Agent evidence of continued coverage, as may be
satisfactory to the Agent, and within five (5) Business Days after the renewal
date of such policies, the Borrower shall deliver a certificate of insurance to
Agent, in form and substance satisfactory to the Agent.

(b)        All policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of the
Borrower or any Subsidiary or anyone acting for the Borrower or any Subsidiary
(including, without limitation, any representations made in the procurement of
such insurance), which might otherwise result in a forfeiture of such insurance
or any part thereof, no occupancy or use of the Borrowing Base Property for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Borrowing Base Property or any
part thereof, shall affect the validity or enforceability of such insurance
insofar as the Agent is concerned, (ii) the insurer waives any right of set off,
counterclaim, subrogation, or any deduction in respect of any liability of the
Borrower or any Subsidiary and the Agent, (iii) such insurance is primary and
without right of contribution from any other insurance which may be available,
(iv) such policies shall not be modified so as to reduce or in any way
negatively affect insurance coverage on any Borrowing Base Property, canceled or
terminated prior to the scheduled expiration date thereof without the





97




 

insurer thereunder or the Borrower giving at least thirty (30) days prior
written notice to the Agent; provided, however, that only ten (10) days prior
written notice to Agent shall be required if such cancellation or termination is
due to non-payment of any insurance premium (provided further that Borrower
shall within two (2) Business Days provide to Agent a copy of any notice
received by Borrower pursuant to this clause (iv)), and (v) that the Agent or
the Lenders shall not be liable for any premiums thereon or subject to any
assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

(c)        The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Borrower and other Persons not included in the Borrowing Base Properties,
provided that such blanket policy or policies comply with all of the terms and
provisions of this §7.7, including, without limitation, the Agent’s
determination based on a review of the schedule of locations and values that the
amount of such coverage is sufficient in light of the other risks and properties
insured under the blanket policy.

(d)        All policies of insurance required by this Agreement shall be issued
by companies authorized to do business in the State where the policy is issued
and also in the States where the Borrowing Base Properties are located and shall
be issued by companies having a rating in Best’s Key Rating Guide of at least
“A-” and a financial size category of at least “VIII”.

(e)        Neither the Borrower nor any Subsidiary Guarantor shall carry
separate insurance, concurrent in kind or form or contributing in the event of
loss, with any insurance required under this Agreement with respect to Borrowing
Base Properties unless such insurance complies with the terms and provisions of
this §7.7.

(f)        In the event of any loss or damage to or Taking of any Borrowing Base
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier and the Agent.  Each of the Borrower and the
Guarantors hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Required
Lenders in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies or as a result
of a Taking, to appear in and prosecute any action arising from such insurance
policies or as a result of a Taking, to collect and receive Insurance Proceeds
and Condemnation Proceeds, and to deduct therefrom the Agent’s reasonable
out-of-pocket expenses incurred in the collection of such Insurance Proceeds and
Condemnation Proceeds; provided, however, that so long as no Default or Event of
Default has occurred and is continuing and so long as the Borrower or any
Guarantor shall in good faith diligently pursue such claim, the Borrower or such
Guarantor may make proof of loss and appear in any proceedings or negotiations
with respect to the adjustment of such claim, except that the Borrower or such
Guarantor may not settle, adjust or compromise any such claim without the prior
written consent of the Agent, which consent shall not be unreasonably withheld
or delayed; provided, further, that the Borrower or such Guarantor may make
proof of loss and adjust and compromise any claim under casualty insurance
policies which is in an amount less than twenty-five percent (25%) of the
As-Stabilized Appraised Value (if such Borrowing Base Property is Non-Stabilized
Real Estate Collateral) or the As-Is Appraised Value (if such Borrowing Base
Property is Stabilized Real Estate Collateral) of the affected Borrowing Base
Property so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or such Guarantor





98




 

shall in good faith diligently pursue such claim.  Except as provided in the
immediately preceding sentence with respect to claims under casualty insurance
policies of less than twenty-five percent (25%) of the As-Stabilized Appraised
Value (if such Borrowing Base Property is Non-Stabilized Real Estate Collateral)
or the As-Is Appraised Value (if such Borrowing Base Property is Stabilized Real
Estate Collateral) of the affected Borrowing Base Property, Borrower or the
applicable Guarantor shall pay to Agent any Insurance Proceeds and Condemnation
Proceeds for Agent to hold and apply as provided in this §7.7.  The Borrower and
each Guarantor further authorize the Agent, at the Agent’s option, subject to
clause (g) below, to (i) apply the balance of such Insurance Proceeds and
Condemnation Proceeds to the payment of the Obligations whether or not then due,
or (ii) if the Agent shall require the reconstruction or repair of the Borrowing
Base Property, to hold the balance of such proceeds as trustee to be used to pay
taxes, charges, sewer use fees, water rates and assessments which may be imposed
on the Borrowing Base Property and the Obligations as they become due during the
course of reconstruction or repair of the Borrowing Base Property and to
reimburse the Borrower or such Guarantor, in accordance with such terms and
conditions as the Agent may prescribe, for, or to pay directly, the costs of
reconstruction or repair of the Borrowing Base Property, and upon completion of
such reconstruction or repair to pay any excess Insurance Proceeds to the
Borrower, provided that (i) upon completion of such reconstruction or repair,
such Borrowing Base Property is in compliance with all applicable state, federal
and local laws, ordinances and regulations, including, without limitation, all
building and zoning laws, ordinances and regulations and (ii) no Defaults or
Events of Default exist or are continuing under this Agreement on the date of
such payment to the Borrower.

(g)        Notwithstanding the foregoing, the Agent shall make net Insurance
Proceeds and Condemnation Proceeds available to the Borrower or such Guarantor
to reconstruct and repair the Borrowing Base Property, in accordance with such
terms and conditions as the Agent may prescribe in the Agent’s discretion for
the disbursement of the proceeds, provided that (i) the cost of such
reconstruction or repair is not estimated by the Agent to exceed fifty percent
(50%) of the replacement cost of the damaged Building (as reasonably estimated
by the Agent), (ii) no Default or Event of Default shall have occurred and be
continuing, (iii) the Borrower or such Guarantor shall have provided to the
Agent additional cash security in an amount equal to the amount reasonably
estimated by the Agent to be the amount in excess of such proceeds which will be
required to complete such repair or restoration, (iv) the Agent shall have
reasonably approved the plans and specifications, construction budget,
construction contracts, and construction schedule for such repair or restoration
(provided that the Agent shall not disapprove such plans and specifications if
the Building is to be restored to substantially its condition immediately prior
to such damage), (v) [intentionally omitted], (vi) the Agent shall reasonably
determine that such repair or reconstruction can be completed prior to the
Revolving Credit Maturity Date, (vii) the Agent shall receive evidence
reasonably satisfactory to it that any such restoration, repair or rebuilding
complies in all material respects with any and all applicable state, federal and
local laws, ordinances and regulations, including without limitation, zoning
laws, ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (viii) the Agent shall receive
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against the Borrower, any Guarantor or the Agent, and (ix) with
respect to any Taking, (a) the value of the land taken under such condemnation
is less than $500,000.00; (b) less than ten percent (10%) of the land is taken;
(c) the land that is taken is located along the perimeter or periphery of the
land;





99




 

(d) access to the Borrowing Base Property is not materially affected in any way
by the Taking; (e) no portion of the improvements are taken, and (x) the Agent
shall receive evidence reasonably satisfactory to it that once the Borrowing
Base Property has been reconstructed or repaired, and each of the other
conditions set forth in this clause (g) have been satisfied, the Borrower will
be in compliance, on a pro forma basis, with the covenants set forth in §9.  Any
excess Insurance Proceeds shall be paid to the Borrower, or if a Default or
Event of Default has occurred and is continuing, such proceeds shall be applied
to the payment of the Obligations, unless in either case by the terms of the
applicable insurance policy the excess proceeds are required to be returned to
such insurer.  Any excess Condemnation Proceeds shall be applied to the payment
of the Obligations.  In no event shall the provisions of this Section be
construed to extend the Revolving Credit Maturity Date or to limit in any way
any right or remedy of the Agent upon the occurrence of an Event of Default
hereunder.  If the Borrowing Base Property is sold or the Borrowing Base
Property is acquired by the Agent, all right, title and interest of the Borrower
and any Guarantor in and to any insurance policies to the extent that they
relate to Borrowing Base Properties and unearned premiums thereon and in and to
the proceeds thereof resulting from loss or damage to the Borrowing Base
Property prior to the sale or acquisition shall pass to the Agent or any other
successor in interest to the Borrower or purchaser of the Borrowing Base
Property.

(h)        The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Borrowing Base Property in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy.

§7.8     Taxes; Liens.  The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon the Borrowing Base
Assets or the other Real Estate, sales and activities, or any part thereof, or
upon the income or profits therefrom as well as all claims for labor, materials
or supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Borrowing Base Assets, the
Collateral or other property of the Borrower, the Guarantors or their respective
Subsidiaries and all non-governmental assessments, levies, maintenance and other
charges, whether resulting from covenants, conditions and restrictions or
otherwise, water and sewer rents and charges assessments on any water stock,
utility charges and assessments and owner association dues, fees and levies,
provided that any such tax, assessment, charge or levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings which shall suspend the collection thereof with respect
to such property and the Borrower or applicable Guarantor shall not be subject
to any fine, suspension or loss of privileges or rights by reason of such
proceeding, neither such property nor any portion thereof or interest therein
would be in any danger of sale, forfeiture, loss or suspension of operation by
reason of such proceeding and the Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP (or if such aggregate amount so contested relates to a Borrowing Base
Property and equals or exceeds $250,000, then Borrower shall have deposited with
Agent as additional Collateral adequate reserves as reasonably determined by
Agent); and provided,  further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
the Borrower, such Guarantor or any such





100




 

Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or
levy.  Borrower shall deliver to the Agent evidence of payment of taxes, other
assessments, levies and charges described in this §7.8 with respect to the
Borrowing Base Properties promptly following payment thereof unless the same are
being contested in accordance with the terms hereof and the other Loan
Documents.

§7.9     Inspection of Properties and Books.  The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice and during
normal business hours, to visit and inspect any of the Borrowing Base Assets
(subject to the rights of tenants under their Leases or Collateral Borrowers
under the Borrowing Base Loan Documents), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for, and such visits and inspections shall not occur more often than once in any
twelve (12) month period.  The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of such Persons.

§7.10   Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all material respects with (a) all Applicable Laws and regulations
now or hereafter in effect wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (c) all material agreements
and instruments to which it is a party or by which it or any of its properties
may be bound, (d) all applicable decrees, orders, and judgments, and (e) all
licenses and permits required by Applicable Laws and regulations for the conduct
of its business or the ownership, use or operation of its properties.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all steps reasonably
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof.  The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise the Agent in writing in
the event that the Borrower shall determine that any investors in the Borrower
are in violation of such act.

§7.11   Further Assurances.  The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.





101




 

§7.12   Management.  The Borrower shall not and shall not permit any Subsidiary
Guarantor to enter into any Management Agreement for any Borrowing Base Property
without the prior written consent of the Agent (which shall not be unreasonably
withheld), and after such approval, no such Management Agreement shall be
modified in any material respect or terminated without the Agent’s prior written
approval, such approval not to be unreasonably withheld.  CubeSmart Extra Space
Storage, Inc., LifeStorage, Inc. and their respective operating subsidiaries are
approved by Agent as managers of the Borrowing Base Properties, provided that
the form of Management Agreement remains subject to Agent’s reasonable
approval.  The Agent may condition any approval of a new or replacement manager
(even with an approved manager) engaged by the Borrower or a Subsidiary
Guarantor or a new Management Agreement with respect to a Borrowing Base
Property upon the execution and delivery to the Agent of a Subordination of
Management Agreement.  The Borrower shall not and shall not permit any
Subsidiary Guarantor or any other Subsidiary to increase any management fee
payable under a Management Agreement after the date the applicable Real Estate
becomes a Borrowing Base Property without the prior written consent of the
Agent, which consent shall not be unreasonably withheld.

§7.13   Leases of the Property.  Neither the Borrower nor any Subsidiary
Guarantor will (a) lease all or any portion of a Borrowing Base Property except
upon the form Lease approved by Agent, with such minor modifications thereto as
the Borrower may agree to make in its good faith business judgment based on
tenant’s requests), or (b) materially amend, supplement or otherwise modify or
grant any concessions to or waive the performance of any obligations of any
tenant under, any now existing or future Lease at any Borrowing Base Property,
or (c) terminate or cancel, or accept the surrender of, or consent to the
assignment or subletting of any new existing or future Lease at any Borrowing
Base Property with any tenant, except with respect to (b) and (c) above in
accordance with sound and customary leasing and management principles, including
if a tenant defaults or becomes delinquent.

§7.14   Business Operations.  REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental thereto and in
compliance with the terms and conditions of this Agreement and the Loan
Documents.  Neither REIT nor the Borrower will, or will permit any of their
respective Subsidiaries to, directly or indirectly, engage in any line of
business other than the ownership, operation and, subject to §8.3, development
of Self-Storage Properties and the making and holding of Mortgage Loans and
Other Loans and other Permitted Investments.

§7.15   Registered Servicemark.  Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto, none of the Borrowing Base Properties shall be owned or
operated by the Borrower or any Guarantor under any trademark, tradename,
servicemark or logo.  In the event that any of the Borrowing Base Properties
shall be owned or operated under any tradename, trademark, servicemark or logo,
not listed on Schedule 6.6, the Borrower or the applicable Guarantor shall enter
into such agreements with the Agent in form and substance reasonably
satisfactory to the Agent, as the Agent may reasonably require to grant the
Agent a perfected first priority security interest therein and to grant to the
Agent or any successful bidder at a foreclosure sale of such Borrowing Base
Property the right and/or license to continue operating such Borrowing Base
Property under such tradename, trademark, servicemark or logo as determined by
the Agent.





102




 

§7.16   Ownership of Real Estate.  Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate, Mortgage Loan or Other Loan assets now owned or
leased or acquired or leased after the date hereof shall be owned or leased
directly by the Borrower or a Wholly-Owned Subsidiary of the Borrower; provided,
 however that the Borrower shall be permitted to own or lease interests in Real
Estate, Mortgage Loans or Other Loans through non‑Wholly-Owned Subsidiaries and
Unconsolidated Affiliates of the Borrower as permitted by §8.3(l).

§7.17   Distributions of Income to the Borrower.  The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter and (b) the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.

§7.18   Plan Assets.  The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.

§7.19   Borrowing Base Assets.

(a)        The Eligible Real Estate and Borrowing Base Loans included in the
calculation of the Borrowing Base Availability shall at all times satisfy all of
the following conditions:

(i)         such Real Estate that is a Borrowing Base Property shall be Eligible
Real Estate, and the Eligible Real Estate shall be owned one hundred percent
(100%) in fee simple by a Wholly-Owned Subsidiary of Borrower that is a
Subsidiary Guarantor, in each case free and clear of all Liens and negative
pledges other than the Liens permitted in §8.2(i) and (ix), and other Liens
approved in writing by Agent, and such Eligible Real Estate shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents);

(ii)        the only asset of such Subsidiary Guarantor shall be Eligible Real
Estate or Borrowing Base Loan, as applicable, included in the calculation of the
Borrowing Base Availability;

(iii)       no Person other than the Borrower has any direct or indirect
ownership of any legal, equitable or beneficial interest in such Subsidiary
Guarantor, and no direct or indirect ownership or other interests or rights in
any such Subsidiary Guarantor shall be subject to any Lien except any Lien in
favor of Agent pursuant to the Loan Documents;





103




 

(iv)       none of the Eligible Real Estate that is a Borrowing Base Property
shall be subject to any condemnation proceeding that in any event would give
rise to a materially adverse effect as to the value, use of, operation of or
ability to sell or finance such property, and such property shall be in
compliance with federally mandated flood insurance requirements (including the
maintenance of flood insurance if all or any portion of any Building is located
within a federally designated flood hazard zone);

(v)        such Eligible Real Estate is (1) managed by a Manager approved by the
Agent; and (2) operated under a Management Agreement reasonably satisfactory to
the Agent; and

(vi)       if such Borrowing Base Asset is a Borrowing Base Loan, such Borrowing
Base Loan shall at all times satisfy all of the following conditions:

(A)       such Borrowing Base Loan is secured by real estate that satisfies the
requirements of clauses (b), (c), (d), (g), (i) and (j) of the definition of
Eligible Real Estate;

(B)       the real estate subject to the Borrowing Base Loan shall be owned one
hundred percent (100%) in fee simple by the Collateral Borrower, free and clear
of all Liens other than the Liens securing the Borrowing Base Loans and other
Liens approved in writing by Agent, and except as approved in writing by the
Required Lenders, the Borrower, the Guarantors and their respective Subsidiaries
and Affiliates shall have no direct or indirect interest in the Collateral
Borrower (except for a Profits Participation); provided that in connection with
the exercise by Borrower of its right to purchase all of the equity interests in
the Collateral Borrower not owned by Borrower or its Subsidiaries, Borrower
shall be permitted to own all of the equity interests in the Collateral Borrower
for a period of not more than ninety (90) days, as such period may be extended
by the Agent in its sole discretion, provided that Borrower has delivered to
Agent written notice of the acquisition of such equity interests not less than
ten (10) Business Days prior to such acquisition;

(C)       none of the real estate securing the Borrowing Base Loan shall be
subject to any condemnation proceeding that in any event would give rise to a
material adverse effect as to the value, cash flow, use of, operation of or
ability to sell or finance such property;

(D)       Borrower’s or the applicable Subsidiary Guarantor’s entire interest in
the Borrowing Base Loan shall have been assigned to Agent pursuant to the
Security Documents and Agent shall have a perfected first priority security
interest therein.  Without limiting the foregoing, no interest in any Borrowing
Base Loan Document shall have been participated, pledged or assigned to any
Person other than the pledge to Agent;

(E)        the Borrowing Base Loan Documents shall be owned one hundred percent
(100%) by the Borrower or a Subsidiary Guarantor free and clear of all Liens,
other than the Lien in favor of Agent for the benefit of the Lenders and the
Lender Hedge Providers, and of any claims or rights of participation of any
other Person, and free of any restrictions on transfer, assignment or pledge
thereof;





104




 

(F)        the Borrowing Base Loan Documents for Borrowing Base Loans shall be
in form and substance reasonably satisfactory to Agent;

(G)       the Borrowing Base Loan shall not be a Defaulted Loan or a Delinquent
Loan;

(H)       except as approved by Agent, the Collateral Borrower shall have no
Indebtedness other than the Borrowing Base Loan and other Indebtedness
applicable to the real estate and of the type permitted under §8.1(c) or (d) and
there shall be no so-called “mezzanine loan” secured by the Equity Interests in
such Collateral Borrower.  Notwithstanding the foregoing, a Mezzanine Loan shall
be permitted provided that such loan is pledged to Agent as additional
Collateral pursuant to the Assignment of Documents and is subject to a
Subordination and Standstill Agreement;

(I)         the Borrowing Base Loan and Borrowing Base Loan Documents shall
satisfy each other condition in this Agreement and the other Loan Documents
applicable thereto;

(J)        the real estate asset that secures such Borrowing Base Loan is open
and in lease-up and has received a certificate of occupancy or temporary
certificate of occupancy from the local government agency or building department
if required pursuant to Applicable Law;

(K)       the Borrowing Base Loan has adequate unfunded capacity based upon
Borrower’s usual and customary underwriting as reasonably approved by Agent to
cover estimated carry costs, interest payments and tenants costs to reach
stabilization; and

(L)        the underlying Borrowing Base Loan must require the Collateral
Borrower to provide financial reports to allow calculation and testing of the
Borrowing Base Availability.

(b)        In the event that all or any material portion of any Eligible Real
Estate included in the calculation of the Borrowing Base Availability shall be
damaged in any material respect or taken by condemnation, then such property
shall no longer be included in the calculation of the Borrowing Base
Availability unless and until (i) any damage to such real estate is repaired or
restored, such real estate becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the value of such real estate following
such repair or restoration (both at such time and prospectively) or (ii) the
Agent shall receive evidence satisfactory to the Agent (which evidence may
include the availability of rent loss and other insurance) that the value of
such real estate shall not be materially adversely affected by such damage or
condemnation.  In the event that such damage or condemnation only partially
affects such Eligible Real Estate included in the calculation of the Borrowing
Base Availability, then the Agent may in good faith reduce the Borrowing Base
Availability attributable thereto based on such damage until such time as the
Agent receives evidence satisfactory to the Agent that the value of such real
estate (both at such time and prospectively) shall no longer be materially
adversely affected by such damage or condemnation.





105




 

(c)        Upon any asset ceasing to qualify to be included in the calculation
of the Borrowing Base Availability, such asset shall no longer be included in
the calculation of the Borrowing Base Availability unless otherwise approved in
writing by the Required Lenders.  Within five (5) Business Days after becoming
aware of any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the Borrowing
Base Availability attributable to such asset.  Simultaneously with the delivery
of the items required pursuant above, the Borrower shall deliver to the Agent an
updated Borrowing Base Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in §§5.4, 7.19 and 9.1.

(d)        Upon the inclusion of a Borrowing Base Property, Borrower shall
designate whether such Borrowing Base Property shall be Stabilized Real Estate
Collateral or Non-Stabilized Real Estate Collateral.  Provided no Default or
Event of Default would arise, Borrower may at any time designate Non-Stabilized
Real Estate Collateral to be Stabilized Real Estate Collateral by delivery of
written notice to Agent together with an updated Borrowing Base Certificate and
a calculation of Borrowing Base Availability.  In no event may a Borrowing Base
Property that is Stabilized Real Estate Collateral be designated as
Non-Stabilized Real Estate Collateral.

§7.20   Assignment of Interest Rate Protection.  The Borrower shall, and shall
cause the Guarantors and their respective Wholly-Owned Subsidiaries to, utilize
one or more Lender Hedge Providers to provide any interest rate cap, swap,
collar or other interest rate protection agreement (an “Interest Hedge”) with
respect to the Obligations (provided that for the avoidance of doubt, the
Borrower, the Guarantors and their respective Subsidiaries shall not be required
to obtain an Interest Hedge).  In the event that a Lender Hedge Provider,
provides an Interest Hedge, then as a condition to the obligations of Borrower
with respect thereto constituting Hedge Obligations for the purposes of the Loan
Documents, Borrower shall execute and deliver to Agent the Assignment of Hedge,
such legal opinions as to Borrower, and consents to and acknowledgments of such
pledge by the provider of the Interest Hedge as Agent may reasonably
require.  For the avoidance of doubt, unless the provisions of this §7.20 are
complied with, no Lender Hedge Provider shall have any right or benefit under or
from the Loan Documents or the Collateral.

§7.21   Sanctions Laws and Regulations.  The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act.  None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations.  Borrower shall maintain
policies and procedures designed to promote and achieve compliance with
Sanctions Laws and Regulations.





106




 

§7.22   Beneficial Ownership.  Promptly following any change in beneficial
ownership of the Borrower that would render any statement in an existing
Beneficial Ownership Certification untrue or inaccurate, Borrower shall furnish
to the Agent (for further delivery by the Agent to the Lenders in accordance
with its customary practice) an updated Beneficial Ownership Certification for
the Borrower.

§8.       NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1     Restrictions on Indebtedness.  The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)        Indebtedness to the Lenders arising under any of the Loan Documents;

(b)        Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c)        current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(d)        Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

(e)        Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(f)         endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

(g)        subject to the provisions of §9, Non-Recourse Indebtedness;

(h)        subject to the provisions of §9, Recourse Indebtedness of the REIT,
Borrower and its Subsidiaries that are not Subsidiary Guarantors or direct or
indirect owners of a Subsidiary Guarantor, provided that the aggregate amount of
such Recourse Indebtedness shall not at any time exceed ten percent (10%) of
Gross Asset Value;

(i)         Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business; and





107




 

(j)         Indebtedness arising under any corporate credit card program entered
into by the Borrower, any Guarantor or their respective Subsidiaries and
disclosed to the Agent so long as (a) the amount of Indebtedness outstanding at
any one time does not exceed $100,000, and (b) all amounts owed with respect
thereto are repaid by such Borrower, Guarantor or Subsidiary before any interest
or late charges are incurred.

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) none of the Indebtedness described in §8.1(g) or (h) above shall
have any of the Borrowing Base Assets or any interest therein or any direct or
indirect ownership interest in the Borrower or any Subsidiary Guarantor as
collateral, a borrowing base, asset pool or any similar form of credit support
for such Indebtedness, (ii) none of the Subsidiary Guarantors shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (including, without limitation, pursuant to any
conditional or limited guaranty or indemnity agreement creating liability with
respect to Non-Recourse Exclusions), other than Indebtedness described in
§8.1(a), 8.1(b), 8.1(c), 8.1(d) 8.1(e) and 8.1(f), (iii) [reserved] and (iv)
none of the Borrower, the Guarantors or any of their Subsidiaries shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness secured by Equity Interests or rights to
Distributions (so-called “mezzanine financing”), structurally subordinated
Indebtedness or second priority Liens.

§8.2     Restrictions on Liens, Etc.  The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than forty-five (45) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; (f) in the case of securities, create or incur or suffer to be
created or incurred any purchase option, call or similar right with respect to
such securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:

(i)         Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or which are being contested as permitted under
this Agreement;





108




 

(ii)        Liens on assets other than (A) the Collateral or (B) any direct or
indirect interest of the Borrower, any Guarantor or any Subsidiary of the
Borrower in any Guarantor, in respect of judgments permitted by §8.1(e);

(iii)       deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

(iv)       encumbrances on properties other than Borrowing Base Properties
consisting of easements, rights of way, zoning restrictions, leases and other
occupancy agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or a Subsidiary of such Person is a party, and other minor
non-monetary liens or encumbrances none of which interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower or any such Subsidiary, which defects do not individually or in the
aggregate have a Material Adverse Effect;

(v)        liens on Real Estate (but excluding (A) the Collateral and (B) any
direct or indirect interest of the Borrower in any Subsidiary Guarantor) to
secure Indebtedness of Subsidiaries of the Borrower that are not Subsidiary
Guarantors or owners of interests in Subsidiary Guarantors permitted by §8.1(g)
and (h);

(vi)       rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

(vii)      Liens of capitalized leases on the property leased thereby;

(viii)    Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations;

(ix)       Leases, liens and encumbrances on a Borrowing Base Property reflected
in the Title Policy approved by Agent;

(x)        Liens securing the performance of bids, trade contracts (other than
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and

(xi)       Liens against the ownership interest of Borrower or any Guarantor in
an Unconsolidated Affiliate created pursuant to the terms of the applicable
organizational agreements;

(xii)      Liens securing assessments payable to a property owners association
or similar entity;

(xiii)    Liens in respect of the Indebtedness permitted by §8.1(j); provided
that such Liens are solely with respect to cash or cash equivalents set aside to
secure such Indebtedness and the amount of such cash or cash equivalents
provided as security shall not exceed the maximum Indebtedness permitted under
§8.1(j); and





109




 

(xiv)     Liens on assets of Borrower or its Subsidiaries (but not any
Subsidiary Guarantor) other than (A) the Collateral or (B) any direct or
indirect interest of the Borrower, any Guarantor or any Subsidiary of the
Borrower in any Guarantor, securing Indebtedness and other obligations in an
aggregate amount not exceeding $250,000 at any time outstanding.

Notwithstanding anything in this Agreement to the contrary, (A) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor
that directly or indirectly owns a Borrowing Base Asset, §§8.2(i), 8.2(vi),
8.2(viii), and 8.2(ix), and (ii) with respect to REIT, §§8.2(i) and 8.2(vi), and
(B) neither Borrower, any Guarantor nor any of their respective Subsidiaries
shall grant any Liens secured by Equity Interests, any distributions or rights
to cash flow or any other rights or interests relating thereto except for any
Liens granted to Agent under the Loan Documents.

§8.3     Restrictions on Investments.  Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments in:

(a)        marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the REIT or
its Subsidiary;

(b)        marketable direct obligations of any of the following:  Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c)        demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided,  however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(d)        commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

(e)        bonds or other obligations having a short term unsecured debt rating
of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt
rating of not less than A by S&P and A1 by Moody’s issued by or by authority of
any state of the United States, any territory or possession of the United
States, including the Commonwealth of Puerto Rico and agencies thereof, or any
political subdivision of any of the foregoing;

(f)         repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing §§8.3(a), 8.3(b)
or 8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and





110




 

(g)        shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.

(h)        the acquisition of fee or leasehold interests by the Borrower or its
Subsidiaries in (i) Real Estate which is utilized for Self-Storage Properties
located in the United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purpose;

(i)         Investments by the Borrower in Subsidiaries that are directly or
indirectly one hundred percent (100%) owned by the Borrower, which in turn own
Investments permitted by this §8.3;

(j)         Investments in Land Assets, provided that the aggregate Investment
pursuant to the §8.3(j) shall not at any time exceed five percent (5%) of Gross
Asset Value;

(k)        Investments in Mortgage Loans secured by properties of the type
described in §8.3(h)(i);

(l)         Investments in non-Wholly-Owned Subsidiaries and Unconsolidated
Affiliates, which in turn own Investments permitted by this §8.3, provided that
the aggregate Investment pursuant to this §8.3(l) shall not at any time exceed
twenty percent (20%) of Gross Asset Value;

(m)       Investments in Development Properties for properties of the type
described in §8.3(h)(i), provided that the aggregate Investment pursuant to this
§8.3(m) shall not at any time exceed ten percent (10%) of Gross Asset
Value.  For the avoidance of doubt, this §8.3(m) shall not prohibit the
Borrower’s ability to make additional investments in Mortgage Loans in the
ordinary course of business;

(n)        Investments in Other Loans, provided that the maximum aggregate
amount of Other Loans that may be made or committed shall not at any time exceed
five percent (5%) of Gross Asset Value;

(o)        Investments in preferred equity in Persons owning, and mezzanine
loans secured by or related to, properties of the type described in §8.3(h)(i),
provided that the aggregate Investment pursuant to this §8.3(o) shall not at any
time exceed twenty percent (20%) of Gross Asset Value (provided, however, that
any mezzanine loan that is the senior secured indebtedness with respect to real
estate by virtue of there being no mortgage loan shall for the purposes of this
§8.3 only be considered a Mortgage Loan); and

(p)        Investments in securities of Persons whose primary business is the
ownership and operation of Self-Storage Properties, provided that the aggregate
Investment pursuant to this §8.3(p) shall not at any time exceed five percent
(5%) of Gross Asset Value;

(q)        Investments in Profits Participations;





111




 

(r)        Investments consisting of the indorsement by the Borrower or any
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business; and

(s)        other Investments not exceeding $100,000 in the aggregate in any
fiscal year of the Borrower.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (l), (m), (n), (o) and (p) at any time exceed
thirty percent (30%) of Gross Asset Value at any time.

For the purposes of this §8.3, (x) the Investment of REIT or any of its
Subsidiaries in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s Equity Percentage
of their non-Wholly-Owned Subsidiaries’ and Unconsolidated Affiliates’
Investments valued in the manner set forth for the determination of Gross Asset
Value, or if not included therein, valued at the GAAP book value, and (y)
Investments in Development Properties shall be based on costs (including land)
incurred to the date of determination in accordance with GAAP.

§8.4      Merger, Consolidation.  Other than with respect to or in connection
with any disposition permitted under §8.8, the Borrower will not, nor will it
permit the Guarantors or any of their respective Subsidiaries to, become a party
to any dissolution, liquidation, disposition of (including, without limitation,
by way of an LLC Division) all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders.  Notwithstanding the foregoing, so long as no Default or Event
of Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender:  (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower (other than any Subsidiary that is a Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own any assets so
long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.5 and §5.6), (iv) the disposal of Real Estate in the ordinary
course of business and for fair value; provided that if such Real Estate is a
Borrowing Base Property, Borrower shall have complied with the terms of this
Agreement; and (v) (A) a merger of a Person with Borrower, so long as Borrower
is the surviving entity, (B) a merger of an entity that has elected to obtain
and qualifies for REIT Status and which is the general partner or other owner of
a Person simultaneously merging with Borrower or a Subsidiary of Borrower, with
the REIT, so long as the REIT is the surviving entity and the provisions of this
Agreement are not violated, in each instance so long as (1) Borrower shall have
given the Agent and the Lenders at least 30 days’ prior written notice of such
consolidation or merger; (2) REIT and Borrower shall have provided to the Agent
and the Lenders all documentation and other information that the Agent (on its
own behalf or on behalf of any Lender) requests in order to





112




 

comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; (3) the
Agent has not advised Borrower that such merger or consolidation would result in
a violation of any concentration or lending limits applicable by law or
regulation applicable to the Agent or any such Lender; (4) immediately prior
thereto, and immediately thereafter and after giving effect thereto, all
representations and warranties in the Loan Documents shall be deemed to be made
and repeated and no Default or Event of Default has occurred or would result
therefrom; (5) in the case of a merger with REIT or Borrower, such Person was
organized under the laws of the United States of America or one of its states;
(6) such merger is completed as a result of negotiations with the approval of
the board of directors or similar body of such Person and is not a so called
“hostile takeover”; and (7) at the time of consummation of the merger or
consolidation, a Borrower shall have delivered to the Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis
evidencing the continued compliance by the Borrower and the Guarantors with the
terms and conditions of this Agreement and the other Loan Documents, after
giving effect to such consolidation or merger.  Nothing in this Section shall be
deemed to prohibit the leasing of all or portions of Real Estate in the ordinary
course of business for occupancy by the tenants thereunder, or (ii) the sale of
Real Estate in the ordinary course of Borrower’s business for fair value on an
arms-length basis and in accordance with the terms and conditions of this
Agreement. Nothing in this §8.4 shall prohibit the dissolution of a Subsidiary
which has disposed of its assets in accordance with this Agreement.  A
Subsidiary of the Borrower may sell all of its assets (and may effectuate such
sale by merger or consolidation with another Person, with such other Person
being the surviving entity) subject to compliance with the terms of this
Agreement (including, without limitation, §§5.4 and 8.8), and after any such
permitted sale, may dissolve.

§8.5     Sale and Leaseback.  The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of the Agent, such
consent shall not be unreasonably withheld.

§8.6     Compliance with Environmental Laws.  None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following:  (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating Self-Storage Properties as permitted
under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except (1) with respect to any Real Estate that is not a
Borrowing Base Property, where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have





113




 

a Material Adverse Effect and (2) with respect to any Borrowing Base Property
included in the calculation of Borrowing Base Availability where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected, when taken with other matters covered by §6.20 and this §8.6, to
result in liability, clean-up, remediation, containment, correction or other
costs to Borrower or any Guarantor individually in excess of $500,000.00 or in
the aggregate with other Borrowing Base Properties in excess of $2,000,000.00,
or materially adversely affect the operation of or ability to use such property;
provided, that Borrower shall diligently and continuously pursue corrective,
remedial and other actions to bring such Borrowing Base Property or Properties
into compliance with Environmental Laws and to eliminate such liability.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i)         in the event of any change in Environmental Laws after the date of
this Agreement governing the assessment, release or removal of Hazardous
Substances, take all reasonable action to confirm that no Hazardous Substances
are or ever were Released or disposed of on the Borrowing Base Properties in
violation of applicable Environmental Laws; and

(ii)        if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Borrowing Base Properties (including, without limitation, any such Release or
disposal occurring prior to the acquisition or leasing of such Borrowing Base
Property by the Borrower or any Guarantor), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Borrowing Base Properties in full compliance
with all applicable Environmental Laws; provided, that each of the Borrower and
a Guarantor shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced or filed by any enforcement agency.  The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

(iii)      At any time after an Event of Default shall have occurred hereunder
and is continuing, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Borrowing Base Properties prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (A) whether
any Hazardous Substances are present in the soil or water at or adjacent to any
such Borrowing Base Property and (B) whether the use and operation of any such
Borrowing Base Property complies with all Environmental Laws to the extent
required by the Loan Documents.  Additionally, at any time that the Agent or the
Required Lenders shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances which any Person may be legally
obligated to contain, correct or otherwise remediate or which otherwise may
expose such Person to liability may have occurred, relating to any Borrowing
Base Property, or that any of the Borrowing Base Properties is not in compliance
with Environmental Laws to the extent required by the Loan Documents, the
Borrower shall promptly upon the written request of the Agent obtain and deliver
to the Agent such environmental assessments of such Borrowing Base Property
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose





114




 

of evaluating or confirming (A) whether any Hazardous Substances are present in
the soil or water at or adjacent to such Borrowing Base Property and (B) whether
the use and operation of such Borrowing Base Property comply with all
Environmental Laws to the extent required by the Loan Documents.  Environmental
assessments may include detailed visual inspections of such Borrowing Base
Property including, without limitation, any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples if
recommended by the engineer or consultant, as well as such other investigations
or analyses as are reasonably necessary or appropriate for a complete
determination of the compliance of such Borrowing Base Property and the use and
operation thereof with all applicable Environmental Laws.  All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

§8.7     Distributions.

(a)        The Borrower shall not pay any Distribution to the partners, members
or other owners of the Borrower and REIT shall not pay any Distribution to its
common stockholders or other common equity holders, to the extent that (i) from
the date of this Agreement through and including December 30, 2022 the aggregate
amount of such Distributions paid in any calendar quarter, when added to the
aggregate amount of all other Distributions paid in any given calendar quarter,
would be in excess of the greater of (A) $0.23 per quarter per share of common
stock outstanding as of the date of this Agreement (adjusted for stock splits)
or (B) seventeen and one-half percent (17.5%) of such Person’s Adjusted Earnings
for such period, and (ii) commencing on the quarter ended December 31, 2022 and
thereafter the aggregate amount of such Distributions paid, when added to the
aggregate amount of all other Distributions paid in any period of four (4)
consecutive fiscal quarters, exceeds ninety-five percent (95%) of Funds from
Operations for such period; provided that the limitations contained in this
§8.7(a) shall not preclude Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
REIT containing calculations in detail reasonably satisfactory in form and
substance to the Agent.  Notwithstanding anything herein to the contrary, prior
to December 30, 2022 the REIT shall not increase its common dividend above its
current quarterly per share amount of $0.23 (adjusted for stock splits) without
the prior written approval of the Agent and the Required Lenders, which approval
may be granted or withheld in their sole and absolute discretion, and the REIT
shall not repurchase, redeem or otherwise retire shares of common stock (with
the exception of repurchase or retirement of shares of common stock for the
purpose of satisfying tax withholdings or forfeitures on employee restricted
stock units) after the date of this Agreement without the prior written approval
of the Agent and the Required Lenders, which approval may be granted or withheld
in their sole and absolute discretion.  For the purposes of calculating
compliance with §8.7(a)(ii), Funds from Operations and Distributions shall be
calculated (i) for the fiscal quarter ending December 31, 2022, by multiplying
the Funds from Operations and Distributions for the period from October 1, 2022
through and including December 31, 2022, by four (4), (ii) for the fiscal
quarter ending March 31, 2023, by multiplying the Funds from Operations and
Distributions for the period from October 1, 2022 through and including March
31, 2023, by two (2), (iii) for the fiscal quarter ending June 30, 2023, by
multiplying the Funds from Operations and Distributions for the period from
October 1, 2022 through and including June 30, 2023, by one and one-third
(1.33), and (iv) for each calendar quarter thereafter, Funds from Operations and
Distributions shall be calculated for the prior four (4) consecutive fiscal
quarters most recently ended.





115




 

(b)        If a Default or Event of Default shall have occurred and be
continuing, the Borrower and REIT shall make no Distributions to their
respective partners, members or other owners (whether to preferred equity
holders, common stockholders, common equity holders, or otherwise), other than
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of the REIT, as evidenced by a certification of
the principal financial or accounting officer of the REIT containing
calculations in detail reasonably satisfactory in form and substance to the
Agent.

(c)        Notwithstanding the foregoing, at any time when an Event of Default
under §§12.1(a) or 12.1(b) shall have occurred, an Event of Default under
§§12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions (whether to preferred equity holders, common stockholders, common
equity holders, or otherwise) whatsoever, directly or indirectly.

§8.8     Asset Sales.  The Borrower will not, and will not permit the Guarantors
or their respective Subsidiaries to, sell, transfer or otherwise dispose of
(a) all or substantially all of their assets or (b) any material asset other
than pursuant to a bona fide arm’s length transaction; provided, that a
Subsidiary of Borrower may sell, transfer or otherwise dispose of such
Subsidiary's assets in an arm's length transaction, so long as (i) if such asset
is a Borrowing Base Asset, then Borrower shall have complied with §5.4 and (ii)
no Default or Event of Default has occurred and is continuing or would result
from such transaction.

§8.9     Restriction on Prepayment of Indebtedness.  The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default or Event of Default, prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations; provided, that the foregoing
shall not prohibit (x) the prepayment of Indebtedness which is financed solely
from the proceeds of a new loan which would otherwise be permitted by the terms
of §8.1, and (y) the prepayment, redemption, defeasance or other retirement of
the principal of Indebtedness secured by Real Estate which is satisfied solely
from the proceeds of a sale of the Real Estate securing such Indebtedness; or
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date or required payments of principal of such
Indebtedness during the existence of an Event of Default.

§8.10   Zoning and Contract Changes and Compliance.  Neither the Borrower nor
any Guarantor shall (a) initiate or consent to any zoning reclassification of
any of its Borrowing Base Properties or seek any variance under any existing
zoning ordinance or use or permit the use of any Borrowing Base Property in any
manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation or (b)
initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of any
Borrowing Base Property.

§8.11   Derivatives Contracts.  Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements





116




 

providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and permitted pursuant to §8.1.

§8.12   Transactions with Affiliates.  The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions set forth on
Schedule 6.14 attached hereto, (ii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
and upon fair and reasonable terms which are no less favorable to such Person
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, (iii) reasonable and customary fees paid to, and
indemnification arrangements with, members of the board of directors (or similar
governing body) of the Borrower or any Guarantor, or the issuance of directors’
or nominees’ qualifying shares, (iv) compensation and indemnification
arrangements for directors (or equivalent), officers and employees of REIT,
Borrower and the Subsidiaries, including retirement, health, option and other
benefit plans, bonuses, performance-based incentive plans, and other similar
forms of compensation, the granting of Equity Interests to directors (or
equivalent), officers and employees of REIT, Borrower and the Subsidiaries in
connection with the implementation of any such arrangement, all in the ordinary
course of business and in compliance with all Applicable Laws, and the funding
of any such arrangement, (v) the Internalization, (vi) Investments permitted
under §8.3(i); and (vii) Distributions permitted under § 8.7.

§8.13   Equity Pledges.  Notwithstanding anything in this Agreement to the
contrary, neither the Borrower nor the REIT will create or incur or suffer to be
created or incurred any Lien on any legal, equitable or beneficial interest of
the REIT in the Borrower or of Borrower in any Subsidiary Guarantor, including,
without limitation, any Distributions or rights to Distributions on account
thereof.

§8.14   Management Fees.  The Borrower shall not pay, and shall not permit any
Guarantor to pay, any management fees or other payments under any Management
Agreement for any Borrowing Base Asset to the Borrower, any other manager that
is an Affiliate of the Borrower or any other manager, in the event that a
Default or an Event of Default shall have occurred and be continuing.

§8.15   Burdensome Agreements.  Borrower shall not, nor shall Borrower permit
any Guarantor or any of their respective Subsidiaries to, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability (a) of any Subsidiary to make
dividend or distribution payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, or (b) of any
Guarantor or any Subsidiary to guarantee the Indebtedness of the Borrower;
provided, however, that (x) this §8.15(a) and (b) shall not prohibit any such
restrictions incurred or provided in favor of any holder of Indebtedness that is
permitted under §8.1(g) or (h) and is secured by a Lien on Real Estate (and/or
the proceeds thereof) that is permitted under §8.2(v), solely to the extent any
such restriction relates to such Real Estate (and/or the proceeds thereof), the
entity owning such Real Estate or the direct Equity Interests in such entity.





117




 

§8.16   Changes to Organizational Documents.  Borrower shall not amend or
modify, or permit the amendment or modification of, the articles, bylaws,
limited liability company agreements or other formation or organizational
documents of Borrower or any Guarantor in a manner that would have a material
adverse effect on the rights under the Loan Documents of the Agent, the Lenders,
the Issuing Lender or the Swing Loan Lender, without the prior written consent
of Agent, not to be unreasonably withheld, conditioned or delayed.

§9.       FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1     Borrowing Base Availability.  The Borrower shall not at any time permit
the outstanding principal balance of the Revolving Credit Loans, the Swing Loans
and the Letter of Credit Liabilities to be greater than the Borrowing Base
Availability.

§9.2     Consolidated Total Indebtedness to Gross Asset Value.  The Borrower
will not at any time permit the ratio of Consolidated Total Indebtedness to
Gross Asset Value (expressed as a percentage) to exceed the following:

 

 

 

For the Period:

Percentage

Commencing on the date of this Agreement through and including December 31, 2020

45%

Commencing January 1, 2021 and continuing thereafter

50%

 

§9.3     Adjusted Consolidated EBITDA to Consolidated Fixed Charges.  (a) The
Borrower will not at any time permit the ratio of Adjusted Consolidated EBITDA
determined for the most recently ended calendar quarter, annualized, to
Consolidated Fixed Charges for the most recently ended calendar quarter,
annualized, to be less than the following:

 

 

 

For the Period:

Ratio

Commencing on the date of this Agreement through and including December 31, 2020

1.15 to 1

Commencing on January 1, 2021 and continuing through and including December 31,
2021

1.20 to 1

Commencing on January 1, 2022 and continuing thereafter

1.40 to 1

 





118




 

(b)        Notwithstanding the foregoing, (i) for no more than one (1) period of
up to two (2) consecutive calendar quarters immediately following a Material
Acquisition consummated in calendar year 2020 of which Borrower has given Agent
written notice during calendar year 2020 (with such two (2) consecutive calendar
quarter period to commence in the calendar quarter immediately following the
calendar quarter in which such Material Acquisition occurs, or at the option of
Borrower as designated in a written notice delivered to Agent within fifteen
(15) days of such Material Acquisition, to commence in the calendar quarter in
which such Material Acquisition is consummated, and in either event which
quarters may extend into calendar year 2021), the ratio of such Adjusted
Consolidated EBITDA to Consolidated Fixed Charges may be less than the
applicable ratio set forth in §9.3(a) but shall not be less than 1.05 to 1
during such period, and (ii) commencing the calendar quarter immediately
following a Capital Event, the provisions of this §9.3(b) shall no longer be
applicable and §9.3(a) shall be applicable.

§9.4      Minimum Consolidated Tangible Net Worth.  The Borrower will not at any
time permit Consolidated Tangible Net Worth to be less than the sum of
(a) $360,519,000.00, plus (b) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.

§9.5     Unhedged Variable Rate Debt.  The Borrower will, from and after June
30, 2020, not at any time when the aggregate Outstanding Loans and Outstanding
Letter of Credit Liabilities equals or exceeds $50,000,000.00 permit the
Unhedged Variable Rate Debt of the REIT and its Subsidiaries on a Consolidated
basis to exceed forty percent (40%) of Consolidated Total Indebtedness.

§9.6     Liquidity.  The Borrower will not at any time (a) commencing on the
date of this Agreement through and including December 31, 2020, permit its
Liquidity to be less than the greater of (i) an amount equal to the Future
Funding Commitments for the next three (3) calendar months following the date of
determination and (ii) $25,000,000.00, or (b) on and after January 1, 2021
permit its Liquidity to be less than the greater of (i) an amount equal to the
Future Funding Commitments for the next six (6) months following the date of
determination, and (ii) $25,000,000.00.

§9.7     Adjusted Consolidated EBITDA to Debt Service.  (a) The Borrower will
not at any time permit the ratio of Adjusted Consolidated EBITDA determined for
the most recently ended calendar quarter, annualized, to Debt Service for the
most recently ended calendar quarter, annualized, to be less than 2.00 to 1.

(b)        Notwithstanding the foregoing, (i) for no more than one (1) period of
up to two (2) consecutive calendar quarters immediately following a Material
Acquisition consummated in calendar year 2020 of which Borrower has given Agent
written notice during calendar year 2020 (with such two (2) consecutive calendar
quarter period to commence in the calendar quarter immediately following the
calendar quarter in which such Material Acquisition occurs, or at the option of
Borrower as designated in a written noticed delivered to Agent within fifteen
(15) days of such Material Acquisition, to commence in the calendar quarter in
which such Material Acquisition is consummated, and in either event which
quarters may extend into calendar year 2021), the ratio of Adjusted Consolidated
EBITDA to Debt Service may be less than 2.00 to 1 but shall not be less than
1.70 to 1 during such period, and (ii) commencing the calendar quarter





119




 

immediately following a Capital Event, the provisions of this §9.7(b) shall no
longer be applicable and §9.7(a) shall be applicable.

§9.8      Minimum Borrowing Base Requirements.

(a)        The Borrowing Base Assets included in the calculation of the
Borrowing Base Availability shall at all times consist of not less than
twenty-five (25) Borrowing Base Assets with an aggregate Borrowing Base
Availability of not less than (i) $150,000,000.00 through and including December
31, 2020 and (ii) $250,000,000.00 commencing January 1, 2021 and continuing
thereafter.

(b)        The Borrowing Base Availability attributable to Borrowing Base
Properties included in the calculation of Borrowing Base Availability shall not
be less than the percentage of total Borrowing Base Availability as set forth
below, provided that any such Borrowing Base Availability attributable to
Borrowing Base Loans which results in the failure to achieve such requirement
shall be excluded for purposes of calculating Borrowing Base Availability:

 

For the period:

Percentage:

Commencing on the date of this Agreement through and including December 31, 2020

20%

Commencing on January 1, 2021 and continuing through and including December 31,
2021

40%

Commencing on January 1, 2022 and continuing thereafter

60%

 

§10.     CLOSING CONDITIONS.

The obligation of the Lenders to close the transaction and to make effective
this Agreement shall be subject to the satisfaction of the following conditions
precedent:

§10.1   Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have received the
fully-executed original of its Note.

§10.2   Certified Copies of Organizational Documents.  The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Guarantor that owns a Borrowing Base Property) in which
such Borrowing Base Property is located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as applicable
and its qualification to do business, as applicable, as in effect on such date
of certification (or with respect to partnership agreements, operating
agreements or other organizational agreements previously delivered to





120




 

Agent pursuant to the Existing Credit Agreement, a certification that there have
been no changes to such agreements and that they remain in full force and
effect).

§10.3   Resolutions.  All action on the part of the Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

§10.4   Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.

§10.5   Opinion of Counsel.  The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and each Guarantor in form and substance reasonably satisfactory to
the Agent.

§10.6   Payment of Fees.  The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7   Performance; No Default.  The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.8   Representations and Warranties.  The representations and warranties made
by the Borrower and each Guarantor in the Loan Documents or otherwise made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9   Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10    Borrowing Base Qualification Documents.  The Borrowing Base
Qualification Documents for each Borrowing Base Asset added to the calculation
of the Borrowing Base Availability on the Closing Date shall have been delivered
to the Agent at the Borrower’s expense and shall be in form and substance
reasonably satisfactory to the Agent (which for the purposes hereof may include
Borrowing Base Qualification Documents delivered pursuant to the Existing Credit
Agreement).





121




 

§10.11    Compliance Certificate and Borrowing Base Certificate.  The Agent
shall have received a Compliance Certificate and a Borrowing Base Certificate
dated as of the date of the Closing Date demonstrating compliance with each of
the covenants calculated therein as of the most recent calendar quarter for
which the Borrower has provided financial statements under §6.4.

§10.12    Appraised Values.  The Agent shall have determined an As-Is Appraised
Value or As-Stabilized Appraised Value, as applicable, for any Borrowing Base
Properties.

§10.13    Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

§10.14 Contribution Agreement.  The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.15    KYC.  The Borrower and each Guarantor shall have provided to the Agent
and the Lenders the documentation and other information requested by the Agent
or any Lender to comply with its “know your customer” requirements and to
confirm compliance with all applicable Sanctions Laws and Regulations, the
United States Foreign Corrupt Practices Act and other Applicable Law, and if the
Borrower qualifies as a “legal entity customer” within the meaning of the
Beneficial Ownership Regulation, the Borrower shall have provided to the Agent
(for further delivery by the Agent to the Lenders in accordance with its
customary practice) a Beneficial Ownership Certification for the Borrower; in
each case delivered at least five Business Days prior to the Closing Date.

§10.16    Insurance.  The Agent shall have received certificates of insurance as
required by this Agreement or the other Loan Documents.

§10.17    Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

§11.     CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1   Prior Conditions Satisfied.  All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.

§11.2   Representations True; No Default.  Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same





122




 

effect as if made at and as of that time, except to the extent of changes
resulting from transactions or other events permitted by the Loan Documents (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Default or Event of Default shall have
occurred and be continuing.

§11.3   Borrowing Documents.  The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

§11.4   Endorsement to Title Policy.  To the extent the Agent is a beneficiary
of any Mortgage, at such times as the Agent shall determine in its discretion at
any time, to the extent available under Applicable Law, a “date down”
endorsement to each Title Policy indicating no change in the state of title not
reasonably approved by the Agent and containing no survey exceptions not
reasonably approved by the Agent, which endorsement shall, expressly or by
virtue of a proper “revolving credit” clause or endorsement in each Title
Policy, increase the coverage of each Title Policy to the aggregate amount of
all Loans advanced and outstanding and Letters of Credit issued and outstanding
(provided that the amount of coverage under an individual Title Policy for an
individual Borrowing Base Property need not equal the aggregate amount of all
Loans), or if such endorsement is not available, such other evidence and
assurances as the Agent may reasonably require (which evidence may include,
without limitation, an affidavit from the Borrower stating that there have been
no changes in title from the date of the last effective date of the Title
Policy).

§11.5   Future Advances Tax Payment.  To the extent the Agent is a beneficiary
of any Mortgage, as a condition precedent to any Lender’s obligations to make
any Loans available to the Borrower hereunder, the Borrower will pay to the
Agent or the Person entitled thereto any mortgage, recording, intangible,
documentary stamp or other similar taxes and charges which the Agent reasonably
determines to be payable as a result of such Loan to any state or any county or
municipality thereof in which any of the Borrowing Base Properties is located,
and deliver to the Agent such affidavits or other information which the Agent
reasonably determines to be necessary in connection with such payment in order
to insure that the Mortgages on the Borrowing Base Properties located in such
state secure the Borrower’s obligation with respect to the Loans then being
requested by the Borrower.  The provisions of this §11.5 shall not limit the
Borrower’s obligations under other provisions of the Loan Documents, including
§15.

§12.     EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1   Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)        the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;





123




 

(b)        the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c)        the Borrower shall fail to perform any term, covenant or agreement
contained in §9, and with respect to a failure to comply with §9.1, §9.2 and
§9.4 only, such failure shall continue for five (5) Business Days after such
occurrence;

(d)        any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);

(e)        any representation or warranty made by or on behalf of the Borrower,
the Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
prepared by or on behalf of the Borrower or a Guarantor and delivered pursuant
to or in connection with this Agreement, any advance of a Loan, the issuance of
any Letter of Credit or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;

(f)         the Borrower, any Guarantor or any of their respective Subsidiaries
shall fail to pay when due (including, without limitation, at maturity), or
within any applicable period of grace, any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives
Contract), or shall fail to observe or perform any term, covenant or agreement
contained in any agreement by which it is bound, evidencing or securing any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract) for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or require the prepayment, redemption, purchase, termination or
other settlement thereof; provided,  however, that the events described in this
§12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(f),
involves singly or in the aggregate (i) any obligations for Indebtedness or
under Derivative Contracts (other than Non-Recourse Indebtedness) or
(ii) Non‑Recourse Indebtedness totaling $25,000,000.00 or greater;

(g)        any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;





124




 

(h)        a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety (90)
days following the filing or commencement thereof;

(i)         a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors, or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

(j)         there shall remain in force, undischarged, unsatisfied and unstayed,
for more than forty-five (45) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $10,000,000.00 per occurrence or during any twelve (12) month period;

(k)        any of the Loan Documents or the Contribution Agreement shall be
disavowed, canceled, terminated, revoked or rescinded by the Borrower or any
Guarantor other than in accordance with the terms thereof or the express prior
written agreement, consent or approval of the Lenders, or any action at law,
suit in equity or other legal proceeding to disavow, cancel, revoke, rescind or
challenge or content the validity or enforceability of any of the Loan Documents
or the Contribution Agreement shall be commenced by or on behalf of the Borrower
or any Guarantor, or any court or any other governmental or regulatory authority
or agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;

(l)         any dissolution, termination, partial or complete liquidation,
merger or consolidation of the Borrower, any Guarantor or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur, in each case, other than as permitted under the terms
of this Agreement or the other Loan Documents;

(m)       with respect to any Pension Plan, an ERISA Reportable Event shall have
occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Pension Plan in an aggregate amount exceeding $10,000,000.00 and
(x) such event in the circumstances occurring reasonably could constitute
grounds for the termination of such Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such Plan; or (z)
the PBGC shall have instituted proceedings to terminate such Pension Plan;





125




 

(n)        the forfeiture to the United States of America of (i) any assets of
the Borrower, any Guarantor or any of their respective Subsidiaries which in the
good faith judgment of the Required Lenders could reasonably be expected to have
a Material Adverse Effect, or (ii) any Collateral;

(o)        any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(p)        any Change of Control shall occur;

(q)        any default, material misrepresentation or breach of warranty by the
Borrower as the subordinate lender under any Subordination Agreement; or

(r)         an Event of Default under any of the other Loan Documents shall
occur;

then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i), all such amounts shall become immediately due and payable automatically
and without any requirement of presentment, demand, protest or other notice of
any kind from any of the Lenders or the Agent, the Borrower hereby expressly
waiving any right to notice of intent to accelerate and notice of
acceleration.  Upon demand by the Agent or the Required Lenders in their
absolute and sole discretion after the occurrence and during the continuance of
an Event of Default, and regardless of whether the conditions precedent in this
Agreement for a Revolving Credit Loan have been satisfied, the Lenders will
cause a Revolving Credit Loan to be made in the undrawn amount of all Letters of
Credit.  The proceeds of any such Revolving Credit Loan will be pledged to and
held by the Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations and Hedge Obligations.  In the
alternative, if demanded by the Agent in its absolute and sole discretion after
the occurrence and during the continuance of an Event of Default, the Borrower
will deposit into the Collateral Account and pledge to the Agent cash in an
amount equal to the amount of all undrawn Letters of Credit.  Such amounts will
be pledged to and held by the Agent for the benefit of the Lenders as security
for any amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations.  Upon any draws under Letters of Credit, at
the Agent’s sole discretion, the Agent may apply any such amounts to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations and Hedge Obligations or if there are no outstanding Obligations and
Hedge Obligations and the Lenders have no further obligation to make Revolving
Credit Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.





126




 

§12.2   Certain Cure Periods; Limitation of Cure Periods.

(a)        Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due (or, with respect to
any payments other than interest on the Loans, any reimbursement obligations
with respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided,  however, that the Borrower shall not
be entitled to receive more than three (3) grace or cure periods in the
aggregate pursuant to this clause (i) in any period of 365 days ending on the
date of any such occurrence of Default, and provided further, that no such cure
period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(d) in the event that the Borrower cures (or causes to
be cured) such Default within thirty (30) days of the earlier to occur of (A)
any Responsible Officer of Borrower, any Guarantor or any of their Subsidiaries
becoming aware of such failure or (B) written notice of such default being given
to the Borrower by Agent, provided that if such failure is of such a nature that
can be cured but cannot with reasonable effort be completely cured within thirty
(30) days, then such thirty (30) day period shall be extended for such
additional period of time (not exceeding thirty (30) additional days) as may be
reasonably necessary to cure such failure so long as the Borrower, a Guarantor
or a Subsidiary, as applicable, commences such cure within such thirty (30) day
period and diligently prosecutes the same to completion; provided that the
provisions of this clause (ii) shall not pertain to defaults consisting of a
failure to provide insurance as required by §7.7, to any default (whether of the
Borrower, any Guarantor or any Subsidiary thereof) consisting of a failure to
comply with §§7.4(c), 7.14, 7.15, 7.17, 7.18, 7.19, 7.21, 8.1, 8.2, 8.3, 8.4,
8.7, 8.8, 8.13, 8.14 or 8.15 or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents.

(b)        Notwithstanding any of the foregoing provisions of this §12.2 to the
contrary, in the event that there shall occur any Default or Event of Default
that affects only certain Borrowing Base Assets, then the Borrower may elect to
cure such Default or Event of Default (so long as no other Default or Event of
Default would arise as a result) by electing to have the Agent remove such
Borrowing Base Assets from the calculation of the Borrowing Base Availability
and by reducing the outstanding Loans and Letters of Credit so that no Default
exists under this Agreement, in which event such removal and reduction shall be
completed within ten (10) Business Days after receipt of notice of such Default
from the Agent or the Required Lenders.

§12.3   Termination of Commitments.  If any one or more Events of Default
specified in §12.1(g), 12.1(h) or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower.  If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Lenders, shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans to and issue Letters of Credit for the
Borrower.  No termination under this §12.3 shall relieve the Borrower or the
Guarantors of their obligations to the Lenders arising under this Agreement or
the other Loan Documents.





127




 

§12.4   Remedies.  In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Required Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, requiring the establishment of a hard lockbox and
cash management system with Agent, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof.  No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of
law.  Notwithstanding the provisions of this Agreement providing that the Loans
may be evidenced by multiple Notes in favor of the Lenders, the Lenders
acknowledge and agree that only the Agent may exercise any remedies arising by
reason of a Default or Event of Default.  If the Borrower or any Guarantor fails
to perform any agreement or covenant contained in this Agreement or any of the
other Loan Documents beyond any applicable period for notice and cure, the Agent
may itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform, and the out-of-pocket costs of such performance,
together with any reasonable expenses, including reasonable attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by the
Agent in connection therewith, shall be payable by the Borrower upon demand and
shall constitute a part of the Obligations and shall if not paid within five (5)
Business Days after demand bear interest at the Default Rate.  In the event that
all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

§12.5   Distribution of Proceeds.  In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the Collateral or other assets of the
Borrower or the Guarantors, such monies shall be distributed for application as
follows:

(a)        First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or other assets of the Borrower
or the Guarantors or in support of any provision of adequate indemnity to the
Agent against any taxes or liens which by law shall have, or may have, priority
over the rights of the Agent or the Lenders to such monies;

(b)        Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall





128




 

be repaid first, (ii) distributions in respect of such other Obligations shall
include, on a pari passu basis, any Agent’s fee payable pursuant to §4.2,
(iii) in the event that any Lender is a Defaulting Lender, payments to such
Lender shall be governed by §2.13, and (iv) except as otherwise provided in
clause (iii), Obligations owing to the Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses and Hedge Obligations
(but excluding the Swing Loans) shall be made among the Lenders and Lender Hedge
Providers, pro rata; and provided,  further that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and

(c)        Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

§12.6   Collateral Account.

(a)        As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
any interest provided for below).  The balances from time to time in the
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swing Loans until applied by the Agent as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Collateral Account shall be subject to withdrawal only as provided in
this §12.6.

(b)        Amounts on deposit in the Collateral Account shall not be invested by
the Agent, and will earn interest at a rate paid by Agent with respect to
similar accounts, and shall be held in the name of and be under the sole
dominion and control of the Agent for the ratable benefit of the Lenders.  The
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Collateral Account and shall be deemed to have exercised such
care if such funds are accorded treatment substantially equivalent to that which
the Agent accords other funds deposited with the Agent, it being understood that
the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

(c)        If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment.  If a Swing Loan is not refinanced as a Base Rate
Loan as provided in §2.5 above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swing Loan Lender
with respect to any participation not funded by a Defaulting Lender.

(d)        If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
or withdraw any amounts in the Collateral Account and apply proceeds thereof to
the Obligations and Hedge Obligations in accordance with §12.5.





129




 

(e)        So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within ten (10) Business Days after the
Agent’s receipt of such request from the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.

(f)        The Borrower shall pay to the Agent from time to time within ten (10)
Business Days following written request therefor such fees as the Agent normally
charges for similar services in connection with the Agent’s administration of
the Collateral Account.  The Borrower authorizes the Agent to file such
financing statements as the Agent may reasonably require in order to perfect the
Agent’s security interest in the Collateral Account, and the Borrower shall
promptly upon demand execute and deliver to the Agent such other documents as
the Agent may reasonably request to evidence its security interest in the
Collateral Account.

§13.     SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.  In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.





130




 

§14.     THE AGENT.

§14.1   Authorization.  The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent.  The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship.  The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2   Employees and Agents.  The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents.  The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3   No Liability.  Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by the Agent with the consent or at the request of the Required
Lenders, all of the Lenders or all affected Lenders, as applicable.  The Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4   No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective





131




 

Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any of the other Loan Documents.  The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower,
the Guarantors or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete.  The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  The Agent’s Special Counsel has only
represented the Agent and KeyBank in connection with the Loan Documents and the
only attorney client relationship or duty of care is between the Agent’s Special
Counsel and the Agent or KeyBank.  Each Lender has been independently
represented by separate counsel on all matters regarding the Loan Documents and
the granting and perfecting of liens in the Collateral.

§14.5   Payments.

(a)        A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender.  The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

(b)        If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6   Holders of Notes.  Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.





132




 

§14.7   Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods.  The agreements in this §14.7 shall survive
the payment of all amounts payable under the Loan Documents.

§14.8   The Agent as Lender.  In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9   Resignation.  The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower.  Any such resignation may at the
Agent’s option also constitute the Agent’s resignation as the Issuing Lender and
the Swing Loan Lender.  Upon any such resignation, the Required Lenders, subject
to the terms of §18.1, shall have the right to appoint as a successor Agent and,
if applicable, Issuing Lender and Swing Loan Lender, any Lender or any bank
whose senior debt obligations are rated not less than “A” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $1,000,000,000.00.  Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent and, if applicable,
Issuing Lender and Swing Loan Lender, shall be reasonably acceptable to the
Borrower.  If no successor Agent shall have been appointed and shall have
accepted such appointment within ten (10) days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be any Lender or any bank whose senior
debt obligations are rated not less than “A2” or its equivalent by Moody’s or
not less than “A” or its equivalent by S&P and which has a net worth of not less
than $1,000,000,000.00.  Upon the acceptance of any appointment as the Agent
and, if applicable, the Issuing Lender and the Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be discharged from its duties and obligations hereunder as
the Agent and, if applicable, the Issuing Lender and the Swing Loan
Lender.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent, the Issuing Lender and the Swing Loan Lender.  If the resigning
Agent shall also resign as the Issuing Lender, such successor Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Lender, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.





133




 

§14.10    Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided,  however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action.  Each Lender shall, within thirty (30) days
of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by the
Borrower or the Guarantors or out of any Collateral within such period.  The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Agent need not comply with
any such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11    Request for Agent Action.  The Agent and the Lenders acknowledge that
in the ordinary course of business of the Borrower, (a) a Borrowing Base
Property may be subject to a Taking, or (b) the Borrower or any Subsidiary
Guarantor may desire to enter into easements or other agreements affecting the
Borrowing Base Properties, or take other actions or enter into other agreements
in the ordinary course of business (including, without limitation, Leases) which
similarly require the consent, approval or agreement of the Agent.  In
connection with the foregoing, the Lenders hereby expressly authorize the Agent
to (x) execute releases of liens in connection with any Taking, (y) execute
consents in form and substance satisfactory to the Agent in connection with any
easements or agreements affecting the Borrowing Base Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of the Borrower’s business.

§14.12    Bankruptcy.  In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders, all of the Lenders or all affected Lenders, as
applicable, as required by this Agreement.  Each Lender irrevocably waives its
right to file or pursue a separate proof of claim in any such proceedings unless
the Agent fails to file such claim within thirty (30) days after receipt of
written notice from the Lenders requesting that the Agent file such proof of
claim.





134




 

§14.13    Reliance by the Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

§14.14    Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Required
Lenders is required or permitted under this Agreement, each Lender agrees to
give the Agent, within ten (10) days of receipt of the request for action from
the Agent together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively, “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof.  To
the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested
action.  In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by the Agent, then for the purposes of this paragraph each Lender
shall be required to respond to a request for Directions within ten (10) days of
receipt of such request.  The Agent and each Lender shall be entitled to assume
that any officer of the other Lenders delivering any notice, consent,
certificate or other writing is authorized to give such notice, consent,
certificate or other writing unless the Agent and such other Lenders have
otherwise been notified in writing.  Notwithstanding the foregoing, this §14.14
shall not apply to any decision, consent or approval requiring the approval of
all of the Lenders or all affected Lenders.

§14.15    The Borrower Not Beneficiary.  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

§14.16    Reliance on Hedge Provider.  For purposes of applying payments
received in accordance with §§12.1, 12.5, 12.6 or any other provision of the
Loan Documents, the Agent shall be entitled to rely upon the trustee, paying
agent or other similar representative (each, a “Representative”) or, in the
absence of such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof.  Unless it has actual knowledge
(including by way of written notice from such





135




 

holder) to the contrary, the Agent, in acting hereunder, shall be entitled to
assume that no Hedge Obligations are outstanding.

§15.     EXPENSES.

The Borrower agrees to pay (a) the reasonable out-of-pocket costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any Indemnified Taxes, (c) all
title insurance premiums, if any, reasonable engineer’s fees (to the extent
Agent is permitted to engage such parties pursuant to the terms of this
Agreement), reasonable environmental reviews (to the extent Agent is permitted
to engage such parties pursuant to the terms of this Agreement), and reasonable
fees, expenses and disbursements of the counsel to the Agent and KBCM and any
local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the reasonable out-of-pocket fees, costs, expenses and
disbursements of the Agent and KBCM incurred in connection with the initial
syndication and/or participation (by KeyBank) of the Loans, (e) all other
reasonable out-of-pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein, the
addition or substitution of additional Collateral or Borrowing Base Assets, the
release of Collateral, the making of each advance hereunder, the issuance of
Letters of Credit, and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in clause (d) above), (f) all
reasonable out‑of‑pocket expenses (including reasonable attorneys’ fees and
costs, and fees and costs of appraisers, engineers, or other experts retained by
the Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default or any other workout of the Loan
Documents and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s, or any of the
Lenders’ relationship with the Borrower or the Guarantors, (g) all reasonable
fees, expenses and disbursements of the Agent incurred in connection with UCC
searches, UCC filings, title rundowns, title searches or mortgage recordings
after a Default or Event of Default or otherwise that Agent is permitted to run
pursuant to the terms of this Agreement, (h) all reasonable out-of-pocket fees,
expenses and disbursements (including reasonable attorneys’ fees and costs)
which may be incurred by KeyBank in connection with the execution and delivery
of this Agreement and the other Loan Documents (without duplication of any of
the items listed above), and (i) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans.  The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

§16.     INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arrangers, their respective Affiliates and Persons who control any of such
Persons, and each director, officer, employee, agent and attorney thereof
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the





136




 

other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Borrowing Base Assets,
other Real Estate or the Loans, (b) any condition of the Borrowing Base Assets
or other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Assets or any other Real Estate, (g) with respect
to the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided,  however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.  In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and an additional single local counsel in each
applicable local jurisdiction for all such parties (and, to the extent
reasonably necessary in the case of an actual or perceived conflict of interest,
one additional counsel) and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel.  No person indemnified hereunder shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.  If, and to
the extent that the obligations of the Borrower under this §16 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
Applicable Law.  The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.





137




 

§17.     SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit.  The indemnification obligations of the Borrower provided
herein and in the other Loan Documents and the Borrower’s obligations under
§§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

§18.     ASSIGNMENT AND PARTICIPATION.

§18.1   Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to another Lender, to a Related Fund, to a lender or an Affiliate
of a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the assigned portion of the Commitment, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an assignment and acceptance agreement in the form of Exhibit I
attached hereto (an “Assignment and Acceptance Agreement”), together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
of a portion of the Revolving Credit Loans shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $500,000,000.00
(unless otherwise approved by the Agent and, so long as no Default or Event of
Default exists hereunder, the Borrower), (f) such assignee shall acquire an
interest in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower and (g) if such assignment is less than





138




 

the assigning Lender’s entire Commitment, the assigning Lender shall retain an
interest in the Loans of not less than $5,000,000.00.  Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement, (i) the
assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent shall unilaterally amend Schedule 1.1 in its own records to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and/or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender.  In connection with any assignment of rights and obligations
of any Defaulting Lender, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its applicable Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

§18.2   Register.  The Agent acting for this purpose as a non-fiduciary agent
for Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice.  Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,000.00.

§18.3   New Notes.  Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register.  Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to such
assignee in an amount equal to the amount assigned to such assignee pursuant to
such Assignment and Acceptance Agreement and, if the assigning Lender has
retained some portion of its





139




 

obligations hereunder, a new Note to the assigning Lender in an amount equal to
the amount retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4   Participations.  Each Lender may, without the consent of Agent or
Borrower, sell participations to one or more Lenders or other entities (but not
to any natural Person) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.3, 4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided,  however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) except as
provided in §2.12, extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor or any material Collateral
(except as otherwise permitted under this Agreement).  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f. 103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

§18.5   Pledge by Lender.  Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C.  §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender.  No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.





140




 

§18.6   No Assignment by the Borrower.  The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement (including by way
of an LLC Division) without the prior written consent of each of the Lenders.

§18.7   Disclosure.  The Borrower agrees to promptly and reasonably cooperate
with any Lender in connection with any proposed assignment or participation of
all or any portion of its Commitment.  Each of the Agent, the Lenders and the
Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), it being understood and agreed that, notwithstanding the
foregoing, a Lender may make (a) disclosures to its participants (provided such
Persons are advised of the provisions of this §18.7), (b) disclosures to its
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors of such Lender (provided that such
Persons who are not employees of such Lender are advised of the provision of
this §18.7), (c) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information.  In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7).  In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  For purposes of
this Section, “Information” means all information received from the REIT or any
of its Subsidiaries relating to the REIT or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Agent, any Lender or any Issuing Lender on a nonconfidential basis prior
to disclosure by the REIT or any of its Subsidiaries; provided that, in the case
of information received from the REIT or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such Information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such Information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower or the Guarantors, or is
independently developed by such Lender or is disclosed with the prior approval
of the Borrower.  Nothing herein shall prohibit Information to the extent
necessary to enforce the Loan Documents.





141




 

§18.8   Mandatory Assignment.  In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of the Required Lenders,
all of the Lenders or all of the Lenders directly affected thereby but is not
approved by one or more of the Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) days of receipt of
such notice, to elect to cause the Non-Consenting Lender to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Non-Consenting Lender (or if any of such Lenders does not elect to purchase
its pro rata share, then to such remaining Lenders in such proportion as
approved by the Agent).  In the event that the Lenders do not elect to acquire
all of the Non-Consenting Lender’s Commitment, then the Agent shall endeavor to
find a new Lender or Lenders to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by the Agent to surrender and transfer such interest, including,
without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note or Notes.  Notwithstanding anything in
this §18.8 to the contrary, any Lender or other Lender assignee acquiring some
or all of the assigned Commitment of the Non-Consenting Lender must consent to
the proposed amendment, modification or waiver.  The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by the Borrower to the Non-Consenting Lender, including principal and
all accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

§18.9   Amendments to Loan Documents.  Upon any such assignment described in the
foregoing §18.1 or §18.8, the Borrower and the Guarantors shall, upon the
request of the Agent, enter into such documents as may be reasonably required by
the Agent to modify the Loan Documents to reflect such assignment.

§18.10    Titled Agents.  The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19.     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

(a)        Each notice, demand, election or request provided for or permitted to
be given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the





142




 

United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy and addressed as
follows:

If to the Agent or KeyBank:

KeyBank National Association
127 Public Square
Cleveland, Ohio 44144
Attn:  Sara Jo Smith
Email:  Sara_Jo_Smith@KeyBank.com
Telecopy No.:  (216) 689-5819

With a copy to:

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn:  William F. Timmons, Esq.
Email:  bill.timmons@dentons.com
Telecopy No.:  (404) 527-4198

If to the Borrower:

Jernigan Capital Operating Company, LLC
6410 Poplar Avenue
Suite 650
Memphis, Tennessee 38119
Attn:  John A. Good and Kelly P. Luttrell
Email:  john@jernigancapital.com and Kelly@jernigancapital.com
Telecopy No.:  (901) 201-5813

With a copy to:

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103-2921
Attn:  Andrew T. Budreika
Email:  abudreika@morganlewis.com
Telecopy No.:  (215) 963-5001

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such
Lender.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy is permitted, upon being sent
and confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt





143




 

if personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days prior Notice thereof, the Borrower,
a Lender or the Agent shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America.

(b)        Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders.  Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c)        Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication.  The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

§20.     RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents





144




 

shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21.     GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (a) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (b) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19.  IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN §19.

§22.     HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.     COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24.     ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.





145




 

All prior or contemporaneous promises, agreements and understandings, whether
oral or written, are deemed to be superseded by this Agreement and the Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement and the Loan Documents.  Neither this Agreement
nor any term hereof may be changed, waived, discharged or terminated, except as
provided in §27.

§25.      WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RESPECTIVE
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  THE BORROWER
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

§26.     DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their Affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, investment banking,
trust or other business with the Borrower, the Guarantors and their respective
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder.  The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.  Borrower acknowledges,
on behalf of itself and its Affiliates, that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise.  Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other





146




 

companies, and neither the Agent nor any Lender nor their Affiliates will
furnish any such information to other companies.  Borrower, on behalf of itself
and its Affiliates, also acknowledges that neither the Agent nor any Lender has
any obligation to use in connection with the transactions contemplated hereby,
or to furnish to Borrower, confidential information obtained from other
companies.  Borrower, on behalf of itself and its Affiliates, further
acknowledges that one or more of the Agent and Lenders and their respective
Affiliates may be a full service securities firm and may from time to time
effect transactions, for its own or its Affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of Borrower and its Affiliates.

§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC.

(a)        Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or the
Guarantors of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of: (i)
in the case of a reduction in the rate of interest on the Notes (other than a
reduction or waiver of default interest), the consent of each Lender holding a
Note affected by such interest rate reduction; (ii) in the case of an increase
in the Commitment or the amount of the Commitments of the Lenders (in each case,
except as provided in §2.11 and §18.1), the consent of each Lender whose
Commitment is increased; (iii) in the case of a forgiveness, reduction or waiver
of the principal of any unpaid Loan or any interest thereon (other than a
reduction or waiver of default interest) or fee payable under the Loan
Documents, the consent of each Lender that would have otherwise received such
principal, interest or fee; (iv) in the case of a change in the amount of any
fee payable to a Lender hereunder, the consent of each Lender to which such fee
would otherwise be owed; (v) in the case of the postponement of any date fixed
for any payment of principal of or interest on the Loan, the consent of each
Lender that would otherwise have received such principal or interest at an
earlier date; (vi) in the case of an extension of the Revolving Credit Maturity
Date (except as provided in §2.12) each Lender whose Commitment is thereby
extended; (vii) in the case of a change in the manner of distribution of any
payments to the Lenders or the Agent or a change in§2.4 that would alter the
ratable reduction of Commitments, the consent of each Lender or the Agent
directly affected thereby; (viii) in the case of the release of the Borrower,
any Guarantor or any Collateral except as otherwise provided in this Agreement
(including, without limitation, the release of any Borrowing Base Assets), each
Lender directly affected thereby; (ix) in the case of an amendment of the
definition of Required Lenders or of any requirement for consent by all of the
Lenders or all affected Lenders, each Lender directly affected thereby; (x) in
the case of any modification to require a Lender to fund a pro rata share of a
request for an advance of a Loan made by the Borrower other than based on such
Lender’s applicable Commitment Percentage, the consent of each such Lender
thereby required to fund a pro rata share other than based on its applicable
Commitment Percentage; (xi) in the case of an amendment to this §27, each Lender
directly affected thereby; or (xii) in the case of an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Required Lenders, to require a lesser number of Lenders to
approve such action, each Lender directly affected thereby.  Any fee letter may
be amended, or





147




 

rights or privileges thereunder waived, in a writing executed by the parties
thereto.  The provisions of §14 may not be amended without the written consent
of the Agent.  There shall be no amendment, modification or waiver of any
provision in the Loan Documents with respect to Swing Loans without the consent
of the Swing Loan Lender, nor any amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.  No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon.  No course of dealing or delay or omission on the part of
the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto.  No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

(b)        Further notwithstanding anything to the contrary in this §27, if the
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the Lenders.  Any
such amendment shall become effective without any further or consent of any of
other party to this Agreement.

§28.     SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.     TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

§30.     NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.





148




 

ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31.     REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

§32.     NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so.  In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

§33.     PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

§34.     ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





149




 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

§35.      WAIVER OF CLAIMS.

Borrower for itself and Guarantors acknowledges, represents and agrees that
Borrower and Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Existing Credit Agreement and this
Agreement), the administration or funding of the “Loans” (as defined in the
Existing Credit Agreement and this Agreement), or with respect to any acts or
omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender (whether under the Existing Credit Agreement,
this Agreement or any of such “Loan Documents”), and each of Borrower and
Guarantors does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.

 

§36.     CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT.

Pursuant to §27 of the Existing Credit Agreement, KeyBank as Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment or amendment and restatement of the other “Loan
Documents” (as defined in the Existing Credit Agreement), and by execution
hereof the Lenders authorize Agent to enter into such agreements.  On the
Closing Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement, except as
specifically set forth herein, shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Agreement.  The parties hereto acknowledge and agree that this Agreement does
not constitute a novation or termination of the “Obligations” under the Existing
Credit Agreement, which remain outstanding as of the Closing Date.  All interest
and fees accrued and unpaid under the Existing Credit Agreement as of the date
of this Agreement shall be due and payable in the amount determined pursuant to
the Existing Credit Agreement for periods prior to the Closing Date on the next
payment date for such interest or fee set forth in this Agreement.

 





150




 

§37.     ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for  a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Remainder of page intentionally left blank.]

 

 



151




 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

 

 

 

 

BORROWER:

 

 

 

JERNIGAN CAPITAL OPERATING COMPANY,
LLC, a Delaware limited liability company

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its
managing member

 

 

 

 

By:

/s/ Kelly Luttrell

 

 

Name:

Kelly Luttrell

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

(SEAL)

 

[Signatures Continued on Next Page]

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION,  

 

individually as a Lender and as the Agent

 

 

 

 

 

By:

/s/ Sara Jo Smith

 

Name:

Sara Jo Smith

 

Title:

Vice President

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Matt Stein

 

Name:

Matt Stein

 

Title:

Senior Vice President

 

 

 

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, FL  33716

Attn:  Matt Stein

Tel. 727-567-5118

Fax  1-866-205-1396

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

TRUSTMARK NATIONAL BANK

 

 

 

 

 

By:

/s/ Michael Peeler

 

Name:

Michael Peeler

 

Title:

Senior Vice President

 

 

 

Trustmark National Bank

5350 Poplar Avenue, Suite 210

Memphis, TN  38119

Attn:  Michael Peeler

Tel.  901-309-6200

Fax  901-309-6236

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

FIRSTBANK

 

 

 

 

 

By:

/s/ Bill Harter

 

Name:

Bill Harter

 

Title:

Senior Vice President

 

 

 

FirstBank

6815 Poplar Avenue, Suite 100

Germantown, TN  38138

Attn:  Bill Harter

Tel.  901-820-5310

Fax  901-761-6851

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

TRIUMPH BANK

 

 

 

 

 

By:

/s/ Jeffrey L. Pedron

 

Name:

Jeffrey L. Pedron

 

Title:

Senior Vice President

 

 

 

Triumph Bank

5904 Ridgeway Center Pkwy

Memphis, TN  38120

Attn:  Jeffrey L. Pedron

Tel.  901-333-8834

Fax  901-761-0008

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

RENASANT BANK

 

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Senior Vice President

 

 

 

Renasant Bank

1661 Aaron Brenner Drive, Suite 100

Memphis, TN  38120

Attn:  Jeffrey Rowe

Tel.  901-969-7026

Fax  901-969-8100

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

PINNACLE BANK

 

 

 

 

 

By:

/s/ Joelle Rogin

 

Name:

Joelle Rogin

 

Title:

Senior Vice President

 

 

 

Pinnacle Bank

949 Shady Grove Road South, Suite 200

Memphis, TN 38120

Attn:  Joelle Rogin, Senior Vice President

Tel.  901-259-2127

Fax  902-261-1919

 

 



KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

By:

/s/ Jonas L. Robinson

 

Name:

Jonas L. Robinson

 

Title:

Vice President

 

 

 

BMO Harris Bank N.A.

115 S. LaSalle Street, 17th Floor

Chicago, Illinois 60603

Attn:  Jonas Robinson

Tel. 312-461-3031

 

 



M-S-1




 

 

 

 

 

SYNOVUS BANK

 

 

 

 

 

By:

/s/ David W. Bowman

 

Name:

David W. Bowman

 

Title:

Director

 

 

 

Synovus Bank

800 Shades Creek Parkway, Suite 325

Birmingham, Alabama 35209

Attn:  David Bowman

Tel. 205-803-4591

 

 



KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

TRUIST BANK

 

 

 

 

 

By:

/s/ Nick Preston

 

Name:

Nick Preston

 

Title:

Director

 

 

 

Truist Bank

303 Peachtree Street, 22nd Floor

Atlanta, Georgia 30308

Attn:  Nick Preston

Tel. 404-813-8899

 





KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020




 

 

 

 

 

IBERIABANK

 

 

 

 

 

By:

/s/ Joe Chando

 

Name:

Joe Chando

 

Title:

Vice President

 

 

 

IberiaBank

4894 Poplar Avenue

Memphis, Tennessee 38117

Attn:  Joe Chando

Tel. 901-757-7121

Fax 901-684-2153

 

KEYBANK / JERNIGAN CAPITAL SECOND AMENDED AND RESTATED CREDIT AGREEMENT 2020

